Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 1 of 120 Page ID
                                  #:4944




                           Exhibit 1
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 2 of 120 Page ID
                                  #:4945
       EXECUTION VERSION


   1   GLANCY PRONGAY                         LABATON SUCHAROW LLP
              & MURRAY LLP                    JAMES W. JOHNSON (pro hac vice)
   2   JOSHUA L. CROWELL (295411)             MICHAEL H. ROGERS (pro hac vice)
       1925 Century Park East                 IRINA VASILCHENKO (pro hac vice)
   3   Suite 2100                             JAMES T. CHRISTIE (pro hac vice)
       Los Angeles, CA 90067                  MARGARET SCHMIDT (pro hac vice)
   4   Telephone: (310) 201-9150              140 Broadway
       Facsimile: (310) 432-1495              New York, NY 10005
   5   jcrowell@glancylaw.com                 Telephone: (212) 907-0700
                                              Facsimile: (212) 818-0477
   6   Liaison Counsel for Lead Plaintiff the jjohnson@labaton.com
       Public School Retirement System of the mrogers@labaton.com
   7   School District of Kansas City,        ivasilchenko@labaton.com
       Missouri and Liaison Counsel           jchristie@labaton.com
   8   for the Proposed Class                 mschmidt@labaton.com
   9                                                  Attorneys for Lead Plaintiff the Public
                                                      School Retirement System of the
  10                                                  School District of Kansas City,
                                                      Missouri and Lead Counsel
  11                                                  for the Proposed Class
  12                                                  (Other counsel listed in signature block)
  13                         UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
  14
  15   VANCOUVER ALUMNI ASSET                   Master File No. 16-cv-02942-DSF-KS
       HOLDINGS INC., Individually and on
  16   Behalf of All Others Similarly Situated,

  17                 Plaintiffs,                      Judge:    Hon. Dale S. Fischer

  18          v.

  19   DAIMLER AG, DIETER ZETSCHE,
       BODO UEBBER, and THOMAS
  20   WEBER,

  21                 Defendants.
       MARIA MUNRO, Individually and on Case No. 16-cv-03412-DSF-KS
  22   Behalf of All Others Similarly Situated,
  23                 Plaintiffs,
  24          v.                                      STIPULATION AND AGREEMENT
                                                      OF SETTLEMENT
  25   DAIMLER AG, DIETER ZETSCHE,
       BODO UEBBER, and THOMAS
  26   WEBER,
  27                 Defendants.
  28
       STIPULATION AND AGREEMENT OF SETTLEMENT
       CASE NOS. 16-CV-02942-DSF-KS AND 16-CV-03412-DSF-KS
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 3 of 120 Page ID
                                  #:4946



   1          This Stipulation and Agreement of Settlement (the “Stipulation”) is made
   2   and entered into by and between Lead Plaintiff Public School Retirement System
   3   of the School District of Kansas City, Missouri (“Lead Plaintiff” or “Kansas City”)
   4   on behalf of itself and all other members of the proposed Settlement Class (defined
   5   below), on the one hand, and Daimler AG (“Daimler” or the “Company”), and
   6   Dieter Zetsche (“Zetsche”), Bodo Uebber (“Uebber”), and Thomas Weber
   7   (“Weber”) (collectively, the “Individual Defendants” and, with Daimler, the
   8   “Defendants”), on the other, by and through their counsel of record in the above-
   9   captioned litigation pending in the United States District Court for the Central
  10   District of California (the “Court”). This Stipulation is intended by the Parties
  11   (defined below) to fully, finally, and forever resolve, discharge, and settle the
  12   Released Claims and Released Defendants’ Claims (both defined below), upon and
  13   subject to the terms and conditions hereof and subject to the Court’s approval.
  14          WHEREAS:
  15          A.     All words or terms used herein that are capitalized shall have the
  16   meanings ascribed to those words or terms herein and in ¶1 hereof entitled
  17   “Definitions.”
  18          B.     Two putative securities class actions were filed in the U.S. District
  19   Court for the Central District of California on behalf of investors in Daimler
  20   alleging violations of the Securities Exchange Act of 1934 (the “Exchange Act”):
  21                 1.      Vancouver Alumni Asset Holdings, Inc. v. Daimler AG, et al.,
  22                         No.    16-cv-02942-SJO-KS       (C.D.   Cal.,   Apr.   29,   2016)
  23                         (“Vancouver”); and
  24                 2.      Maria Munro v. Daimler AG, et al., No. 16-cv-03412-SJO-KS
  25                         (C.D. Cal., May 18, 2016) (“Munro”).
  26          C.     On June 28, 2016, the plaintiffs in Vancouver and Munro,
  27   respectively, pursuant to the procedure set forth by the Private Securities Litigation
  28   Reform Act of 1995 (the “PSLRA”), filed motions to consolidate the two cases and
       STIPULATION AND AGREEMENT OF SETTLEMENT                                       1
       CASE NOS. 16-CV-02942-DSF-KS AND 16-CV-03412-DSF-KS
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 4 of 120 Page ID
                                  #:4947



   1   for appointment as lead plaintiff and for their selection of lead counsel. ECF Nos.
   2   9 and 16.
   3          D.     Also on June 28, 2016, Kansas City filed a motion for appointment as
   4   lead plaintiff and for its approval of its selection of lead counsel. ECF No. 13. On
   5   July 20, 2016, the Court entered an Order consolidating the Vancouver and Munro
   6   actions, appointing Kansas City as Lead Plaintiff and appointing Labaton
   7   Sucharow as Lead Counsel and Glancy Prongay & Murray as Liaison Counsel.
   8   ECF No. 30.
   9          E.     Lead Plaintiff, through Lead Counsel, conducted a thorough
  10   investigation of the claims, defenses, and underlying events and transactions that
  11   are the subject of the Action, for the purpose of drafting a consolidated complaint.
  12   This process included analyzing: (i) documents filed publicly by the Company with
  13   the U.S. Securities and Exchange Commission (“SEC”); (ii) publicly available
  14   information, including press releases, news articles, and other public statements
  15   issued by or concerning the Company and Defendants; (iii) research reports issued
  16   by financial analysts concerning the Company; (iv) other publicly available
  17   information and data concerning the Company, including European and domestic
  18   emissions regulations, regulatory submissions by Daimler and other auto
  19   manufacturers, investigative reports regarding diesel emissions and defeat devices,
  20   and engineering analyses; (v) documents produced in response to Freedom of
  21   Information Act (“FOIA”) requests issued to emissions regulators, including the
  22   Environmental Protection Agency (“EPA”) and California Air Resources Board
  23   (“CARB”); and (vi) the applicable law governing the claims and potential
  24   defenses.     Lead Counsel identified approximately 103 former Daimler and
  25   Mercedes-Benz employees and other persons with relevant knowledge and
  26   interviewed 30 of them, and consulted with experts on damages, diesel emissions
  27   and regulatory issues.
  28
       STIPULATION AND AGREEMENT OF SETTLEMENT                                          2
       CASE NOS. 16-CV-02942-DSF-KS AND 16-CV-03412-DSF-KS
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 5 of 120 Page ID
                                  #:4948



   1          F.      On October 11, 2016, Lead Plaintiff filed the Consolidated Class
   2   Action Complaint for Violations of the Federal Securities Laws (the “Complaint”).
   3   ECF No. 38. The Complaint alleged violations of §§ 10(b) and 20(a) of the
   4   Securities Exchange Act of 1934 (“Exchange Act”) and Rule 10b-5 promulgated
   5   thereunder by the SEC on behalf of a class of all purchasers of Daimler’s
   6   American Depository Receipts from February 22, 2012 through April 21, 2016,
   7   inclusive.
   8          G.      On January 20, 2017, Defendants filed a motion to dismiss the
   9   Complaint for lack of personal jurisdiction pursuant to Federal Rule of Civil
  10   Procedure (“Rule”) 12(b)(2) (ECF No. 58), as well as a motion to dismiss pursuant
  11   to Rule 12(b)(6) (ECF No. 62). Lead Plaintiff opposed both motions on March 20,
  12   2017. ECF Nos. 68, 69. On April 3, 2017, Defendants filed reply briefs in further
  13   support of their motions. ECF Nos. 72, 74.
  14          H.      On May 31, 2017, the Court entered an order denying Defendants’
  15   motion to dismiss for lack of personal jurisdiction and granting in part and denying
  16   in part Defendants’ motion to dismiss for failure to state a claim. ECF No. 77 (the
  17   “MTD Order”). In particular, the Court denied Defendants’ Rule 12(b)(6) motion
  18   to dismiss under Morrison v. National Australia Bank, 561 U.S. 247 (2010),
  19   finding that the purchases of the Daimler securities at issue were domestic
  20   securities transactions and, therefore, subject to Section 10(b) liability; denied
  21   Defendants’ motion to dismiss for failure to sufficiently plead that Defendants’
  22   statements and omissions were false when made; denied Defendants’ motion to
  23   dismiss for failure to plead scienter, except as to Defendant Mercedes-Benz USA,
  24   LLC (Daimler’s American subsidiary), which the Court granted in part; and denied
  25   the motion to dismiss for failure to adequately plead loss causation. See MTD
  26   Order at 26.
  27          I.      In October 2019, Lead Plaintiff and Defendants, through their
  28   counsel, conferred on the possibility of reaching a negotiated resolution of the
       STIPULATION AND AGREEMENT OF SETTLEMENT                                       3
       CASE NOS. 16-CV-02942-DSF-KS AND 16-CV-03412-DSF-KS
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 6 of 120 Page ID
                                  #:4949



   1   Action and agreed to participate in a mediation under the auspices of the
   2   Honorable Daniel Weinstein of JAMS (the “Mediator”), with assistance from
   3   Ambassador (ret’d.) David Carden. In advance of the mediation, the Parties held
   4   discussions and exchanged information amongst themselves and also submitted
   5   detailed mediation statements and exhibits to the Mediator, which addressed issues
   6   of both liability and damages. On December 19, 2019, the Parties met for a full-
   7   day mediation with Judge Weinstein and Ambassador Carden. After negotiations,
   8   the Parties agreed, in principle, to a settlement in the amount of $19 million based
   9   on the Mediator’s recommendation, subject to the negotiation of a mutually
  10   acceptable Settlement Term Sheet and long form stipulation of settlement and
  11   completion of additional due diligence to confirm the reasonableness of the
  12   Settlement. The Settlement Term Sheet was executed by the Parties on February
  13   20, 2020.
  14          J.     This Stipulation confirms the agreement between the Parties and sets
  15   forth the terms of the proposed Settlement.
  16          K.     Defendants have denied and continue to deny any wrongdoing or that
  17   they have committed any act or omission giving rise to any liability or violation of
  18   law, including the U.S. securities laws. Defendants have denied and continue to
  19   deny each and every one of the claims alleged by Lead Plaintiff in the Action,
  20   including all claims in the complaints filed in the Action and in the U.S. District
  21   Court, Central District of California. Defendants also have denied and continue to
  22   deny, inter alia, the allegations that Lead Plaintiff or class members have suffered
  23   damage or were otherwise harmed by the conduct alleged in the Action.
  24   Defendants have asserted and continue to assert that, at all times, they acted in
  25   good faith and in a manner that was, and that they reasonably believed to be, in
  26   accordance with all applicable rules, regulations, and laws.           Nonetheless,
  27   Defendants have determined that it is desirable and beneficial to them that the
  28   Action be settled in the manner and upon the terms and conditions set forth in this
       STIPULATION AND AGREEMENT OF SETTLEMENT                                          4
       CASE NOS. 16-CV-02942-DSF-KS AND 16-CV-03412-DSF-KS
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 7 of 120 Page ID
                                  #:4950



   1   Stipulation to avoid the further expense, inconvenience, and burden of this Action,
   2   and to obtain the conclusive and complete dismissal and/or release of this Action
   3   and the Released Claims.
   4          L.     Lead Plaintiff believes that the claims asserted in the Action have
   5   merit and that the information developed to date supports the claims asserted.
   6   However, Lead Plaintiff and Lead Counsel recognize and acknowledge the
   7   expense and length of continued proceedings necessary to prosecute the Action
   8   through trial and appeals.         They also have taken into account the uncertain
   9   outcome and the risk of any litigation, especially in complex actions such as the
  10   Action, as well as the difficulties and delays inherent in such litigation. Lead
  11   Counsel also are mindful of the inherent problems of proof and the possible
  12   defenses to the claims alleged in the Action. Based on their evaluation, Lead
  13   Plaintiff and Lead Counsel believe that the Settlement set forth in this Stipulation
  14   confers substantial monetary benefits upon the Settlement Class and is in the best
  15   interests of Lead Plaintiff and the Settlement Class.
  16          NOW THEREFORE, without any concession by Lead Plaintiff that the
  17   Action lacks merit, and without any concession by the Defendants of any liability
  18   or wrongdoing or lack of merit in their defenses, it is hereby STIPULATED AND
  19   AGREED, by and among the parties to this Stipulation (the “Parties”), through
  20   their respective attorneys, subject to approval by the Court pursuant to Rule 23(e)
  21   of the Federal Rules of Civil Procedure, that, in consideration of the benefits
  22   flowing to the Parties hereto, all Released Claims and all Released Defendants’
  23   Claims, as against all Released Parties, shall be fully, finally, and forever
  24   compromised, settled, released, discharged, and dismissed with prejudice, and
  25   without costs, upon and subject to the following terms and conditions:
  26
  27
  28
       STIPULATION AND AGREEMENT OF SETTLEMENT                                          5
       CASE NOS. 16-CV-02942-DSF-KS AND 16-CV-03412-DSF-KS
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 8 of 120 Page ID
                                  #:4951


                                             DEFINITIONS
   1
   2          1.     As used in this Stipulation, the following terms shall have the
   3   meanings set forth below.           In the event of any inconsistency between any
   4   definition set forth below and any definition in any other document related to the
   5   Settlement, the definition set forth below shall control.
   6                 (a)     “Action” means the civil action captioned Vancouver Alumni
   7   Asset Holdings, Inc. v. Daimler AG, et al., No. 2:16-cv-02942-DSF-KS, and all
   8   cases consolidated therewith, pending in the United States District Court for the
   9   Central District of California before the Honorable Dale S. Fischer, United States
  10   District Judge.
  11                 (b)     “Alternative Judgment” means a form of final judgment that
  12   may be entered by the Court but in a form other than the form of Judgment
  13   provided for in this Stipulation and where none of the Parties hereto elects to
  14   terminate this Settlement by reason of such variance.
  15                 (c)     “Authorized Claimant” means a Settlement Class Member who
  16   submits a valid Proof of Claim and Release form to the Claims Administrator that
  17   is accepted for payment.
  18                 (d)     “Claims Administrator” means the firm to be retained by Lead
  19   Counsel, subject to Court approval, to provide all notices approved by the Court to
  20   potential Settlement Class Members, to process proofs of claim, and to administer
  21   the Settlement.
  22                 (e)     “Class Period” means the period from February 22, 2012
  23   through April 21, 2016, inclusive.
  24                 (f)     “Defendants” means Daimler AG, Dieter Zetsche, Bodo
  25   Uebber, and Thomas Weber.
  26                 (g)     “Defendants’ Counsel” means the law firms of Latham &
  27   Watkins LLP, Gibson Dunn & Crutcher LLP, and Squire Patton Boggs (US) LLP.
  28
       STIPULATION AND AGREEMENT OF SETTLEMENT                                         6
       CASE NOS. 16-CV-02942-DSF-KS AND 16-CV-03412-DSF-KS
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 9 of 120 Page ID
                                  #:4952



   1                 (h)     “Effective Date” means the date upon which the Settlement
   2   shall have become effective, as set forth in ¶39 below.
   3                 (i)     “Escrow Account” means the separate escrow account at
   4   Citibank, N.A., a national banking institution, established to receive the Settlement
   5   Amount for the benefit of the Settlement Class pursuant to this Stipulation and
   6   subject to the jurisdiction of the Court.
   7                 (j)     “Escrow Agent” means Citibank, N.A., which shall be
   8   governed by terms of an escrow agreement entered into by the Parties and the
   9   Escrow Agent.
  10                 (k)     “Fee and Expense Application” means Lead Counsel’s
  11   application, on behalf of all Plaintiffs’ Counsel, for an award of attorneys’ fees and
  12   payment of litigation expenses incurred in prosecuting the case, including any
  13   expenses (and lost wages) of the Lead Plaintiff, pursuant to 15 U.S.C. § 78u-
  14   4(a)(4) of the Private Securities Litigation Reform Act of 1995 (“PSLRA”).
  15                 (l)     “Final,” with respect to a court order, including a judgment,
  16   means the later of: (i) if there is an appeal from a court order, the date of final
  17   affirmance on appeal and the expiration of the time for any further judicial review
  18   whether by appeal, reconsideration, or a petition for a writ of certiorari and, if
  19   certiorari is granted, the date of final affirmance of the order following review
  20   pursuant to the grant; or (ii) the date of final dismissal of any appeal from the order
  21   or the final dismissal of any proceeding on certiorari to review the order; or (iii)
  22   the expiration of the time for the filing or noticing of any appeal or petition for
  23   certiorari from the order (or, if the date for taking an appeal or seeking review of
  24   the order shall be extended beyond this time by order of the issuing court, by
  25   operation of law or otherwise, or if such extension is requested, the date of
  26   expiration of any extension if any appeal or review is not sought), without any such
  27   filing or noticing being made.           However, any appeal or proceeding seeking
  28   subsequent judicial review pertaining solely to the Notice and Administration
       STIPULATION AND AGREEMENT OF SETTLEMENT                                    7
       CASE NOS. 16-CV-02942-DSF-KS AND 16-CV-03412-DSF-KS
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 10 of 120 Page ID
                                   #:4953



   1   Expenses, Taxes, the Plan of Allocation of the Net Settlement Fund, the Court’s
   2   award of attorneys’ fees or expenses to Plaintiffs’ Counsel, or any other fees or
   3   expenses awarded by the Court shall not in any way delay or affect the time set
   4   forth above for the Judgment or Alternative Judgment to become Final or
   5   otherwise preclude the Judgment or Alternative Judgment from becoming Final
   6   such that it would have preclusive effect in any subsequent proceeding, and all
   7   releases provided by this Stipulation would be binding notwithstanding any such
   8   appeal or proceeding seeking subsequent review.
   9                 (m)     “Immediate Family Members” means children, stepchildren,
  10   parents, stepparents, spouses, siblings, mothers-in-law, fathers-in-law, sons-in-law,
  11   daughters-in-law, brothers-in-law, and sisters-in-law.
  12                 (n)     “Individual Defendants” means Dieter Zetsche, Bodo Uebber,
  13   and Thomas Weber.
  14                 (o)     “Judgment” means the proposed judgment to be entered by the
  15   Court approving the Settlement, substantially in the form attached hereto as
  16   Exhibit B.
  17                 (p)     “Lead Counsel” means Labaton Sucharow LLP.
  18                 (q)     “Lead Plaintiff” means Public School Retirement System of the
  19   School District of Kansas City, Missouri.
  20                 (r)     “Mediator” means the Honorable Daniel Weinstein of JAMS.
  21                 (s)     “Net Settlement Fund” means the Settlement Fund less: (i)
  22   Court-awarded attorneys’ fees and expenses to Plaintiffs’ Counsel; (ii) Notice and
  23   Administration Expenses; (iii) Taxes; and (iv) any other fees or expenses approved
  24   by the Court.
  25                 (t)     “Notice” means the Notice of Pendency of Class Action,
  26   Proposed Settlement, and Motion for Attorneys’ Fees and Expenses to be sent to
  27   potential Settlement Class Members, which, subject to approval of the Court, shall
  28   be substantially in the form attached hereto as Exhibit 1 to Exhibit A hereto.
       STIPULATION AND AGREEMENT OF SETTLEMENT                                           8
       CASE NOS. 16-CV-02942-DSF-KS AND 16-CV-03412-DSF-KS
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 11 of 120 Page ID
                                   #:4954



   1                 (u)     “Notice and Administration Expenses” means all costs, fees,
   2   and expenses incurred in connection with providing notice to the Settlement Class
   3   and the administration of the Settlement, including but not limited to: (i) providing
   4   notice of the proposed Settlement by mail, publication, and other means to
   5   potential Settlement Class Members; (ii) receiving and reviewing claims for
   6   payment from the Settlement Fund; (iii) applying the Plan of Allocation;
   7   (iv) communicating with Persons regarding the proposed Settlement and claims
   8   administration process; (v) distributing the proceeds of the Settlement; and (vi)
   9   fees related to the Escrow Account and investment of the Settlement Fund.
  10                 (v)     “Person(s)” means any individual, corporation (including all
  11   divisions and subsidiaries), general or limited partnership, association, joint stock
  12   company, joint venture, limited liability company, professional corporation, estate,
  13   legal representative, trust, unincorporated association, government or any political
  14   subdivision or agency thereof, and any other business or legal entity.
  15                 (w)     “Plaintiffs’ Counsel” means Labaton Sucharow LLP, Glancy
  16   Prongay & Murray LLP, and Mark Flaherty.
  17                 (x)     “Plan of Allocation” means the proposed Plan of Allocation for
  18   the distribution of the Net Settlement Fund, which, subject to the approval of the
  19   Court, shall be substantially in the form described in the Notice.
  20                 (y)     “Preliminary Approval Order” means the Order Granting
  21   Preliminary Approval of Class Action Settlement, Approving Form and Manner of
  22   Notice, and Setting Date for Hearing on Final Approval of Settlement, which,
  23   subject to the approval of the Court, shall be substantially in the form attached
  24   hereto as Exhibit A.
  25                 (z)     “Proof of Claim” or “Claim Form” means the Proof of Claim
  26   and Release form for submitting a claim, which, subject to approval of the Court,
  27   shall be substantially in the form attached as Exhibit 2 to Exhibit A hereto.
  28
       STIPULATION AND AGREEMENT OF SETTLEMENT                                           9
       CASE NOS. 16-CV-02942-DSF-KS AND 16-CV-03412-DSF-KS
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 12 of 120 Page ID
                                   #:4955



   1                 (aa)    “Released Claims” means any and all claims, rights, remedies,
   2   demands, liabilities and causes of action of every nature and description (including
   3   but not limited to any claims for damages, punitive damages, compensation,
   4   restitution, disgorgement, rescission, interest, injunctive relief, attorneys’ fees,
   5   expert or consulting fees, obligations, debts, losses, and any other costs, expenses,
   6   or liabilities of any kind or nature whatsoever), whether legal, statutory or
   7   equitable in nature to the fullest extent that the law permits their release in the
   8   Action, whether known claims or Unknown Claims (as defined below), whether
   9   arising under federal, state, common or foreign law, whether class or individual in
  10   nature, that Lead Plaintiff or any other member of the Settlement Class: (i) asserted
  11   in the Action, including any complaint filed or submitted to the Court in the
  12   Action; or (ii) could have asserted in any forum or proceeding that arise out of or
  13   are based upon or are related to the allegations, transactions, facts, matters or
  14   occurrences, representations or omissions involved, set forth, or referred to in the
  15   Complaint that arise out of the purchase or acquisition of Daimler American
  16   Depository Receipts and/or Global Registered Shares in the United States during
  17   the Class Period. For the avoidance of doubt, Released Claims do not include
  18   claims relating to the enforcement of the Settlement or claims alleged in the TILP
  19   Litigation Rechtsanwaltsgesellschaft mbH/Daimler AG arising from the purchase
  20   and/or acquisition of Daimler shares (Ticker: DAI) outside the United States.
  21                 (bb) “Released Defendant Parties” means Defendants, all their
  22   respective past, present, and future parent companies, subsidiaries, affiliates,
  23   divisions, joint venturers, subcontractors, agents, attorneys, insurers, subrogees, co-
  24   insurers and reinsurers, all their respective, past, present and future officers,
  25   directors, employees, members, partners, principals, shareholders and owners, and
  26   all their respective heirs, executors, administrators, personal representatives,
  27   trustees, predecessors, successors, transferees and assigns, in their respective
  28   capacities as such.
       STIPULATION AND AGREEMENT OF SETTLEMENT                                            10
       CASE NOS. 16-CV-02942-DSF-KS AND 16-CV-03412-DSF-KS
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 13 of 120 Page ID
                                   #:4956



   1                  (cc)   “Released Defendants’ Claims” means any and all claims,
   2   rights and causes of action, duties, obligations, demands, actions, debts, sums of
   3   money, suits, contracts, agreements, promises, damages, and liabilities of every
   4   nature and description, whether known or Unknown, whether arising under federal,
   5   state, common or foreign law, or any other law, that the Defendants or any other
   6   Released Defendant Party asserted, or could have asserted, against Lead Plaintiff,
   7   Settlement Class Members, Plaintiffs’ Counsel, and the other Released Plaintiff
   8   Parties that arise out of or relate in any way to the commencement, prosecution,
   9   settlement or resolution of the Action, except for claims relating to the enforcement
  10   of    the     Settlement      or     claims     alleged    in    the       TILP      Litigation
  11   Rechtsanwaltsgesellschaft mbH/Daimler AG arising from the purchase and/or
  12   acquisition of Daimler shares (Ticker: DAI) outside the United States.
  13                  (dd) “Released Parties” means the Released Defendant Parties and
  14   the Released Plaintiff Parties.
  15                  (ee)   “Released Plaintiff Parties” means Lead Plaintiff, each and
  16   every Settlement Class Member, Plaintiffs’ Counsel, and their respective current or
  17   former trustees, officers, directors, partners, employees, contractors, principals,
  18   agents,     attorneys,   predecessors,      successors    or    assigns,    heirs,    trustees,
  19   administrators, representatives, parents, subsidiaries, divisions, joint ventures,
  20   general or limited partners or partnerships, insurers and limited liability companies,
  21   in their capacities as such, and any trust of which Lead Plaintiff, any Settlement
  22   Class Member, or Plaintiffs’ Counsel is the settlor, or which is for the benefit of
  23   their Immediate Family Members. Released Plaintiff Parties does not include any
  24   Person who timely and validly seeks exclusion from the Settlement Class.
  25                  (ff)   “Settlement” means the resolution of the Action in accordance
  26   with the terms and provisions of this Stipulation.
  27                  (gg) “Settlement Amount” means nineteen million U.S. dollars
  28   ($19,000,000) in cash.
       STIPULATION AND AGREEMENT OF SETTLEMENT                                                    11
       CASE NOS. 16-CV-02942-DSF-KS AND 16-CV-03412-DSF-KS
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 14 of 120 Page ID
                                   #:4957



   1                 (hh) “Settlement Class” or “Settlement Class Member” means all
   2   persons and entities that purchased or otherwise acquired Daimler American
   3   Depository Receipts and/or Global Registered Shares, in the United States, during
   4   the period from February 22, 2012 through April 21, 2016, inclusive, and were
   5   allegedly damaged thereby. Excluded from the Settlement Class are: (i)
   6   Defendants; (ii) Immediate Family Members of the Individual Defendants; (iii) any
   7   person who was an officer or director of Daimler during the Class Period; (iv) any
   8   firm or entity in which any Defendant has or had a controlling interest; (v) the
   9   parents, subsidiaries, and affiliates of Daimler; and (vi) the legal representatives,
  10   heirs, beneficiaries, successors, and assigns of any excluded person or entity, in
  11   their respective capacities as such. Also excluded from the Settlement Class are
  12   any persons or entities who or which exclude themselves by submitting a valid and
  13   timely request for exclusion that is accepted by the Court.
  14                 (ii)    “Settlement Fund” means the Settlement Amount and any
  15   interest earned thereon.
  16                 (jj)    “Settlement Hearing” means the hearing to be held by the Court
  17   to determine, inter alia, whether the proposed Settlement is fair, reasonable, and
  18   adequate and should be approved.
  19                 (kk) “Stipulation” means this Stipulation and Agreement of
  20   Settlement.
  21                 (ll)    “Summary Notice” means the Summary Notice of Pendency of
  22   Class Action, Proposed Settlement, and Motion for Attorneys’ Fees and Expenses
  23   for publication, which, subject to approval of the Court, shall be substantially in
  24   the form attached as Exhibit 3 to Exhibit A hereto.
  25                 (mm) “Taxes” means all federal, state, or local taxes of any kind on
  26   any income earned by the Settlement Fund and the expenses and costs incurred in
  27   connection with the taxation of the Settlement Fund (including, without limitation,
  28   interest, penalties and the reasonable expenses of tax attorneys and accountants).
       STIPULATION AND AGREEMENT OF SETTLEMENT                                          12
       CASE NOS. 16-CV-02942-DSF-KS AND 16-CV-03412-DSF-KS
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 15 of 120 Page ID
                                   #:4958



   1                 (nn) “Unknown Claims” means any and all Released Claims that
   2   Lead Plaintiff or any other Settlement Class Member do not know or suspect to
   3   exist in his, her, or its favor at the time of the release of the Released Defendant
   4   Parties, and any and all Released Defendants’ Claims that any Defendant or any
   5   other Released Defendant Party does not know or suspect to exist in his, her, or its
   6   favor at the time of the release of the Released Plaintiff Parties, which if known by
   7   him, her, or it might have affected his, her, or its decision(s) with respect to the
   8   Settlement, including the decision to object to the terms of the Settlement or to
   9   exclude himself, herself, or itself from the Settlement Class. With respect to any
  10   and all Released Claims and Released Defendants’ Claims, the Parties stipulate
  11   and agree that, upon the Effective Date, Lead Plaintiff and Defendants shall
  12   expressly, and each Settlement Class Member and Released Defendant Party shall
  13   be deemed to have, and by operation of the Judgment or Alternative Judgment
  14   shall have, to the fullest extent permitted by law, expressly waived and
  15   relinquished any and all provisions, rights and benefits conferred by any law of any
  16   state or territory of the United States or foreign law, or principle of common law,
  17   which is similar, comparable, or equivalent to Cal. Civ. Code § 1542, which
  18   provides:
  19                 A general release does not extend to claims that the
  20                 creditor or releasing party does not know or suspect
  21                 to exist in his or her favor at the time of executing the
  22                 release and that, if known by him or her, would have
  23                 materially affected his or her settlement with the
  24                 debtor or released party.
  25   Lead Plaintiff, all Settlement Class Members, Defendants, or Released Defendant
  26   Parties may hereafter discover facts, legal theories, or authorities in addition to or
  27   different from those which any of them now knows, suspects, or believes to be true
  28   with respect to the Action, the Released Claims, or the Released Defendants’
       STIPULATION AND AGREEMENT OF SETTLEMENT                                 13
       CASE NOS. 16-CV-02942-DSF-KS AND 16-CV-03412-DSF-KS
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 16 of 120 Page ID
                                   #:4959



   1   Claims, but Lead Plaintiff and Defendants shall expressly, fully, finally, and
   2   forever settle and release, and each Settlement Class Member and Released
   3   Defendant Party shall be deemed to have fully, finally, and forever settled and
   4   released, and upon the Effective Date and by operation of the Judgment or
   5   Alternative Judgment shall have settled and released, fully, finally, and forever,
   6   any and all Released Claims and Released Defendants’ Claims as applicable,
   7   without regard to the subsequent discovery or existence of such different or
   8   additional facts, legal theories, or authorities.     Lead Plaintiff and Defendants
   9   acknowledge, and all Settlement Class Members by operation of law shall be
  10   deemed to have acknowledged, that the inclusion of “Unknown Claims” in the
  11   definition of Released Claims and Released Defendants’ Claims was separately
  12   bargained for and was a material element of the Settlement.
  13
                            SCOPE AND EFFECT OF SETTLEMENT
  14
  15            2.   The obligations incurred pursuant to this Stipulation are (i) subject to
  16   approval by the Court and the Judgment, or Alternative Judgment, reflecting such
  17   approval becoming Final; and (ii) in full and final disposition of the Action with
  18   respect to the Released Parties and any and all Released Claims and Released
  19   Defendants’ Claims.
  20            3.   For purposes of this Settlement only, the Parties agree to: (i)
  21   certification of the Action as a class action, under Federal Rules of Civil Procedure
  22   23(a) and 23(b)(3); (ii) the appointment of Lead Plaintiff as Class Representative
  23   for the Settlement Class; and (iii) the appointment of Lead Counsel as Class
  24   Counsel for the Settlement Class pursuant to Federal Rule of Civil Procedure
  25   23(g).
  26            4.   By operation of the Judgment or Alternative Judgment, as of the
  27   Effective Date, Lead Plaintiff and each and every other Settlement Class Member,
  28   on behalf of themselves and each of their respective heirs, executors, trustees,
       STIPULATION AND AGREEMENT OF SETTLEMENT                                     14
       CASE NOS. 16-CV-02942-DSF-KS AND 16-CV-03412-DSF-KS
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 17 of 120 Page ID
                                   #:4960



   1   administrators, predecessors, successors, and assigns, in their capacities as such,
   2   shall be deemed to have fully, finally, and forever waived, released, discharged,
   3   and dismissed each and every one of the Released Claims against each and every
   4   one of the Released Defendant Parties and shall forever be barred and enjoined
   5   from commencing, instituting, prosecuting, or maintaining any and all of the
   6   Released Claims against any and all of the Released Defendant Parties.
   7          5.     By operation of the Judgment or Alternative Judgment, as of the
   8   Effective Date, Defendants and the Released Defendant Parties, on behalf of
   9   themselves and each of their respective heirs, executors, trustees, administrators,
  10   predecessors, successors, and assigns, in their capacities as such, shall be deemed
  11   to have fully, finally, and forever waived, released, discharged, and dismissed each
  12   and every one of the Released Defendants’ Claims against each and every one of
  13   the Released Plaintiff Parties and shall forever be barred and enjoined from
  14   commencing, instituting, prosecuting, or maintaining any and all of the Released
  15   Defendants’ Claims against any and all of the Released Plaintiff Parties.
  16
                             THE SETTLEMENT CONSIDERATION
  17
  18          6.     In full settlement of the claims asserted in the Action against
  19   Defendants and in consideration of the releases specified in ¶¶4–5, above, all of
  20   which the Parties agree are good and valuable consideration, Defendants shall pay,
  21   or cause to be paid, the Settlement Amount into the Escrow Account within twenty
  22   (20) calendar days of the later of (i) entry of the Preliminary Approval Order or (ii)
  23   Lead Counsel’s provision to Defendants’ Counsel of payment instructions and a
  24   W-9 form for the Settlement Fund.
  25          7.     With the sole exception of Defendants’ obligation to secure payment
  26   of the Settlement Amount into the Escrow Account as provided for in ¶6, and
  27   Defendants’ obligations under ¶¶21 and 36, Defendants and Defendants’ Counsel
  28   shall have no responsibility for, interest in, or liability whatsoever with respect to:
       STIPULATION AND AGREEMENT OF SETTLEMENT                                            15
       CASE NOS. 16-CV-02942-DSF-KS AND 16-CV-03412-DSF-KS
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 18 of 120 Page ID
                                   #:4961



   1   (i) any act, omission, or determination by Lead Counsel or the Claims
   2   Administrator, or any of their respective designees or agents, in connection with
   3   the administration of the Settlement or otherwise; (ii) the management, investment,
   4   or distribution of the Settlement Fund; (iii) the Plan of Allocation; (iv) the
   5   determination, administration, calculation, or payment of any claims asserted
   6   against the Settlement Fund; (v) any loss suffered by, or fluctuation in value of, the
   7   Settlement Fund; or (vi) the payment or withholding of any Taxes, expenses,
   8   and/or costs incurred in connection with the taxation of the Settlement Fund,
   9   distributions or other payments from the Escrow Account, or the filing of any
  10   federal, state, or local tax returns.
  11          8.     Other than the obligation of Defendants to cause the payment of the
  12   Settlement Amount pursuant to ¶6, Defendants shall have no obligation to make or
  13   cause to be made any other payments into the Escrow Account or to Lead Plaintiff,
  14   any Settlement Class Member, Plaintiffs’ Counsel, or the Claims Administrator in
  15   settlement of the Action or pursuant to this Stipulation, nor any objector or
  16   intervenor or other similar third party, unless otherwise ordered by the Court.
  17
                    USE AND TAX TREATMENT OF SETTLEMENT FUND
  18
  19          9.     The Settlement Fund shall be used: (i) to pay any Taxes; (ii) to pay
  20   Notice and Administration Expenses; (iii) to pay any attorneys’ fees and expenses
  21   of Plaintiffs’ Counsel awarded by the Court; (iv) to pay any other fees and
  22   expenses awarded by the Court; and (v) to pay the claims of Authorized Claimants.
  23          10.    The Net Settlement Fund shall be distributed to Authorized Claimants
  24   as provided in ¶¶22-34 hereof. The Net Settlement Fund shall remain in the
  25   Escrow Account prior to the Effective Date.           All funds held in the Escrow
  26   Account, and all earnings thereon, shall be deemed to be in the custody of the
  27   Court and shall remain subject to the jurisdiction of the Court until such time as the
  28   funds shall have been disbursed or returned, pursuant to the terms of this
       STIPULATION AND AGREEMENT OF SETTLEMENT                               16
       CASE NOS. 16-CV-02942-DSF-KS AND 16-CV-03412-DSF-KS
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 19 of 120 Page ID
                                   #:4962



   1   Stipulation, and/or further order of the Court. The Escrow Agent shall invest funds
   2   in the Escrow Account in instruments backed by the full faith and credit of the
   3   United States Government (or a mutual fund invested solely in such instruments),
   4   or deposit some or all of the funds in non-interest-bearing transaction account(s)
   5   that are fully insured by the Federal Deposit Insurance Corporation (“FDIC”) in
   6   amounts that are up to the limit of FDIC insurance. Defendants and Defendants’
   7   Counsel shall have no responsibility for, interest in, or liability whatsoever with
   8   respect to investment decisions executed by the Escrow Agent. All investment
   9   risks of the Settlement Fund shall be borne solely by the Settlement Fund.
  10          11.    After the Settlement Amount has been paid into the Escrow Account,
  11   the Parties agree to treat the Settlement Fund as a “qualified settlement fund”
  12   within the meaning of Treas. Reg. § 1.468B-1. All provisions of this Stipulation
  13   shall be interpreted in a manner that is consistent with the Settlement Amount
  14   being a “qualified settlement fund” within the meaning of Treasury Regulation §
  15   1.468B-1. In addition, Lead Counsel shall timely make, or cause to be made, such
  16   elections as necessary or advisable to carry out the provisions of this paragraph 11,
  17   including the “relation-back election” (as defined in Treas. Reg. § 1.468B-1) back
  18   to the earliest permitted date. Such election shall be made in compliance with the
  19   procedures and requirements contained in such regulations.          It shall be the
  20   responsibility of Lead Counsel to timely and properly prepare and deliver, or cause
  21   to be prepared and delivered, the necessary documentation for signature by all
  22   necessary parties, and thereafter take all such actions as may be necessary or
  23   appropriate to cause the appropriate filing(s) to timely occur. Consistent with the
  24   foregoing:
  25                 (a)     For the purposes of Section 468B of the Internal Revenue Code
  26   of 1986, as amended, and Treas. Reg. § 1.468B promulgated thereunder, the
  27   “administrator” shall be Lead Counsel or its successors, who shall timely and
  28   properly file, or cause to be filed, all federal, state, or local tax returns and
       STIPULATION AND AGREEMENT OF SETTLEMENT                                       17
       CASE NOS. 16-CV-02942-DSF-KS AND 16-CV-03412-DSF-KS
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 20 of 120 Page ID
                                   #:4963



   1   information returns (together, “Tax Returns”) necessary or advisable with respect
   2   to the earnings on the funds deposited in the Escrow Account (including without
   3   limitation the returns described in Treas. Reg. § 1.468B-2(k)). Such Tax Returns
   4   (as well as the election described above) shall be consistent with this subparagraph
   5   and in all events shall reflect that all Taxes (including any estimated taxes,
   6   earnings, or penalties) on the income earned on the funds deposited in the Escrow
   7   Account shall be paid out of such funds as provided in subparagraph (c) of this
   8   paragraph 11.
   9                 (b)     All Taxes shall be paid out of the Settlement Fund. In all
  10   events, Defendants and Defendants’ Counsel shall have no liability or
  11   responsibility whatsoever for the Taxes or the filing of any Tax Return or other
  12   document with the Internal Revenue Service or any other state or local taxing
  13   authority or any expenses associated therewith. Defendants shall have no liability
  14   or responsibility for the Taxes of the Escrow Account with respect to the
  15   Settlement Amount nor the filing of any Tax Returns or other documents with the
  16   Internal Revenue Service or any other taxing authority. In the event any Taxes are
  17   owed by any of the Defendants on any earnings on the funds on deposit in the
  18   Escrow Account, such amounts shall also be paid out of the Settlement Fund.
  19                 (c)     Taxes with respect to the Settlement Amount and the Escrow
  20   Account shall be treated as, and considered to be, a cost of administration of the
  21   Settlement and shall be timely paid, or caused to be paid, by the Escrow Agent out
  22   of the Settlement Fund without prior order from the Court or approval by
  23   Defendants.      The Escrow Agent shall be obligated (notwithstanding anything
  24   herein to the contrary) to withhold from distribution to Authorized Claimants any
  25   funds necessary to pay such amounts (as well as any amounts that may be required
  26   to be withheld under Treas. Reg. § 1.468B-2(l)(2)). The Parties agree to cooperate
  27   with each other, and their tax attorneys and accountants to the extent reasonably
  28   necessary, to carry out the provisions of this paragraph 11.
       STIPULATION AND AGREEMENT OF SETTLEMENT                                         18
       CASE NOS. 16-CV-02942-DSF-KS AND 16-CV-03412-DSF-KS
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 21 of 120 Page ID
                                   #:4964



   1          12.     This is not a claims-made settlement.     As of the Effective Date,
   2   Defendants, and/or any other Person funding the Settlement on a Defendant’s
   3   behalf, shall not have any right to the return of the Settlement Fund or any portion
   4   thereof for any reason, and shall not have liability should claims made exceed the
   5   amount available in the Settlement Fund for payment of such claims.             The
   6   Released Defendant Parties shall not be liable for the loss of any portion of the
   7   Settlement Fund, nor have any liability, obligation, or responsibility for the
   8   payment of claims, Taxes, legal fees, or any other expenses payable from the
   9   Settlement Fund.
  10
                              ATTORNEYS’ FEES AND EXPENSES
  11
  12          13.     Lead Counsel, on behalf of all Plaintiffs’ Counsel, will apply to the
  13   Court for an award of attorneys’ fees of no more than 30% of the Settlement Fund
  14   and payment of expenses incurred in prosecuting the Action of no more than
  15   $300,000, plus any earnings on such amounts at the same rate and for the same
  16   periods as earned by the Settlement Fund.
  17          14.     The amount of attorneys’ fees and expenses awarded by the Court is
  18   within the sole discretion of the Court. Any attorneys’ fees and expenses awarded
  19   by the Court shall be paid from the Settlement Fund to Lead Counsel immediately
  20   after entry of the order awarding such attorneys’ fees and expenses and entry of the
  21   Judgment or Alternative Judgment, notwithstanding the existence of any timely
  22   filed objections thereto or to the Settlement, or potential for appeal therefrom, or
  23   collateral attack on the Fee and Expense Application, the Settlement, or any part
  24   thereof.     Lead Counsel shall allocate any Court-awarded attorneys’ fees and
  25   expenses among Plaintiffs’ Counsel.
  26          15.     Any payment of attorneys’ fees and expenses pursuant to ¶¶13-14
  27   above shall be subject to Lead Counsel’s obligation to make refunds or repayments
  28   to the Settlement Fund of any paid amounts, plus accrued interest at the same net
       STIPULATION AND AGREEMENT OF SETTLEMENT                                       19
       CASE NOS. 16-CV-02942-DSF-KS AND 16-CV-03412-DSF-KS
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 22 of 120 Page ID
                                   #:4965



   1   rate as is earned by the Settlement Fund, if the Settlement is terminated pursuant to
   2   the terms of this Stipulation or fails to become effective for any reason, or if, as a
   3   result of any appeal or further proceedings on remand or successful collateral
   4   attack, the award of attorneys’ fees and/or expenses is reduced or reversed by Final
   5   non-appealable court order.         Lead Counsel agree that they are subject to the
   6   jurisdiction of the Court for the purpose of enforcing this paragraph. Lead Counsel
   7   shall make the appropriate refund or repayment in full no later than ten (10)
   8   business days after receiving notice of the termination of the Settlement pursuant
   9   to this Stipulation, notice from a court of appropriate jurisdiction of the disapproval
  10   of the Settlement by Final non-appealable court order, or notice of any reduction or
  11   reversal of the award of attorneys’ fees and/or expenses by Final non-appealable
  12   court order.
  13          16.     With the sole exception of Defendants’ obligation to cause the
  14   payment of the Settlement Amount into the Escrow Account as provided for in ¶6,
  15   Defendants shall have no responsibility for, and no liability whatsoever with
  16   respect to, any payment whatsoever to Plaintiffs’ Counsel in the Action that may
  17   occur at any time.
  18          17.     Defendants shall have no responsibility for, and no liability
  19   whatsoever with respect to, any allocation of any attorneys’ fees or expenses
  20   among Plaintiffs’ Counsel in the Action, or to any other Person who may assert
  21   some claim thereto, or any fee or expense awards the Court may make in the
  22   Action.
  23          18.     Defendants shall have no responsibility for, and no liability
  24   whatsoever with respect to, any attorneys’ fees, costs, or expenses incurred by or
  25   on behalf of Settlement Class Members, whether or not paid from the Escrow
  26   Account.       The Settlement Fund will be the sole source of payment from
  27   Defendants for any award of attorneys’ fees and expenses ordered by the Court.
  28
       STIPULATION AND AGREEMENT OF SETTLEMENT                                            20
       CASE NOS. 16-CV-02942-DSF-KS AND 16-CV-03412-DSF-KS
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 23 of 120 Page ID
                                   #:4966



   1          19.    The procedure for and the allowance or disallowance by the Court of
   2   any Fee and Expense Application are not part of the Settlement set forth in this
   3   Stipulation, and any order or proceeding relating to any Fee and Expense
   4   Application, including an award of attorneys’ fees or expenses in an amount less
   5   than the amount requested by Lead Counsel, or any appeal from any order relating
   6   thereto or reversal or modification thereof, shall not operate to terminate or cancel
   7   the Stipulation, or affect or delay the finality of the Judgment or Alternative
   8   Judgment approving the Stipulation and the Settlement set forth herein, including,
   9   but not limited to, the release, discharge, and relinquishment of the Released
  10   Claims against the Released Defendant Parties, or any other orders entered
  11   pursuant to the Stipulation. Lead Plaintiff and Lead Counsel may not cancel or
  12   terminate the Stipulation or the Settlement in accordance with ¶40 or otherwise
  13   based on any objection or appeal with respect to fees or expenses awarded in the
  14   Action or the Court’s or an appellate court’s ruling with respect to fees and
  15   expenses awarded in the Action.
  16
                        NOTICE AND ADMINISTRATION EXPENSES
  17
  18          20.    Except as otherwise provided herein, the Net Settlement Fund shall be
  19   held in the Escrow Account until the Effective Date.
  20          21.    Prior to the Effective Date of the Settlement, without further approval
  21   from Defendants or further order of the Court, Lead Counsel may pay Notice and
  22   Administration Expenses reasonably and actually incurred, to the extent that the
  23   Notice and Administration Expenses do not exceed four hundred fifty thousand
  24   dollars ($450,000.00). Additional sums for this purpose prior to the Effective Date
  25   may be paid from the Settlement Fund upon approval by Defendants or order of
  26   the Court. Taxes and fees related to the Escrow Account and investment of the
  27   Settlement Fund may be paid as incurred, without further approval of Defendants
  28   or further order of the Court. After the Effective Date of the Settlement, without
       STIPULATION AND AGREEMENT OF SETTLEMENT                                        21
       CASE NOS. 16-CV-02942-DSF-KS AND 16-CV-03412-DSF-KS
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 24 of 120 Page ID
                                   #:4967



   1   further approval of Defendants or further order of the Court, Notice and
   2   Administration Expenses may be paid as incurred. Defendants shall be responsible
   3   for providing any required notice under the Class Action Fairness Act of 2005, if
   4   any, at their own expense.
   5
                      DISTRIBUTION TO AUTHORIZED CLAIMANTS
   6
   7          22.    The Claims Administrator, subject to such supervision and direction
   8   of Lead Counsel and/or the Court as may be necessary or as circumstances may
   9   require, shall administer the Settlement in accordance with the terms of this
  10   Stipulation, the Court-approved Plan of Allocation, and subject to the jurisdiction
  11   of the Court. Defendants and Defendants’ Counsel shall have no responsibility for
  12   (except as stated in ¶¶6 and 36 hereof), interest in, or liability whatsoever with
  13   respect to the administration of the Settlement or the actions or decisions of the
  14   Claims Administrator, and shall have no liability to the Settlement Class in
  15   connection with such administration.
  16          23.    The     Claims     Administrator        shall   determine   each   Authorized
  17   Claimant’s pro rata share of the Net Settlement Fund based upon each Authorized
  18   Claimant’s recognized loss, as defined in the Plan of Allocation included in the
  19   Notice, or in such other plan of allocation as the Court may approve.
  20          24.    Defendants have no role in the development of, and will take no
  21   position with respect to, the Plan of Allocation. The Plan of Allocation is a matter
  22   separate and apart from the proposed Settlement, and any decision by the Court
  23   concerning the Plan of Allocation shall not affect the validity or finality of the
  24   proposed Settlement. The Plan of Allocation is not a necessary term of this
  25   Stipulation and it is not a condition of this Stipulation that any particular plan of
  26   allocation be approved by the Court. Lead Plaintiff and Lead Counsel may not
  27   cancel or terminate the Stipulation or the Settlement in accordance with ¶40 or
  28   otherwise based on the Court’s or any appellate court’s ruling with respect to the
       STIPULATION AND AGREEMENT OF SETTLEMENT                                        22
       CASE NOS. 16-CV-02942-DSF-KS AND 16-CV-03412-DSF-KS
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 25 of 120 Page ID
                                   #:4968



   1   Plan of Allocation or any plan of allocation in the Action.        Defendants and
   2   Defendants’ Counsel shall have no responsibility or liability for reviewing or
   3   challenging claims on the Net Settlement Fund, the allocation of the Net
   4   Settlement Fund, or the distribution of the Net Settlement Fund.
   5          25.    Upon the Effective Date and thereafter, and in accordance with the
   6   terms of the Stipulation, the Plan of Allocation, or such further approval and
   7   further order(s) of the Court as may be necessary or as circumstances may require,
   8   the Net Settlement Fund shall be distributed to Authorized Claimants.
   9          26.    If there is any balance remaining in the Net Settlement Fund (whether
  10   by reason of tax refunds, uncashed checks or otherwise) after at least six (6)
  11   months from the date of initial distribution of the Net Settlement Fund, the Claims
  12   Administrator shall, if feasible and economical after payment of Notice and
  13   Administration Expenses, Taxes, and attorneys’ fees and expenses, if any,
  14   redistribute such balance among Authorized Claimants who have cashed their
  15   checks in an equitable and economic fashion. Once it is no longer feasible or
  16   economical to make further distributions, any balance that still remains in the Net
  17   Settlement Fund after re-distribution(s) and after payment of outstanding Notice
  18   and Administration Expenses, Taxes, and attorneys’ fees and expenses, if any,
  19   shall be contributed to the National Council of Teachers Retirement, or such other
  20   non-profit and non-sectarian organization(s) approved by the Court.
  21
                          ADMINISTRATION OF THE SETTLEMENT
  22
  23          27.    Any Settlement Class Member who fails to submit a valid Claim
  24   Form (substantially in the form of Exhibit 2 to Exhibit A) will not be entitled to
  25   receive any of the proceeds from the Net Settlement Fund, except as otherwise
  26   ordered by the Court, but will otherwise be bound by all of the terms of this
  27   Stipulation and the Settlement, including the terms of the Judgment or Alternative
  28   Judgment to be entered in the Action and all releases provided for herein, and will
       STIPULATION AND AGREEMENT OF SETTLEMENT                                        23
       CASE NOS. 16-CV-02942-DSF-KS AND 16-CV-03412-DSF-KS
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 26 of 120 Page ID
                                   #:4969



   1   be barred from bringing any action against the Released Defendant Parties
   2   concerning the Released Claims.
   3          28.     Lead Counsel shall be responsible for supervising the administration
   4   of the Settlement and disbursement of the Net Settlement Fund by the Claims
   5   Administrator. Lead Counsel shall have the right, but not the obligation, to advise
   6   the Claims Administrator to waive what Lead Counsel deem to be de minimis or
   7   formal or technical defects in any Claim Form submitted.            Defendants and
   8   Defendants’ Counsel shall have no liability, obligation or responsibility for the
   9   administration of the Settlement, the allocation of the Net Settlement Fund, or the
  10   reviewing or challenging claims on the Net Settlement Fund. Lead Counsel shall
  11   be solely responsible for designating the Claims Administrator, subject to approval
  12   by the Court.
  13          29.     For purposes of determining the extent, if any, to which a claimant
  14   shall be entitled to be treated as an Authorized Claimant, the following conditions
  15   shall apply:
  16                  (a)    Each claimant shall be required to submit a Claim Form,
  17   substantially in the form attached hereto as Exhibit 2 to Exhibit A, supported by
  18   such documents as are designated therein, including proof of the claimant’s loss, or
  19   such other documents or proof as the Claims Administrator or Lead Counsel, in
  20   their discretion, may deem acceptable;
  21                  (b)    All Claim Forms must be submitted by the date set by the Court
  22   in the Preliminary Approval Order and specified in the Notice, unless such
  23   deadline is extended by Lead Counsel in their discretion or by Order of the Court.
  24   Any Settlement Class Member who fails to submit a Claim Form by such date
  25   shall be barred from receiving any distribution from the Net Settlement Fund or
  26   payment pursuant to this Stipulation (unless, by Order of the Court or the
  27   discretion of Lead Counsel, late-filed Claim Forms are accepted), but shall in all
  28   other respects be bound by all of the terms of this Stipulation and the Settlement,
       STIPULATION AND AGREEMENT OF SETTLEMENT                                        24
       CASE NOS. 16-CV-02942-DSF-KS AND 16-CV-03412-DSF-KS
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 27 of 120 Page ID
                                   #:4970



   1   including the terms of the Judgment or Alternative Judgment and all releases
   2   provided for herein, and will be permanently barred and enjoined from bringing
   3   any action, claim or other proceeding of any kind against any Released Defendant
   4   Party. A Claim Form shall be deemed to be submitted when mailed, if received
   5   with a postmark on the envelope and if mailed by first-class or overnight U.S. Mail
   6   and addressed in accordance with the instructions thereon. In all other cases, the
   7   Claim Form shall be deemed to have been submitted when actually received by the
   8   Claims Administrator;
   9                 (c)     Each Claim Form shall be submitted to and reviewed by the
  10   Claims Administrator, under the supervision of Lead Counsel, which shall
  11   determine in accordance with this Stipulation the extent, if any, to which each
  12   claim shall be allowed;
  13                 (d)     Claim Forms that do not meet the submission requirements may
  14   be rejected. Prior to rejecting a Claim Form in whole or in part, the Claims
  15   Administrator shall communicate with the claimant in writing to give the claimant
  16   the chance to remedy any curable deficiencies in the Claim Form submitted. The
  17   Claims Administrator, under supervision of Lead Counsel, shall notify, in writing,
  18   all claimants whose claims the Claims Administrator proposes to reject in whole or
  19   in part for curable deficiencies, setting forth the reasons therefor, and shall indicate
  20   in such notice that the claimant whose claim is to be rejected has the right to a
  21   review by the Court if the claimant so desires and complies with the requirements
  22   of subparagraph (e) below; and
  23                 (e)     If any claimant whose timely claim has been rejected in whole
  24   or in part for curable deficiency desires to contest such rejection, the claimant
  25   must, within twenty (20) calendar days after the date of mailing of the notice
  26   required in subparagraph (d) above, or a lesser period of time if the claim was
  27   untimely, serve upon the Claims Administrator a notice and statement of reasons
  28   indicating the claimant’s grounds for contesting the rejection along with any
       STIPULATION AND AGREEMENT OF SETTLEMENT                                   25
       CASE NOS. 16-CV-02942-DSF-KS AND 16-CV-03412-DSF-KS
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 28 of 120 Page ID
                                   #:4971



   1   supporting documentation, and requesting a review thereof by the Court. If a
   2   dispute concerning a claim cannot be otherwise resolved, Lead Counsel shall
   3   thereafter present the request for review to the Court.
   4          30.    Each claimant who submits a Claim Form shall be deemed to have
   5   submitted to the jurisdiction of the Court with respect to the claimant’s claim,
   6   including but not limited to, all releases provided for herein and in the Judgment or
   7   Alternative Judgment, and the claim will be subject to investigation and discovery
   8   under the Federal Rules of Civil Procedure, provided that such investigation and
   9   discovery shall be limited to the claimant’s status as a Settlement Class Member
  10   and the validity and amount of the claimant’s claim. In connection with processing
  11   the Proofs of Claim, no discovery shall be allowed on the merits of the Action or
  12   the Settlement.
  13          31.    Payment pursuant to the Stipulation and Court-approved Plan of
  14   Allocation shall be deemed final and conclusive against any and all claimants. All
  15   Settlement Class Members whose claims are not approved shall be barred from
  16   participating in distributions from the Net Settlement Fund, but otherwise shall be
  17   bound by all of the terms of this Stipulation and the Settlement, including the terms
  18   of the Judgment or Alternative Judgment to be entered in the Action and the
  19   releases provided for herein and therein, and will be barred from bringing any
  20   action against the Released Defendant Parties concerning the Released Claims.
  21          32.    All proceedings with respect to the administration, processing and
  22   determination of claims described by this Stipulation and the determination of all
  23   controversies relating thereto, including disputed questions of law and fact with
  24   respect to the validity of claims, shall be subject to the jurisdiction of the Court, but
  25   shall not in any event delay or affect the finality of the Judgment or Alternative
  26   Judgment.
  27          33.    No Person shall have any claim of any kind against the Released
  28   Defendant Parties or Defendants’ Counsel with respect to the matters set forth in
       STIPULATION AND AGREEMENT OF SETTLEMENT                                       26
       CASE NOS. 16-CV-02942-DSF-KS AND 16-CV-03412-DSF-KS
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 29 of 120 Page ID
                                   #:4972



   1   this section (i.e., ¶¶27-34) or any of its subsections, or otherwise related in any way
   2   to the administration of the Settlement, including without limitation the processing
   3   of claims and distributions.
   4          34.    No Person shall have any claim against Lead Plaintiff, Plaintiffs’
   5   Counsel, or the Claims Administrator, or other agent designated by Lead Counsel,
   6   based on the distributions made substantially in accordance with this Stipulation
   7   and the Settlement contained herein, the Plan of Allocation, or further order(s) of
   8   the Court.
                    TERMS OF THE PRELIMINARY APPROVAL ORDER
   9
  10          35.    Concurrently with its application for preliminary approval by the
  11   Court of the Settlement contemplated by this Stipulation and promptly upon
  12   execution of this Stipulation, Lead Counsel shall apply to the Court for entry of the
  13   Preliminary Approval Order, which shall be substantially in the form annexed
  14   hereto as Exhibit A. The Preliminary Approval Order will, inter alia, preliminarily
  15   approve the Settlement, set the date for the Settlement Hearing, approve the form
  16   of notice, and prescribe the method for giving notice of the Settlement to the
  17   Settlement Class.
  18          36.    Daimler shall provide, or cause to be provided, to Lead Counsel or the
  19   Claims Administrator, at no cost to Lead Plaintiff or the Settlement Class, within
  20   ten (10) calendar days of entry of the Preliminary Approval Order, a list in
  21   electronic searchable form, such as Excel, of the names and addresses of record
  22   purchasers of Daimler American Depositary Receipts or Global Registered Shares,
  23   in the United States, during the Class Period, to the extent such a list is reasonably
  24   available to Daimler.
                                   TERMS OF THE JUDGMENT
  25
  26          37.    If the Settlement contemplated by this Stipulation is approved by the
  27   Court, Lead Counsel and Defendants’ Counsel shall jointly request that the Court
  28   enter a Judgment substantially in the form annexed hereto as Exhibit B.
       STIPULATION AND AGREEMENT OF SETTLEMENT                                            27
       CASE NOS. 16-CV-02942-DSF-KS AND 16-CV-03412-DSF-KS
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 30 of 120 Page ID
                                   #:4973



   1          38.    In the event of any objections to the Settlement or appeal from any
   2   order of the Court granting final approval, Lead Counsel will be responsible for
   3   responding to objectors and intervenors, and defending the Court’s judgment on
   4   appeal or review by writ, if any. Defendants reserve the right to respond to
   5   objectors and intervenors, and to join in the defense of the Judgment. Defendants
   6   agree not to appeal, or otherwise support any appeal, of an order or judgment
   7   entered by the Court that is consistent with the terms of the Settlement. Any costs
   8   incurred by Plaintiff’s Counsel in such appeals, including costs incurred to settle
   9   any claims by objectors or intervenors, are payable solely as ordered by the Court
  10   and from the Settlement Fund. No one may seek to recover such costs from
  11   Defendants.
  12
                              EFFECTIVE DATE OF SETTLEMENT
  13
  14          39.    The Effective Date of this Settlement shall be the first business day on
  15   which all of the following shall have occurred or been waived:
  16                 (a)     Defendants have not exercised their option to terminate the
  17   Settlement under ¶¶40–41;
  18                 (b)     entry of the Preliminary Approval Order, which shall be in all
  19   material respects substantially in the form set forth in Exhibit A annexed hereto;
  20                 (c)     payment of the Settlement Amount into the Escrow Account;
  21                 (d)     approval by the Court of the Settlement, following notice to the
  22   Settlement Class and the Settlement Hearing, as prescribed by Rule 23 of the
  23   Federal Rules of Civil Procedure; and
  24                 (e)     a Judgment, which shall be in all material respects substantially
  25   in the form set forth in Exhibit B annexed hereto, has been entered by the Court
  26   and has become Final; or in the event that an Alternative Judgment has been
  27   entered, the Alternative Judgment has become Final.
  28
       STIPULATION AND AGREEMENT OF SETTLEMENT                                            28
       CASE NOS. 16-CV-02942-DSF-KS AND 16-CV-03412-DSF-KS
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 31 of 120 Page ID
                                   #:4974


                                   WAIVER OR TERMINATION
   1
   2          40.    Defendants and Lead Plaintiff shall have the right to terminate the
   3   Settlement and this Stipulation by providing written notice of their election to do
   4   so (“Termination Notice”), through counsel, to all other Parties hereto within
   5   fourteen (14) calendar days of: (i) the Court’s Final refusal to enter the Preliminary
   6   Approval Order in any material respect; (ii) the Court’s Final refusal to approve
   7   this Stipulation or any material part of it; (iii) the Court’s Final refusal to enter (a)
   8   the Judgment in any material respect or (b) an Alternative Judgment; or (iv) the
   9   date upon which the Judgment or Alternative Judgment is modified or reversed in
  10   any material respect by a Final order of the Court, the United States Court of
  11   Appeals, or the Supreme Court of the United States. For the avoidance of doubt,
  12   Lead Plaintiff shall not have the right to terminate the Settlement due to any
  13   decision, ruling, or order respecting the Fee and Expense Application or any plan
  14   of allocation.
  15          41.    In addition to the foregoing, Defendants shall also have the right to
  16   terminate the Settlement in the event the Termination Threshold (defined below)
  17   has been reached.        Simultaneously herewith, Defendants’ Counsel and Lead
  18   Counsel are executing a confidential Supplemental Agreement Regarding Requests
  19   for Exclusion (“Supplemental Agreement”). The Supplemental Agreement sets
  20   forth certain conditions under which Defendants shall have the option, which must
  21   be exercised by Daimler AG on behalf of the Defendants, to terminate the
  22   Settlement and render this Stipulation null and void in the event that requests for
  23   exclusion from the Settlement Class exceed certain agreed-upon criteria (the
  24   “Termination Threshold”). The Parties agree to maintain the confidentiality of the
  25   Supplemental Agreement, which shall not be filed with the Court unless a dispute
  26   arises as to its terms, or as otherwise ordered by the Court, nor shall the
  27   Supplemental Agreement otherwise be disclosed unless ordered by the Court. If
  28   submission of the Supplemental Agreement is required for resolution of a dispute
       STIPULATION AND AGREEMENT OF SETTLEMENT                                      29
       CASE NOS. 16-CV-02942-DSF-KS AND 16-CV-03412-DSF-KS
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 32 of 120 Page ID
                                   #:4975



   1   or is otherwise ordered by the Court, the Parties will undertake to have the
   2   Termination Threshold submitted to the Court in camera or under seal. In the
   3   event of a termination of this Settlement pursuant to the Supplemental Agreement,
   4   this Stipulation shall become null and void and of no further force and effect, with
   5   the exception of the provisions of ¶¶46-49 which shall continue to apply.
   6          42.    The Preliminary Approval Order, attached hereto as Exhibit A, shall
   7   provide that requests for exclusion shall be received no later than twenty-one (21)
   8   calendar days prior to the Settlement Hearing. Upon receiving any request for
   9   exclusion pursuant to the Notice, Lead Counsel shall promptly, and certainly no
  10   later than five (5) calendar days after receiving a request for exclusion or fifteen
  11   (15) calendar days prior to the Settlement Hearing, whichever is earlier, notify
  12   Defendants’ Counsel by email of such request for exclusion and provide copies of
  13   such request for exclusion and any documentation accompanying it.
  14          43.    In addition to all of the rights and remedies that Lead Plaintiff has
  15   under the terms of this Stipulation, Lead Plaintiff shall also have the right to
  16   terminate the Settlement in the event that (i) the Settlement Amount has not been
  17   paid in the time period provided for in ¶6 above, by providing written notice of the
  18   election to terminate to all other Parties and, thereafter, if there is a failure to pay
  19   the Settlement Amount within fourteen (14) calendar days of such written notice;
  20   or (ii) the additional due diligence being conducted by Lead Plaintiff does not
  21   confirm the reasonableness of the Settlement, by providing written notice of the
  22   election to terminate to all other Parties prior to filing its motion for preliminary
  23   approval of the Settlement.
  24          44.    If, before the Settlement becomes Final, Defendants file for protection
  25   under the Bankruptcy Code, or any similar law, or a trustee, receiver, conservator,
  26   or other fiduciary is appointed under Bankruptcy, or any similar law, and in the
  27   event of the entry of a final order of a court of competent jurisdiction determining
  28   the transfer of money or any portion thereof to the Settlement Fund by or on behalf
       STIPULATION AND AGREEMENT OF SETTLEMENT                                        30
       CASE NOS. 16-CV-02942-DSF-KS AND 16-CV-03412-DSF-KS
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 33 of 120 Page ID
                                   #:4976



   1   of Defendants to be a preference, voidable transfer, fraudulent transfer or similar
   2   transaction and any portion thereof is required to be returned, and such amount is
   3   not promptly deposited into the Settlement Fund by others, then, at the election of
   4   Lead Plaintiff, the Parties shall jointly move the Court to vacate and set aside the
   5   releases given and the Judgment or Alternative Judgment entered in favor of
   6   Defendants, and the Parties shall be restored to their litigation positions on
   7   December 19, 2019.
   8          45.    Daimler warrants, as to itself and the payments made on Defendants’
   9   behalves, that, at the time of such payment, it will not be insolvent, nor will
  10   payment render it insolvent, within the meaning of and/or for the purposes of the
  11   United States Bankruptcy Code, including Sections 101 and 547 thereof.
  12          46.    If an option to withdraw from and terminate this Stipulation and
  13   Settlement arises under any of ¶¶40–44 above: (i) neither Defendants nor Lead
  14   Plaintiff (as the case may be) will be required for any reason or under any
  15   circumstance to exercise that option; and (ii) any exercise of that option shall be
  16   made in good faith, but in the sole and unfettered discretion of Defendants or Lead
  17   Plaintiff, as applicable.
  18          47.    With the exception of the provisions of ¶¶47–49 which shall continue
  19   to apply, in the event the Settlement is terminated as set forth herein or cannot
  20   become effective for any reason, then the Settlement shall be without prejudice,
  21   and none of its terms shall be effective or enforceable except as specifically
  22   provided herein; the Parties shall be deemed to have reverted to their respective
  23   litigation positions in the Action on December 19, 2019; and, except as specifically
  24   provided herein, the Parties shall proceed in all respects as if this Stipulation and
  25   any related order had not been entered. In such event, this Stipulation, and any
  26   aspect of the discussions or negotiations leading to this Stipulation shall not be
  27   admissible in this Action and shall not be used against or to the prejudice of
  28   Defendants or against or to the prejudice of Lead Plaintiff, in any court filing,
       STIPULATION AND AGREEMENT OF SETTLEMENT                                       31
       CASE NOS. 16-CV-02942-DSF-KS AND 16-CV-03412-DSF-KS
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 34 of 120 Page ID
                                   #:4977



   1   deposition, at trial, or otherwise, and any judgment or order entered by the Court in
   2   accordance with the terms of this Stipulation, including any order or judgment
   3   certifying the Settlement Class, shall be treated as vacated nunc pro tunc.
   4          48.    In the event the Settlement is terminated or fails to become effective
   5   for any reason, any portion of the Settlement Amount previously paid and any
   6   attorneys’ fees that have been advanced or paid to Lead Counsel in accordance
   7   with ¶¶13–15, together with any earnings thereon, less any Taxes paid or due, less
   8   Notice and Administration Expenses actually incurred and paid or payable from
   9   the Settlement Amount, shall be returned to those who funded the Settlement
  10   Amount within twenty (20) business days after written notification of such event in
  11   accordance with instructions provided by Defendants’ Counsel to Lead Counsel.
  12   At the request of Defendants’ Counsel, the Escrow Agent or its designees shall
  13   apply for any tax refund owed on the amounts in the Escrow Account and pay the
  14   proceeds, after any deduction of any fees or expenses incurred in connection with
  15   such application(s), of such refund to those who funded the Settlement Amount or
  16   as otherwise directed.
  17
                                            NO ADMISSION
  18
  19          49.    Except as set forth in ¶50 below, this Stipulation, whether or not
  20   consummated, and whether or not approved by the Court, and any discussion,
  21   negotiation, proceeding, or agreement relating to the Stipulation, the Settlement,
  22   and any matter arising in connection with settlement discussions or negotiations,
  23   proceedings, or agreements, shall not be offered or received against or to the
  24   prejudice of any of the Parties or their respective counsel, for any purpose other
  25   than in an action to enforce the terms hereof, and in particular:
  26                 (a)     do not constitute, and shall not be offered or received against or
  27   to the prejudice of any of the Defendants or the Released Defendant Parties as
  28   evidence of, or construed as, or deemed to be evidence of any presumption,
       STIPULATION AND AGREEMENT OF SETTLEMENT                                32
       CASE NOS. 16-CV-02942-DSF-KS AND 16-CV-03412-DSF-KS
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 35 of 120 Page ID
                                   #:4978



   1   concession, or admission by any of the Defendants or the Released Defendant
   2   Parties with respect to the truth of any allegation by Lead Plaintiff and the
   3   Settlement Class, or the validity of any claim that has been or could have been
   4   asserted in the Action or in any litigation, including but not limited to the Released
   5   Claims, or of any liability, damages, negligence, fault or wrongdoing of
   6   Defendants or any person or entity whatsoever;
   7                 (b)       do not constitute, and shall not be offered or received against or
   8   to the prejudice of any of the Defendants or the Released Defendant Parties as
   9   evidence     of     a   presumption,     concession,   or   admission    of   any   fault,
  10   misrepresentation, or omission with respect to any statement or written document
  11   approved or made by any of the Defendants, or against or to the prejudice of Lead
  12   Plaintiff, or any other member of the Settlement Class, as evidence of any infirmity
  13   in the claims of Lead Plaintiff, or the other members of the Settlement Class;
  14                 (c)       do not constitute, and shall not be offered or received against or
  15   to the prejudice of any of the Defendants or the Released Defendant Parties, Lead
  16   Plaintiff, any other member of the Settlement Class, or their respective counsel, as
  17   evidence of a presumption, concession, or admission with respect to any liability,
  18   damages, negligence, fault, infirmity, or wrongdoing, or in any way referred to for
  19   any other reason against or to the prejudice of any of the Defendants or the
  20   Released Defendant Parties, Lead Plaintiff, other members of the Settlement Class,
  21   or their respective counsel, in any other civil, criminal, or administrative action or
  22   proceeding, other than such proceedings as may be necessary to effectuate the
  23   provisions of this Stipulation;
  24                 (d)       do not constitute, and shall not be construed against any of the
  25   Defendants or the Released Defendant Parties, Lead Plaintiff, or any other member
  26   of the Settlement Class, as an admission or concession that the consideration to be
  27   given hereunder represents the amount that could be or would have been recovered
  28   after trial; and
       STIPULATION AND AGREEMENT OF SETTLEMENT                                               33
       CASE NOS. 16-CV-02942-DSF-KS AND 16-CV-03412-DSF-KS
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 36 of 120 Page ID
                                   #:4979



   1                 (e)     do not constitute, and shall not be construed as or received in
   2   evidence as an admission, concession, or presumption against Lead Plaintiff, or
   3   any other member of the Settlement Class that any of their claims are without merit
   4   or infirm or that damages recoverable under the Complaint would not have
   5   exceeded the Settlement Amount.
   6          50.    Notwithstanding ¶49 above, the Parties, and their respective counsel,
   7   may file this Stipulation and/or the Judgment or Alternative Judgment in any
   8   action that may be brought against them in order to support a defense or
   9   counterclaim based on principles of res judicata, collateral estoppel, release,
  10   statute of limitations, statute of repose, good-faith settlement, judgment bar or
  11   reduction, or any theory of claim preclusion or issue preclusion or similar defense
  12   or counterclaim, or to effectuate any liability protection granted them under any
  13   applicable insurance policy.        The Parties may file this Stipulation and/or the
  14   Judgment or Alternative Judgment in any action that may be brought to enforce the
  15   terms of this Stipulation and/or the Judgment or Alternative Judgment. All Parties
  16   submit to the jurisdiction of the Court for purposes of implementing and enforcing
  17   the Settlement.
  18
                                 MISCELLANEOUS PROVISIONS
  19
  20          51.    All of the exhibits to the Stipulation, except any plan of allocation to
  21   the extent incorporated in those exhibits, and the Supplemental Agreement are
  22   material and integral parts hereof and are fully incorporated herein by this
  23   reference.
  24          52.    The Parties intend the Settlement to be the full, final, and complete
  25   resolution of all claims asserted or that could have been asserted by the Parties
  26   with respect to the Released Claims and Released Defendants’ Claims.
  27   Accordingly, the Parties agree not to assert in any forum that the Action was
  28   brought, prosecuted, or defended in bad faith or without a reasonable basis. The
       STIPULATION AND AGREEMENT OF SETTLEMENT                                      34
       CASE NOS. 16-CV-02942-DSF-KS AND 16-CV-03412-DSF-KS
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 37 of 120 Page ID
                                   #:4980



   1   Parties shall not assert or pursue any action alleging that any other Party or its
   2   counsel has violated Rule 11 of the Federal Rules of Civil Procedure in connection
   3   with the maintenance, prosecution, defense, and settlement of the Action and shall
   4   not make any application for sanctions, pursuant to Rule 11 or other court rule or
   5   statute, with respect to any claim or defense in this Action. The Parties agree that
   6   the amount paid and the other terms of the Settlement were negotiated at arm’s-
   7   length and in good faith by the Parties and their respective counsel and reflect a
   8   settlement that was reached voluntarily based upon adequate information and after
   9   consultation with experienced legal counsel.
  10          53.     This Stipulation, along with its exhibits and the Supplemental
  11   Agreement may not be modified or amended, nor may any of its provisions be
  12   waived, except by a writing signed by counsel for the Parties hereto, or their
  13   successors.
  14          54.     The headings herein are used for the purpose of convenience only and
  15   are not meant to have legal effect.
  16          55.     The administration and consummation of the Settlement as embodied
  17   in this Stipulation shall be under the authority of the Court, and the Court shall
  18   retain jurisdiction for the purpose of entering orders providing for awards of
  19   attorneys’ fees and any expenses, and implementing and enforcing the terms of this
  20   Stipulation.
  21          56.     Any failure by one Party to insist on the strict performance by any
  22   other party of any provision of this Stipulation shall not be deemed a waiver of any
  23   other prior or subsequent breach of this Stipulation.
  24          57.     This Stipulation, its exhibits, and the Supplemental Agreement
  25   constitute the entire agreement among the Parties concerning the Settlement as
  26   against the Defendants, and no representation, warranty, or inducement has been
  27   made by any Party concerning this Stipulation and its exhibits other than those
  28   contained and memorialized in such documents.
       STIPULATION AND AGREEMENT OF SETTLEMENT                                         35
       CASE NOS. 16-CV-02942-DSF-KS AND 16-CV-03412-DSF-KS
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 38 of 120 Page ID
                                   #:4981



   1          58.    Nothing in the Stipulation, or the negotiations relating thereto, is
   2   intended to or shall be deemed to constitute a waiver of any applicable privilege or
   3   immunity, including, without limitation, attorney-client privilege, joint defense
   4   privilege, or work product protection.
   5          59.    Without further order of the Court, the Parties may agree to
   6   reasonable extensions of time to carry out any of the provisions of this Stipulation.
   7          60.    All agreements by, between, or among the Parties and their counsel as
   8   to the confidentiality of information exchanged between or among them shall
   9   remain in in full force and effect and any designations made, or orders entered,
  10   during the course of the Action relating to the confidentiality of documents or
  11   information shall survive the execution and any termination of this Stipulation and
  12   the final consummation of the Settlement, if finally consummated, without regard
  13   to any of the conditions of the Settlement.
  14          61.    This Stipulation may be executed in one or more counterparts. All
  15   executed counterparts and each of them shall be deemed to be one and the same
  16   instrument. Signatures sent by facsimile or via e-mail in pdf format shall be
  17   deemed originals.
  18          62.    This Stipulation shall be binding when signed, but the Settlement shall
  19   be effective upon the entry of the Judgment or Alternative Judgment and the
  20   payment in full of the Settlement Amount, subject only to the condition that the
  21   Effective Date will have occurred.
  22          63.    This Stipulation shall be binding upon, and inure to the benefit of, the
  23   successors and assigns of the Parties.
  24          64.    The construction, interpretation, operation, effect, and validity of this
  25   Stipulation, and all documents necessary to effectuate it, shall be governed by the
  26   laws of the State of California without regard to conflicts of laws, except to the
  27   extent that federal law requires that federal law govern.
  28
       STIPULATION AND AGREEMENT OF SETTLEMENT                                            36
       CASE NOS. 16-CV-02942-DSF-KS AND 16-CV-03412-DSF-KS
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 39 of 120 Page ID
                                   #:4982



   1          65.    This Stipulation shall not be construed more strictly against one Party
   2   than another merely by virtue of the fact that it, or any part of it, may have been
   3   prepared by counsel for one of the Parties, it being recognized that it is the result of
   4   arm’s-length negotiations among the Parties, and all Parties have contributed
   5   substantially and materially to the preparation of this Stipulation.
   6          66.    All counsel and any other person executing this Stipulation and any of
   7   the exhibits hereto, or any related Settlement document, warrant and represent that
   8   they have the full authority to do so, and that they have the authority to take
   9   appropriate action required or permitted to be taken pursuant to the Stipulation to
  10   effectuate its terms.
  11          67.    The Parties agree that except as expressly provided herein, or as may
  12   otherwise be required by law, in response to any media inquiry regarding the fact
  13   of settlement or the terms of the Settlement, or regarding the amount of any
  14   payments made or claims released pursuant to the Settlement, the Parties shall state
  15   only that the matter was resolved through settlement and shall provide no further
  16   comment, explanation, or description of the Settlement, other than what is set forth
  17   herein and a statement that the Settlement is in the best interests of the Parties.
  18          68.    The Parties and their respective counsel agree to cooperate fully with
  19   one another in promptly applying for preliminary approval by the Court of the
  20   Settlement and for the scheduling of a hearing for consideration of Final approval
  21   of the Settlement and Lead Counsel’s Fee and Expense Application, and to agree
  22   promptly upon and execute all such other documentation as reasonably may be
  23   required to obtain Final approval by the Court of the Settlement.
  24          69.    If any disputes arise out of the finalization of the settlement
  25   documentation or the Settlement itself prior to joint submission to the Court of the
  26   application for preliminary approval of the Settlement as set forth in ¶35 above,
  27   those disputes will be resolved by the Mediator first by way of expedited
  28
       STIPULATION AND AGREEMENT OF SETTLEMENT                                               37
       CASE NOS. 16-CV-02942-DSF-KS AND 16-CV-03412-DSF-KS
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 40 of 120 Page ID
                                   #:4983
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 41 of 120 Page ID
                                   #:4984



   1                                             San Francisco, California 94111
                                                 Telephone: (415) 391-0600
   2                                             peter.wald@lw.com
   3                                             christopher.turner@lw.com

   4                                             Attorneys for Daimler AG, Dieter Zetsche,
   5                                             Bodo Uebber and Thomas Weber

   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
       STIPULATION AND AGREEMENT OF SETTLEMENT                                               39
       CASE NOS. 16-CV-02942-DSF-KS AND 16-CV-03412-DSF-KS
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 42 of 120 Page ID
                                   #:4985




                            Exhibit A
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 43 of 120 Page ID
                                   #:4986



   1
   2
   3
   4
   5
   6
   7
   8
                          UNITED STATES DISTRICT COURT
   9
                        CENTRAL DISTRICT OF CALIFORNIA
  10
       VANCOUVER ALUMNI ASSET                   Master File No. 16-cv-02942-DSF-KS
  11   HOLDINGS INC., Individually and on
       Behalf of All Others Similarly Situated,
  12                                            Judge:      Hon. Dale S. Fischer
                    Plaintiffs,
  13
             v.
  14
       DAIMLER AG, DIETER ZETSCHE,
  15   BODO UEBBER, and THOMAS
       WEBER,
  16
                   Defendants.
  17
       MARIA MUNRO, Individually and on Case No. 16-cv-03412-DSF-KS
  18   Behalf of All Others Similarly Situated,
  19                Plaintiffs,                 [PROPOSED] ORDER GRANTING
                                                PRELIMINARY APPROVAL OF
  20         v.                                 CLASS ACTION SETTLEMENT,
                                                APPROVING FORM AND MANNER
  21   DAIMLER AG, DIETER ZETSCHE, OF           FOR
                                                   NOTICE, AND SETTING DATE
                                                    HEARING ON FINAL
       BODO UEBBER, and THOMAS                  APPROVAL  OF SETTLEMENT
  22   WEBER,
  23               Defendants.
  24
  25
  26
  27
  28
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 44 of 120 Page ID
                                   #:4987



   1         WHEREAS, as of April 20, 2020, Lead Plaintiff Public School Retirement
   2   System of the School District of Kansas City, Missouri (“Lead Plaintiff” or
   3   “Kansas City”), on behalf of itself and all other members of the proposed
   4   Settlement Class (defined below), on the one hand, and Daimler AG (“Daimler” or
   5   the “Company”), Dieter Zetsche, Bodo Uebber, and Thomas Weber (collectively,
   6   “Defendants”), on the other, entered into a Stipulation and Agreement of
   7   Settlement (the “Stipulation”) in the above-titled litigation (the “Action”), which is
   8   subject to review under Rule 23 of the Federal Rules of Civil Procedure, and
   9   which, together with the exhibits thereto, sets forth the terms and conditions of the
  10   proposed settlement of the Action and the claims alleged in the Consolidated Class
  11   Action Complaint for Violations of the Federal Securities Laws, filed on October
  12   11, 2016, on the merits and with prejudice (the “Settlement”); and
  13         WHEREAS, the Court has reviewed and considered the Stipulation and the
  14   accompanying exhibits; and
  15         WHEREAS, the Parties to the Stipulation have consented to the entry of this
  16   order; and
  17         WHEREAS, all capitalized terms used in this order that are not otherwise
  18   defined herein have the meanings defined in the Stipulation;
  19         NOW, THEREFORE, IT IS HEREBY ORDERED, this _______ day of
  20   ____________, 2020 that:
  21         1.     The Court has reviewed the Stipulation and preliminarily finds,
  22   pursuant to Fed. R. Civ. P. 23(e)(1), that the Court will likely be able to approve
  23   the proposed Settlement as fair, reasonable, and adequate under Federal Rule of
  24   Civil Procedure 23(e)(2), subject to further consideration at the Settlement
  25   Hearing described below.
  26         2.     Pursuant to Rules 23(a) and (b)(3) of the Federal Rules of Civil
  27   Procedure, the Court hereby preliminarily certifies, for the purposes of the
  28   Settlement only, the Settlement Class of: all persons and entities that purchased or
                                                                                          1
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 45 of 120 Page ID
                                   #:4988



   1   otherwise acquired Daimler American Depositary Receipts and/or Global
   2   Registered Shares, in the United States, during the period from February 22, 2012
   3   through April 21, 2016, inclusive (the “Class Period”), and were allegedly
   4   damaged thereby. Excluded from the Settlement Class are: (i) Defendants; (ii) the
   5   Immediate Family Members of the Individual Defendants; (iii) any person who
   6   was an officer or director of Daimler during the Class Period; (iv) any firm or
   7   entity in which any Defendant has or had a controlling interest; (v) the parents,
   8   subsidiaries, and affiliates of Daimler; and (vi) the legal representatives, heirs,
   9   beneficiaries, successors, and assigns of any excluded person or entity, in their
  10   respective capacities as such. Settlement Class Members who properly exclude
  11   themselves from the Settlement Class by submitting a valid and timely request for
  12   exclusion in accordance with the requirements set forth below and in the Notice
  13   will also be excluded.
  14         3.     The Court finds and preliminarily concludes that the prerequisites of
  15   class action certification under Rules 23(a) and 23(b)(3) of the Federal Rules of
  16   Civil Procedures have been satisfied for the Settlement Class defined herein and
  17   for the purposes of the Settlement only, in that:
  18                (a)    the members of the Settlement Class are so numerous that
  19   joinder of all Settlement Class Members is impracticable;
  20                (b)    there are questions of law and fact common to the Settlement
  21   Class Members;
  22                (c)    the claims of Lead Plaintiff are typical of the Settlement
  23   Class’s claims;
  24                (d)    Lead Plaintiff and Lead Counsel have fairly and adequately
  25   represented and protected the interests of the Settlement Class;
  26                (e)    the questions of law and fact common to Settlement Class
  27   Members predominate over any individual questions; and
  28
                                                                                        2
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 46 of 120 Page ID
                                   #:4989



   1                (f)    a class action is superior to other available methods for the fair
   2   and efficient adjudication of the controversy, considering that the claims of
   3   Settlement Class Members in the Action are substantially similar and would, if
   4   tried, involve substantially identical proofs and may therefore be efficiently
   5   litigated and resolved on an aggregate basis as a class action; the amounts of the
   6   claims of many of the Settlement Class Members are too small to justify the
   7   expense of individual actions; and it does not appear that there is significant
   8   interest among Settlement Class Members in individually controlling the litigation
   9   of their claims.
  10         4.     Pursuant to Rule 23 of the Federal Rules of Civil Procedure, and for
  11   the purposes of the Settlement only, Kansas City is preliminarily certified as Class
  12   Representative for the Settlement Class. The law firm of Labaton Sucharow LLP
  13   is preliminarily appointed Class Counsel for the Settlement Class and Glancy
  14   Prongay & Murray LLP is preliminarily appointed Liaison Counsel for the
  15   Settlement Class.
  16         5.     A hearing (the “Settlement Hearing”), pursuant to Rule 23(e) of the
  17   Federal Rules of Civil Procedure, is hereby scheduled to be held on
  18   _______________________, 2020 at ____ ___.m. before the Honorable Dale S.
  19   Fischer, either in person or telephonically at the Court’s discretion, in Courtroom
  20   7D of the United States District Court for the Central District of California, First
  21   Street Courthouse, 350 West 1st Street, Los Angeles, California, for the following
  22   purposes:
  23                (a)    to determine whether the proposed Settlement is fair,
  24   reasonable and adequate, and should be approved by the Court;
  25                (b)    to determine whether the proposed Final Order and Judgment
  26   (“Judgment”) as provided under the Stipulation should be entered, and to
  27   determine whether the release by the Settlement Class of the Released Claims, as
  28   set forth in the Stipulation, should be provided to the Released Defendant Parties;
                                                                                             3
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 47 of 120 Page ID
                                   #:4990



   1                   (c)    to determine, for purposes of the Settlement only, whether the
   2   Settlement Class should be finally certified; whether Lead Plaintiff should be
   3   finally certified as Class Representative for the Settlement Class; and whether the
   4   law firm of Labaton Sucharow LLP should be finally appointed as Class Counsel
   5   for the Settlement Class and Glancy Prongay & Murray LLP as Liaison Counsel
   6   for the Settlement Class;
   7                   (d)    to determine whether the proposed Plan of Allocation for the
   8   proceeds of the Settlement is fair and reasonable and should be approved by the
   9   Court;
  10                   (e)    to consider Lead Counsel’s application for an award of
  11   attorneys’ fees and expenses (which may include an application for an award to
  12   Lead Plaintiff for reimbursement of its reasonable costs and expenses directly
  13   related to its representation of the Settlement Class, pursuant to the Private
  14   Securities Litigation Reform Act of 1995 (“PSLRA”)); and
  15                   (f)    to rule upon such other matters as the Court may deem
  16   appropriate.
  17            6.     The Court reserves the right to approve the Settlement with or
  18   without modification and with or without further notice to the Settlement Class of
  19   any kind. The Court further reserves the right to enter the Judgment approving the
  20   Settlement regardless of whether it will approve the proposed Plan of Allocation
  21   or award attorneys’ fees and/or expenses.         The Court may also adjourn the
  22   Settlement Hearing, decide to hold the hearing telephonically, or modify any of
  23   the dates herein without further individual notice to members of the Settlement
  24   Class.        Any such changes shall be posted on the website of the Claims
  25   Administrator.
  26            7.     The Court approves the form, substance and requirements of the
  27   Notice of Pendency of Class Action, Proposed Settlement, and Motion for
  28   Attorneys’ Fees and Expenses (the “Notice”) and the Proof of Claim and Release
                                                                                    4
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 48 of 120 Page ID
                                   #:4991



   1   form (“Claim Form”), substantially in the forms annexed hereto as Exhibits 1 and
   2   2, respectively.
   3         8.     The Court approves the retention of A.B. Data, Ltd. (“A.B. Data”) as
   4   the Claims Administrator. The Claims Administrator shall cause the Notice and
   5   the Claim Form, substantially in the forms annexed hereto, to be mailed, by first-
   6   class mail, postage prepaid, on or before ten (10) business days after entry of this
   7   Preliminary Approval Order (“Notice Date”), to all Settlement Class Members
   8   who can be identified with reasonable effort. Daimler, to the extent it has not
   9   already done so, shall use reasonable efforts to obtain and provide to Lead
  10   Counsel, or the Claims Administrator, a list in electronic searchable form, such as
  11   Excel, of the names and addresses of record purchasers of Daimler American
  12   Depositary Receipts and/or Global Registered Shares, in the United States, during
  13   the Class Period no later than ten (10) calendar days after entry of this Preliminary
  14   Approval Order.
  15         9.     The Claims Administrator shall use reasonable efforts to give notice
  16   to nominee purchasers such as brokerage firms and other persons or entities who
  17   purchased or otherwise acquired Daimler American Depositary Receipts and/or
  18   Global Registered Shares, in the United States, during the Class Period as record
  19   owners but not as beneficial owners.
  20                (a)    Such nominees SHALL EITHER: (i) WITHIN TEN (10)
  21   CALENDAR DAYS of receipt of the Notice, request from the Claims
  22   Administrator sufficient copies of the Notice to forward to all such beneficial
  23   owners and WITHIN TEN (10) CALENDAR DAYS of receipt of those Notices
  24   from the Claims Administrator forward them to all such beneficial owners; or (ii)
  25   WITHIN TEN (10) CALENDAR DAYS of receipt of the Notice, provide a list of
  26   the names and addresses of all such beneficial owners to the Claims Administrator
  27   and the Claims Administrator is ordered to send the Notice promptly to such
  28   identified beneficial owners.
                                                                                          5
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 49 of 120 Page ID
                                   #:4992



   1                (b)    Nominees shall also provide email addresses for all such
   2   beneficial owners to the Claims Administrator, to the extent they are available.
   3                (c)    Nominees who elect to send the Notice to their beneficial
   4   owners SHALL ALSO send a statement to the Claims Administrator confirming
   5   that the mailing was made and shall retain their mailing records for use in
   6   connection with any further notices that may be provided in the Action.
   7                (d)    Upon full and timely compliance with these directions, such
   8   nominees may seek reimbursement of their reasonable out-of-pocket expenses
   9   actually incurred by providing the Claims Administrator with proper
  10   documentation supporting the expenses for which reimbursement is sought. The
  11   Claims Administrator shall, if requested, reimburse nominees out of the Settlement
  12   Fund solely for their reasonable out-of-pocket expenses incurred in providing
  13   notice to beneficial owners in an amount not to exceed $0.20, plus postage at the
  14   current pre-sort rate used by the Claims Administrator, per Notice Packet mailed;
  15   or $0.10 per name/mailing address/email address (to the extent available) provided
  16   to the Claims Administrator.        Any disputes as to the reasonableness or
  17   documentation of expenses incurred will be subject to review by the Court.
  18         10.    Lead Counsel shall, no later than thirty-five (35) calendar days before
  19   the Settlement Hearing, file with the Court proof of mailing of the Notice and
  20   Proof of Claim.
  21         11.    The Court approves the form of the Summary Notice of Pendency of
  22   Class Action, Proposed Settlement, and Motion for Attorneys’ Fees and Expenses
  23   (“Summary Notice”) substantially in the form annexed hereto as Exhibit 3, and
  24   directs that Lead Counsel shall cause the Summary Notice to be published in The
  25   Wall Street Journal and be transmitted over PR Newswire within fourteen (14)
  26   calendar days of the Notice Date. Lead Counsel shall, at or before the Settlement
  27   Hearing, file with the Court proof of publication of the Summary Notice.
  28
                                                                                          6
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 50 of 120 Page ID
                                   #:4993



   1          12.       The form and content of the notice program described herein, and the
   2   methods set forth herein of notifying the Settlement Class of the Settlement and its
   3   terms and conditions, meet the requirements of Rule 23 of the Federal Rules of
   4   Civil Procedure, Section 21D(a)(7) of the Securities Exchange Act of 1934, 15
   5   U.S.C. § 78u-4(a)(7), as amended by the PSLRA, and due process; constitute the
   6   best notice practicable under the circumstances; and shall constitute due and
   7   sufficient notice to all persons and entities entitled thereto.
   8          13.       In order to be eligible to receive a distribution from the Net
   9   Settlement Fund, in the event the Settlement is effected in accordance with the
  10   terms and conditions set forth in the Stipulation, each claimant shall take the
  11   following actions and be subject to the following conditions:
  12                    (a)    A properly executed Claim Form, substantially in the form
  13   annexed hereto as Exhibit 2, must be submitted to the Claims Administrator, as
  14   directed in the Notice, no later than seven (7) calendar days before the Settlement
  15   Hearing. Such deadline may be further extended by Court order or by Lead
  16   Counsel in their discretion. Each Claim Form shall be deemed to have been
  17   submitted when postmarked (if properly addressed and mailed by first-class or
  18   overnight mail, postage prepaid).        Any Claim Form submitted in any other
  19   manner, including online using the web-page for the Settlement, shall be deemed
  20   to have been submitted when it was actually received by the Claims
  21   Administrator. Any Settlement Class Member who does not timely submit a
  22   Claim Form within the time provided for shall be barred from sharing in the
  23   distribution of the Net Settlement Fund, unless otherwise ordered by the Court or
  24   allowed by Lead Counsel, but shall remain bound by all determinations and
  25   judgments in this Action concerning the Settlement, as provided by paragraph 15
  26   of this order.
  27                    (b)    The Claim Form submitted by each claimant must satisfy the
  28   following conditions, unless otherwise allowed pursuant to the Stipulation: (i) it
                                                                                       7
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 51 of 120 Page ID
                                   #:4994



   1   must be properly completed, signed and submitted in a timely manner in
   2   accordance with the provisions of the preceding subparagraph; (ii) it must be
   3   accompanied by adequate supporting documentation for the transactions reported
   4   therein, in the form of broker confirmation slips, broker account statements, an
   5   authorized statement from the broker containing the transactional information
   6   found in a broker confirmation slip, or such other documentation as is deemed
   7   adequate by the Claims Administrator and/or Lead Counsel; (iii) if the person
   8   executing the Claim Form is acting in a representative capacity, a certification of
   9   his or her current authority to act on behalf of the claimant must be included in the
  10   Claim Form; and (iv) the Claim Form must be complete and contain no material
  11   deletions or modifications of any of the printed matter contained therein and must
  12   be signed under penalty of perjury.
  13                (c)    As part of the Claim Form, each claimant shall submit to the
  14   jurisdiction of the Court with respect to the claim submitted.
  15         14.    Any Settlement Class Member may enter an appearance in this
  16   Action, at his, her or its own expense, individually or through counsel of his, her
  17   or its own choice. If any Settlement Class Member does not enter an appearance,
  18   he, she or it will be represented by Lead Counsel.
  19         15.    Settlement Class Members shall be bound by all orders,
  20   determinations and judgments in this Action concerning the Settlement, whether
  21   favorable or unfavorable, unless such Persons request exclusion from the
  22   Settlement Class in a timely and proper manner, as hereinafter provided.           A
  23   putative Settlement Class Member wishing to make such an exclusion request
  24   shall mail the request in written form by first-class mail to the Claims
  25   Administrator at the address designated in the Notice for such exclusions, such
  26   that it is received no later than twenty-one (21) calendar days prior to the
  27   Settlement Hearing. Such request for exclusion must state the name, address, e-
  28   mail, and telephone number of the Person seeking exclusion, must state that the
                                                                                     8
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 52 of 120 Page ID
                                   #:4995



   1   sender requests to be “excluded from the Settlement Class in Vancouver Alumni
   2   Asset Holdings, Inc. v. Daimler AG, et al., No. 16-cv-02942-DSF (C.D. Cal.)” and
   3   must be signed by such Person or an authorized representative. Such Persons
   4   requesting exclusion are directed to: (i) state the name, address, e-mail, and
   5   telephone number of the person or entity requesting exclusion; (ii) state the
   6   number of Daimler American Depositary Receipts and/or Global Registered
   7   Shares the person or entity purchased or acquired in the United States during the
   8   Class Period, as well as the dates and prices of each such purchase or acquisition;
   9   and (iii) state the dates, number, and prices of shares of Daimler American
  10   Depositary Receipts and/or Global Registered Shares sold during the Class Period.
  11   The request for exclusion shall not be effective unless it provides the required
  12   information and is made within the time stated above, or the exclusion is otherwise
  13   accepted by the Court.
  14         16.   Putative Settlement Class Members requesting exclusion from the
  15   Settlement Class shall not be eligible to receive any payment out of the Net
  16   Settlement Fund as described in the Stipulation and Notice.
  17         17.   The Court will consider any Settlement Class Member’s objection to,
  18   or comment concerning, the Settlement, the Plan of Allocation, and/or the
  19   application for an award of attorneys’ fees or expenses only if such Settlement
  20   Class Member has served by hand or by mail his, her or its written objection (or
  21   comment) and supporting papers, such that they are received on or before twenty-
  22   one (21) calendar days before the Settlement Hearing, upon Lead Counsel: James
  23   W. Johnson, Labaton Sucharow LLP, 140 Broadway, New York, NY 10005 and
  24   Defendants’ Counsel: Christopher S. Turner, Latham & Watkins LLP, 555
  25   Eleventh Street, NW, Suite 1000, Washington, D.C. 20004. Any Settlement
  26   Class Member who does not make his, her, or its objection in the manner provided
  27   for in the Notice shall be deemed to have waived such objection and shall forever
  28   be foreclosed from making any objection to any aspect of the Settlement, to the
                                                                                     9
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 53 of 120 Page ID
                                   #:4996



   1   Plan of Allocation, or to the request for attorneys’ fees and expenses, unless
   2   otherwise ordered by the Court, but shall otherwise be bound by the Judgment to
   3   be entered and the releases to be given.            Attendance at the hearing is not
   4   necessary, however, persons wishing to be heard orally in opposition to, or in
   5   favor of, the approval of the Settlement, the Plan of Allocation, and/or the
   6   application for an award of attorneys’ fees and other expenses are required to
   7   indicate in their written objection (or comment) their intention to appear at the
   8   hearing. Persons who intend to object to (or comment on) the Settlement, the Plan
   9   of Allocation, and/or the application for an award of attorneys’ fees and expenses
  10   and desire to present evidence at the Settlement Hearing must include in their
  11   written objections (or comments) the identity of any witnesses they may call to
  12   testify and exhibits they intend to introduce into evidence at the Settlement
  13   Hearing.
  14         18.    Settlement Class Members do not need to appear at the hearing or
  15   take any other action to indicate their approval.
  16         19.    Pending final determination of whether the Settlement should be
  17   approved, Lead Plaintiff, all Settlement Class Members, and each of them, and
  18   anyone who acts or purports to act on their behalf, shall not institute, commence or
  19   prosecute any action which asserts Released Claims against the Released
  20   Defendant Parties.
  21         20.    All papers in support of the Settlement, Plan of Allocation, and Lead
  22   Counsel’s request for an award of attorneys’ fees and expenses, including copies
  23   of any objections received, shall be filed with the Court and served on or before
  24   thirty-five (35) calendar days prior to the date set herein for the Settlement
  25   Hearing. If reply papers are necessary, they are to be filed with the Court and
  26   served no later than seven (7) calendar days prior to the Settlement Hearing.
  27         21.    The passage of title and ownership of the Settlement Fund to the
  28   Escrow Agent in accordance with the terms and obligations of the Stipulation is
                                                                                   10
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 54 of 120 Page ID
                                   #:4997



   1   approved. No person who is not a Settlement Class Member or Lead Counsel
   2   shall have any right to any portion of, or to any distribution of, the Net Settlement
   3   Fund unless otherwise ordered by the Court or otherwise provided in the
   4   Stipulation.
   5         22.      All funds held in escrow shall be deemed and considered to be in
   6   custodia legis of the Court, and shall remain subject to the jurisdiction of the Court
   7   until such time as such funds shall be disbursed pursuant to the Stipulation and/or
   8   further order of the Court.
   9         23.      Neither Defendants nor their counsel shall have any responsibility for
  10   the Plan of Allocation or any application for attorney’s fees or expenses submitted
  11   by Plaintiffs’ Counsel or Lead Plaintiff.
  12         24.      If the Settlement fails to become effective as defined in the
  13   Stipulation or is terminated, then both the Stipulation, including any amendment(s)
  14   thereof, except as expressly provided in the Stipulation, and this Preliminary
  15   Approval Order shall be null and void, of no further force or effect, and without
  16   prejudice to any Party, and may not be introduced as evidence or used in any
  17   actions or proceedings by any person or entity against the Parties, and the Parties
  18   shall be deemed to have reverted to their respective litigation positions in the
  19   Action as of December 19, 2019.
  20   DATED this _______ day of ______________, 2020
  21
  22                                               BY THE COURT:
  23
                                                   ______________________________
  24                                               Honorable Dale S. Fischer
  25                                               UNITED STATES DISTRICT JUDGE
  26
  27
  28
                                                                                          11
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 55 of 120 Page ID
                                   #:4998




                        Exhibit A-1
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 56 of 120 Page ID
                                   #:4999



       GLANCY PRONGAY &                                              LABATON SUCHAROW LLP
   1     MURRAY LLP                                                  JAMES W. JOHNSON (pro hac vice)
       JOSHUA L. CROWELL (295411)                                    MICHAEL H. ROGERS (pro hac vice)
   2                                                                 IRINA VASILCHENKO (pro hac vice)
       1925 Century Park East                                        JAMES T. CHRISTIE (pro hac vice)
   3   Suite 2100                                                    MARGARET SCHMIDT (pro hac vice)
       Los Angeles, CA 90067                                         140 Broadway
   4   Telephone: (310) 201-9150                                     New York, NY 10005
       Facsimile: (310) 432-1495                                     Telephone: (212) 907-0700
   5                                                                 Facsimile: (212) 818-0477
       jcrowell@glancylaw.com                                        jjohnson@labaton.com
   6                                                                 mrogers@labaton.com
       Liaison Counsel for Lead Plaintiff the                        ivasilchenko@labaton.com
   7   Public School Retirement System of the                        jchristie@labaton.com
       School District of Kansas City,                               mschmidt@labaton.com
   8   Missouri and Liaison Counsel
       for the Proposed Class                                        Attorneys for Lead Plaintiff the Public
   9                                                                 School Retirement System of the
                                                                     School District of Kansas City,
  10                                                                 Missouri and Lead Counsel
                                                                     for the Proposed Class
  11
                                   UNITED STATES DISTRICT COURT
  12                              CENTRAL DISTRICT OF CALIFORNIA
  13
       VANCOUVER ALUMNI ASSET                                         Case No. 16-cv-02942-DSF-KS
  14   HOLDINGS INC., Individually and on
       Behalf of All Others Similarly Situated,
  15                                                                  Judge:        Hon. Dale S. Fischer
                                   Plaintiffs,
  16
                v.
  17
       DAIMLER AG, DIETER ZETSCHE,
  18   BODO UEBBER, and THOMAS
       WEBER,
  19
                                   Defendants.
  20
       MARIA MUNRO, Individually and on                               Case No. 16-cv-03412-DSF-KS
  21   Behalf of All Others Similarly Situated,
  22                               Plaintiffs,                        NOTICE OF PENDENCY OF
                                                                      CLASS ACTION, PROPOSED
  23            v.                                                    SETTLEMENT, AND MOTION
                                                                      FOR ATTORNEYS’ FEES AND
  24   DAIMLER AG, DIETER ZETSCHE,                                    EXPENSES
       BODO UEBBER, and THOMAS
  25   WEBER,
  26                               Defendants.
  27
  28   NOTICE OF PENDENCY OF CLASS ACTION, PROPOSED SETTLEMENT, AND MOTION FOR ATTORNEYS’ FEES AND EXPENSES
       CASE NO. 16-CV-02942-DSF-KS AND CASE NO. 16-CV-03412-DSF-KS
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 57 of 120 Page ID
                                   #:5000



   1         If you purchased or otherwise acquired Daimler American Depository
            Receipts and/or Global Registered Shares, in the United States, during the
   2       period from February 22, 2012 through April 21, 2016, inclusive (the “Class
   3        Period”), you may be entitled to a payment from a class action settlement.

   4                              A federal court authorized this notice. This is not a
                                              solicitation from a lawyer.
   5
   6            The purpose of this Notice is to inform you of the pendency of this securities
                 class action (the “Action”), the proposed settlement of the Action (the
   7             “Settlement”), and a hearing to be held by the Court to consider: (i) whether
   8             the Settlement should be approved; (ii) whether the proposed plan for
                 allocating the proceeds of the Settlement (the “Plan of Allocation”) should
   9             be approved; and (iii) Lead Counsel’s application for attorneys’ fees and
  10             expenses. This Notice describes important rights you may have and what
                 steps you must take if you wish to participate in the Settlement, wish to
  11             object, or wish to be excluded from the Settlement Class.1
  12
                If approved by the Court, the proposed Settlement will create a $19,000,000
  13             settlement fund, plus accrued interest, if any, for the benefit of eligible
  14             Settlement Class Members, less any attorneys’ fees and expenses awarded
                 by the Court, Notice and Administration Expenses, and Taxes.
  15
                The Settlement resolves claims by Public School Retirement System of the
  16             School District of Kansas City, Missouri (“Kansas City” or “Lead Plaintiff”)
  17             that have been asserted on behalf of the proposed Settlement Class against
                 Daimler AG (“Daimler” or the “Company”) and Dieter Zetsche, Bodo
  18             Uebber, and Thomas Weber (collectively, the “Individual Defendants,” and
  19             with the Company, “Defendants”).
  20       If you are a Settlement Class Member, your legal rights will be affected by
  21                      this Settlement whether you act or do not act.
                                 Please read this Notice carefully.
  22
  23           YOUR LEGAL RIGHTS AND OPTIONS IN THIS SETTLEMENT
           SUBMIT A CLAIM     The only way to get a payment. See Question 8
  24       FORM BY _______,   below for details.
  25
             1
  26        All capitalized terms not otherwise defined in this notice shall have the
       meaning provided in the Stipulation and Agreement of Settlement, dated as of
  27   ______ (the “Stipulation”).
  28   NOTICE OF PENDENCY OF CLASS ACTION, PROPOSED SETTLEMENT, AND MOTION FOR ATTORNEYS’ FEES AND EXPENSES
       CASE NO. 16-CV-02942-DSF-KS AND CASE NO. 16-CV-03412-DSF-KS
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 58 of 120 Page ID
                                   #:5001



   1       2020
           EXCLUDE YOURSELF        Get no payment. This is the only option that,
   2
           FROM THE                assuming your claim is timely brought, might
   3       SETTLEMENT CLASS BY     allow you to ever bring or be part of any other
           _____, 2020             lawsuit against Defendants and/or the other
   4
                                   Released Defendant Parties concerning the
   5                               Released Claims. See Question 11 below for
                                   details.
   6
           OBJECT BY _______, 2020 Write to the Parties about why you do not like the
   7                               Settlement, the Plan of Allocation, or the Fee and
   8                               Expense Application. If you object, you will still
                                   be a member of the Settlement Class. See
   9                               Question 14 below for details.
  10       GO TO A HEARING ON      Attend the Settlement Hearing about the
           ______________, 2020,   Settlement, ask to speak in Court. See Question
  11
           FILE A NOTICE OF        18 below for details.
  12       INTENTION TO APPEAR
           BY _______, 2020
  13
           DO NOTHING              Get no payment. Give up rights.
  14
  15
               These rights and options—and the deadlines to exercise them—are
  16            explained in this Notice.
  17
               The Court in charge of this case still has to decide whether to approve the
  18            Settlement. Payments will be made to all Settlement Class Members who
  19            timely submit valid Claim Forms, if the Court approves the Settlement and
                after any appeals are resolved. Please be patient.
  20
                                           SUMMARY OF THE NOTICE
  21
  22   Statement of the Settlement Class’s Recovery
  23            1.       Subject to Court approval, Lead Plaintiff, on behalf of the Settlement
  24   Class, has agreed to settle the Action in exchange for a payment of $19,000,000
  25   (the “Settlement Amount”), which will be deposited into an Escrow Account,
  26   which may earn interest (the “Settlement Fund”). The Net Settlement Fund (as
  27   defined below) will be distributed to Settlement Class Members according to the
  28   NOTICE OF PENDENCY OF CLASS ACTION, PROPOSED SETTLEMENT, AND MOTION FOR ATTORNEYS’ FEES AND EXPENSES
       CASE NO. 16-CV-02942-DSF-KS AND CASE NO. 16-CV-03412-DSF-KS                                            2
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 59 of 120 Page ID
                                   #:5002



   1   Court-approved plan of allocation (the “Plan of Allocation” or “Plan”).                                   The
   2   proposed Plan of Allocation is set forth on pages __-__ below.
   3   Estimate of Average Amount of Recovery Per Share
   4            2.       Based on Lead Plaintiff’s consulting damages expert’s estimate of the
   5   number of Daimler American Depository Receipts and Global Registered Shares
   6   eligible to participate in the Settlement, and assuming that all investors eligible to
   7   participate do so, Lead Plaintiff estimates that the average recovery would be
   8   approximately $0.68 per allegedly damaged share (before deduction of any Court-
   9   approved fees and expenses, such as attorneys’ fees and expenses, Taxes, and
  10   Notice and Administration Expenses), and approximately $0.47 per allegedly
  11   damaged share after the deduction of the attorneys’ fees and expenses discussed
  12   below.2 Please note, however, that these average recovery amounts are only
  13   estimates and Settlement Class Members may recover more or less than these
  14   estimated amounts. An individual Settlement Class Member’s actual recovery
  15   will depend on numerous factors. These factors are fully explained in the Plan of
  16   Allocation beginning on page __. Please refer to the Plan for information on the
  17   calculation            of         your           Recognized               Loss           (defined      below).
  18
  19   Statement of Potential Outcome of Case if the Action
       Continued to be Litigated
  20
  21            3.       The Parties disagree about both liability and damages and do not
  22   agree on the damages that would be recoverable if Lead Plaintiff were to prevail
  23   on each claim asserted against Defendants.                            The issues on which the Parties
  24   disagree include, for example: (i) whether Defendants made any statements or
  25
            2
            An allegedly damaged share might have been traded, and potentially
  26   damaged, more than once during the Class Period, and the average recovery
       indicated above represents the estimated average recovery for each share that
  27   allegedly incurred damages.
  28   NOTICE OF PENDENCY OF CLASS ACTION, PROPOSED SETTLEMENT, AND MOTION FOR ATTORNEYS’ FEES AND EXPENSES
       CASE NO. 16-CV-02942-DSF-KS AND CASE NO. 16-CV-03412-DSF-KS                                                3
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 60 of 120 Page ID
                                   #:5003



   1   omitted any facts that were materially false or misleading, or otherwise actionable
   2   under the federal securities laws; (ii) whether any such allegedly materially false or
   3   misleading statements or omissions were made with the required level of intent or
   4   recklessness; (iii) the amounts by which the prices of Daimler securities were
   5   allegedly artificially inflated, if at all, during the Class Period; and (iv) the extent
   6   to which factors such as general market, economic and industry conditions
   7   influenced the trading prices of Daimler securities during the Class Period.
   8            4.       Defendants have denied and continue to deny any wrongdoing, deny
   9   that they have committed any act or omission giving rise to any liability or
  10   violation of law, and deny that Lead Plaintiff and the Settlement Class have
  11   suffered any loss attributable to Defendants’ actions. While Lead Plaintiff believes
  12   it has meritorious claims, it recognizes that there are significant obstacles in the
  13   way to recovery.
  14   Statement of Attorneys’ Fees and Expenses Sought
  15            5.       Lead Counsel, on behalf of itself and all Plaintiffs’ Counsel, will
  16   apply to the Court for an award of attorneys’ fees from the Settlement Fund in an
  17   amount not to exceed 30% of the Settlement Fund, which may include accrued
  18   interest. Lead Counsel will also apply for payment of litigation expenses incurred
  19   by Plaintiffs’ Counsel in prosecuting the Action in an amount not to exceed
  20   $300,000, plus accrued interest, if any, which may include an application pursuant
  21   to the Private Securities Litigation Reform Act of 1995 (“PSLRA”) for the
  22   reasonable costs and expenses (including lost wages) of Lead Plaintiff directly
  23   related to its representation of the Settlement Class. If the Court approves Lead
  24   Counsel’s Fee and Expense Application, the average amount of fees and expenses,
  25   assuming claims are filed for all shares eligible to participate in the Settlement,
  26   will be approximately $0.21 per allegedly damaged share. A copy of the Fee and
  27
  28   NOTICE OF PENDENCY OF CLASS ACTION, PROPOSED SETTLEMENT, AND MOTION FOR ATTORNEYS’ FEES AND EXPENSES
       CASE NO. 16-CV-02942-DSF-KS AND CASE NO. 16-CV-03412-DSF-KS                                            4
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 61 of 120 Page ID
                                   #:5004



   1   Expense Application will be posted on www._______.com after it has been filed
   2   with the Court.
   3   Reasons for the Settlement
   4            6.       For Lead Plaintiff, the principal reason for the Settlement is the
   5   guaranteed cash benefit to the Settlement Class. This benefit must be compared to
   6   the uncertainty of being able to prove the allegations in the Complaint; the risk that
   7   the Court may grant some or all of the anticipated motions to be filed by
   8   Defendants; the risks of litigation, especially in complex securities actions like
   9   this; as well as the difficulties and delays inherent in such litigation (including any
  10   trial and appeals). For Defendants, who deny all allegations of wrongdoing or
  11   liability whatsoever and deny that Settlement Class Members were damaged, the
  12   principal reason for entering into the Settlement is to end the burden, expense,
  13   uncertainty, and risk of further litigation.
  14   Identification of Attorneys’ Representatives
  15            7.       Lead Plaintiff and the Settlement Class are represented by Lead
  16   Counsel, James W. Johnson, Esq., Labaton Sucharow LLP, 140 Broadway, New
  17   York,            NY             10005,             (888)             219-6877,               www.labaton.com,
  18   settlementquestions@labaton.com.
  19            8.       Further information regarding this Action, the Settlement, and this
  20   Notice may be obtained by contacting the Claims Administrator: c/o ______,
  21   (_____) ____-____, www.___.com; or Lead Counsel.
  22                 Please Do Not Call or Write the Court About the Settlement.
  23                                    [END OF PSLRA COVER PAGE]
  24
  25
  26
  27
  28   NOTICE OF PENDENCY OF CLASS ACTION, PROPOSED SETTLEMENT, AND MOTION FOR ATTORNEYS’ FEES AND EXPENSES
       CASE NO. 16-CV-02942-DSF-KS AND CASE NO. 16-CV-03412-DSF-KS                                               5
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 62 of 120 Page ID
                                   #:5005



                                                BASIC INFORMATION
   1
   2    1. Why did I get this Notice?
   3
                9.       You or someone in your family, or an investment account for which
   4
       you serve as a custodian, may have purchased or otherwise acquired Daimler
   5
       American Depository Receipts and/or Global Registered Shares in the United
   6
       States during the Class Period, and may be a Settlement Class Member. This
   7
       Notice explains the Action, the Settlement, Settlement Class Members’ legal
   8
       rights, what benefits are available, who is eligible for them, and how to get them.
   9
       If you wish to be eligible for a payment, you are required to submit the Claim
  10
       Form that is being distributed with this Notice. See Question 8 below.
  11
                10.      The Court directed that this Notice be sent to Settlement Class
  12
       Members to inform them of the terms of the proposed Settlement, and about all of
  13
       their options, before the Court decides whether to approve the Settlement at the
  14
       upcoming hearing to consider the fairness, reasonableness, and adequacy of the
  15
       Settlement, the proposed Plan of Allocation, and Lead Counsel’s Fee and Expense
  16
       Application (the “Settlement Hearing”).
  17
                11.      The Court in charge of the Action is the United States District Court
  18
       for the Central District of California, and the case is known as Vancouver Alumni
  19
       Asset Holdings, Inc. v. Daimler AG, No. 2:16-cv-02942-DSF-KS. At the time this
  20
       Notice is issued, the Action is assigned to the Honorable Dale S. Fischer, United
  21
       States District Judge.
  22
        2. What is this case about?
  23
  24            12.      Daimler and certain of its subsidiaries develop, manufacture,

  25   distribute, and sell cars, vans, trucks, and buses in various jurisdictions. The

  26   Action arises out of Defendants’ allegedly false and misleading representations

  27   and omissions regarding Daimler’s diesel car and van emissions control systems,

  28   NOTICE OF PENDENCY OF CLASS ACTION, PROPOSED SETTLEMENT, AND MOTION FOR ATTORNEYS’ FEES AND EXPENSES
       CASE NO. 16-CV-02942-DSF-KS AND CASE NO. 16-CV-03412-DSF-KS                                            6
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 63 of 120 Page ID
                                   #:5006



   1   known as BlueTEC. Lead Plaintiff alleged that Daimler consistently claimed,
   2   throughout the Class Period, that, for example, its BlueTEC passenger and light-
   3   duty vehicle offerings were “the cleanest diesel cars in the world.” Lead Plaintiff
   4   alleged, however, that numerous independent tests performed by regulatory
   5   agencies and non-governmental organizations demonstrated that under typical
   6   driving conditions Daimler’s vehicles significantly exceeded the maximum nitrous
   7   oxide emissions (“NOx”) levels set by U.S. and European regulators. Defendants
   8   denied that the Company used a “defeat device” designed to meet regulatory
   9   emissions requirements in a testing environment.
  10            13.      On April 21, 2016, the Company announced that the U.S. Department
  11   of Justice (“DOJ”) had requested that it conduct an internal investigation
  12   concerning its exhaust emissions in the United States. On April 22, 2016, it was
  13   allegedly reported that Daimler was recalling 247,000 vehicles in Germany to fix
  14   emissions issues.
  15            14.      As a result of Defendants’ alleged misrepresentations and omissions,
  16   certain Daimler securities allegedly traded at artificially inflated prices during the
  17   Class Period.
  18            15.      Beginning in April 2016, two securities class action complaints were
  19   filed in the United States District Court for the Central District of California on
  20   behalf of investors in Daimler. The actions were consolidated by an Order dated
  21   July 20, 2016. By the same Order, the Court appointed Kansas City as Lead
  22   Plaintiff, pursuant to the PSLRA, and approved Lead Plaintiff’s selection of
  23   Labaton Sucharow LLP as Lead Counsel and Glancy Prongay & Murray as
  24   Liaison Counsel.
  25            16.      On October 11, 2016, Lead Plaintiff filed the Consolidated Class
  26   Action Complaint for Violations of the Federal Securities Laws (the “Complaint”).
  27   The Complaint alleged violations of §§ 10(b) and 20(a) of the Securities Exchange
  28   NOTICE OF PENDENCY OF CLASS ACTION, PROPOSED SETTLEMENT, AND MOTION FOR ATTORNEYS’ FEES AND EXPENSES
       CASE NO. 16-CV-02942-DSF-KS AND CASE NO. 16-CV-03412-DSF-KS                                            7
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 64 of 120 Page ID
                                   #:5007



   1   Act of 1934 (“Exchange Act”) and Rule 10b-5 promulgated thereunder by the U.S.
   2   Securities and Exchange Commission (“SEC”) on behalf of a class of all
   3   purchasers of Daimler’s American Depository Receipts from February 22, 2012
   4   through April 21, 2016, inclusive.                      On January 20, 2017, Defendants filed a
   5   motion to dismiss the Complaint for lack of personal jurisdiction pursuant to
   6   Federal Rule of Civil Procedure 12(b)(2) as well as a motion to dismiss pursuant to
   7   Rule 12(b)(6). Lead Plaintiff opposed both motions on March 20, 2017. On April
   8   3, 2017, Defendants filed reply briefs in further support of their motions.
   9            17.      On May 31, 2019, the Court entered an order denying Defendants’
  10   motion to dismiss for personal jurisdiction and granting in part, and denying in
  11   part, Defendants’ motion to dismiss for failure to state a claim. In particular, the
  12   Court denied Defendants’ Rule 12(b)(6) motion to dismiss under Morrison v.
  13   National Australia Bank, 561 U.S. 247 (2010), finding that the purchases of the
  14   Daimler securities at issue were domestic securities transactions and, therefore,
  15   subject to Section 10(b) liability; denied Defendants’ motion for failure to
  16   sufficiently plead that Defendants’ statements and omissions were false when
  17   made; denied Defendants’ motion for failure to plead scienter, except as to
  18   Defendant Mercedes-Benz USA, LLC (Daimler’s American subsidiary), which the
  19   Court granted in part; and denied the motion to dismiss for failure to adequately
  20   plead loss causation.
  21            18.      In October 2019, Lead Plaintiff and Defendants, through their
  22   counsel, conferred about the possibility of reaching a negotiated resolution of the
  23   Action and agreed to participate in a mediation under the auspices of the
  24   Honorable Daniel Weinstein of JAMS (the “Mediator”), with assistance from
  25   Ambassador (ret’d.) David Carden. In advance of the mediation, the Parties held
  26   discussions and exchanged information amongst themselves and also submitted
  27   detailed mediation statements and exhibits to the Mediator, which addressed issues
  28   NOTICE OF PENDENCY OF CLASS ACTION, PROPOSED SETTLEMENT, AND MOTION FOR ATTORNEYS’ FEES AND EXPENSES
       CASE NO. 16-CV-02942-DSF-KS AND CASE NO. 16-CV-03412-DSF-KS                                            8
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 65 of 120 Page ID
                                   #:5008



   1   of both liability and damages. On December 19, 2019, the Parties met for a full-
   2   day mediation with Judge Weinstein and Ambassador Carden. After negotiations,
   3   the Parties agreed, in principle, to a settlement in the amount of $19 million based
   4   on the Mediator’s recommendation, subject to the negotiation of a mutually
   5   acceptable Settlement Term Sheet and long form stipulation of settlement and
   6   completion of additional due diligence to confirm the reasonableness of the
   7   Settlement. The Settlement Term Sheet was executed by the Parties on February
   8   20, 2020.
   9            19.      Lead Plaintiff, through Lead Counsel, has conducted a thorough
  10   investigation of the claims, defenses, and underlying events and transactions that
  11   are the subject of the Action. This process included analyzing: (i) documents filed
  12   publicly by the Company with the SEC; (ii) publicly available information,
  13   including press releases, news articles, and other public statements issued by or
  14   concerning the Company and Defendants; (iii) research reports issued by financial
  15   analysts concerning the Company; (iv) other publicly available information and
  16   data concerning the Company, including European and domestic emissions
  17   regulations, regulatory submissions by Daimler and other auto manufacturers,
  18   investigative reports regarding diesel emissions and defeat devices, and
  19   engineering analyses; (v) documents produced in response to Freedom of
  20   Information Act (“FOIA”) requests issued to emissions regulators, including the
  21   Environmental Protection Agency (“EPA”) and California Air Resources Board
  22   (“CARB”); and (vi) the applicable law governing the claims and potential
  23   defenses.         Lead Counsel identified approximately 103 former Daimler and
  24   Mercedes-Benz employees and other persons with relevant knowledge and
  25   interviewed 30 of them, and consulted with experts on damages, diesel emissions
  26   and regulatory issues.
  27
  28   NOTICE OF PENDENCY OF CLASS ACTION, PROPOSED SETTLEMENT, AND MOTION FOR ATTORNEYS’ FEES AND EXPENSES
       CASE NO. 16-CV-02942-DSF-KS AND CASE NO. 16-CV-03412-DSF-KS                                            9
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 66 of 120 Page ID
                                   #:5009



   1    3. Why is this a class action?

   2            20.      In a class action, one or more persons or entities (in this case, Lead
   3   Plaintiff), sue on behalf of people and entities that have similar claims. Together,
   4   these people and entities are a “class,” and each is a “class member.” Bringing a
   5   case, such as this one, as a class action allows the adjudication of many
   6   individuals’ similar claims that might be too small to bring economically as
   7   separate actions. One court resolves the issues for all class members at the same
   8   time, except for those who exclude themselves, or “opt-out,” from the class.
   9    4. What are the reasons for the Settlement?
  10
                21.      The Court did not finally decide in favor of Lead Plaintiff or
  11
       Defendants. Instead, both sides agreed to a settlement that will end the Action.
  12
       Lead Plaintiff and Lead Counsel recognize the expense and length of continued
  13
       proceedings necessary to pursue their claims through trial and appeals, as well as
  14
       the difficulties in establishing liability and damages. In light of the Settlement and
  15
       the guaranteed cash recovery to the Settlement Class, Lead Plaintiff and Lead
  16
       Counsel believe that the proposed Settlement is fair, reasonable, and adequate, and
  17
       in the best interests of the Settlement Class.
  18
                22.      Defendants have denied and continue to deny any allegations of
  19
       wrongdoing contained in the Complaint. The Settlement should not be seen as an
  20
       admission or concession on the part of Defendants. Defendants have taken into
  21
       account the burden, expense, uncertainty, distraction, and risks inherent in any
  22
       litigation and have concluded that it is desirable to settle upon the terms and
  23
       conditions set forth in the Stipulation.
  24
        5. How do I know if I am part of the Settlement Class?
  25
  26
  27
  28   NOTICE OF PENDENCY OF CLASS ACTION, PROPOSED SETTLEMENT, AND MOTION FOR ATTORNEYS’ FEES AND EXPENSES
       CASE NO. 16-CV-02942-DSF-KS AND CASE NO. 16-CV-03412-DSF-KS                                            10
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 67 of 120 Page ID
                                   #:5010



   1            23.      The Court preliminarily directed, for the purposes of the proposed
   2   Settlement, that everyone who fits the following description is a Settlement Class
   3   Member and subject to the Settlement, unless they are an excluded person (see
   4   Question 6 below) or take steps to exclude themselves from the Settlement Class
   5   (see Question 11 below): all persons and entities that purchased or otherwise
   6   acquired Daimler American Depository Receipts and/or Global Registered
   7   Shares, in the United States, during the period from February 22, 2012 through
   8   April 21, 2016, inclusive, and were allegedly damaged thereby.
   9            24.      Receipt of this Notice does not mean that you are a Settlement Class
  10   Member. The Parties do not have access to your transactions in Daimler American
  11   Depository Receipts and/or Global Registered Shares. Please check your records
  12   or contact your broker to see if you are a member of the Settlement Class. If one
  13   of your mutual funds purchased Daimler American Depository Receipts and/or
  14   Global Registered Shares during the Class Period, that alone does not make you a
  15   Settlement Class Member.                   You are a Settlement Class Member only if you
  16   individually purchased or otherwise acquired Daimler American Depository
  17   Receipts and/or Global Registered Shares during the Class Period and were
  18   allegedly damaged thereby.
  19    6. Are there exceptions to being included?
  20
                25.      Yes. There are some individuals and entities that are excluded from
  21
       the Settlement Class by definition. Excluded from the Settlement Class are: (i)
  22
       Defendants; (ii) Immediate Family Members of the Individual Defendants; (iii)
  23
       any person who was an officer or director of Daimler during the Class Period; (iv)
  24
       any firm or entity in which any Defendant has or had a controlling interest; (v) the
  25
       parents, subsidiaries, and affiliates of Daimler; and (vi) the legal representatives,
  26
       heirs, beneficiaries, successors, and assigns of any excluded person or entity, in
  27
  28   NOTICE OF PENDENCY OF CLASS ACTION, PROPOSED SETTLEMENT, AND MOTION FOR ATTORNEYS’ FEES AND EXPENSES
       CASE NO. 16-CV-02942-DSF-KS AND CASE NO. 16-CV-03412-DSF-KS                                            11
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 68 of 120 Page ID
                                   #:5011



   1   their respective capacities as such. Also excluded from the Settlement Class will
   2   be any Person that timely and validly seeks exclusion from the Settlement Class in
   3   accordance with the procedures described in Question 11 below or whose request
   4   is otherwise allowed by the Court.
   5
                                         THE SETTLEMENT BENEFITS
   6
        7. What does the Settlement provide?
   7
   8            26.      In exchange for the Settlement and the release of the Released Claims
   9   against the Released Defendant Parties, Defendants have agreed to fund a $19
  10   million cash fund, which may accrue interest, to be distributed, after deduction of
  11   Court-awarded attorneys’ fees and litigation expenses, Notice and Administration
  12   Expenses, Taxes, and any other fees or expenses approved by the Court (the “Net
  13   Settlement Fund”), among all Settlement Class Members who submit valid Claim
  14   Forms and are found to be eligible to receive a distribution from the Net
  15   Settlement Fund (“Authorized Claimants”).
  16    8. How can I receive a payment?
  17
                27.      To qualify for a payment, you must submit a timely and valid Claim
  18
       Form and the Effective Date of the Settlement must occur (see paragraph __,
  19
       below). A Claim Form is included with this Notice. You can also obtain a Claim
  20
       Form from the website dedicated to the Settlement: www.___________.com, or
  21
       from Lead Counsel’s website, www.labaton.com. You can request that a Claim
  22
       Form be mailed to you by calling the Claims Administrator toll-free at (____) ___-
  23
       _____. Please read the instructions contained in the Claim Form carefully, fill out
  24
       the Claim Form, include all the documents the form requests, sign it, and mail or
  25
       submit it to the Claims Administrator so that it is postmarked or received no
  26
       later than ______________________, 2020.
  27
  28   NOTICE OF PENDENCY OF CLASS ACTION, PROPOSED SETTLEMENT, AND MOTION FOR ATTORNEYS’ FEES AND EXPENSES
       CASE NO. 16-CV-02942-DSF-KS AND CASE NO. 16-CV-03412-DSF-KS                                            12
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 69 of 120 Page ID
                                   #:5012



   1    9. When will I receive my payment?

   2            28.      The Court will hold a Settlement Hearing on ____________, 2020 to
   3   decide, among other things, whether to finally approve the Settlement. Even if the
   4   Court approves the Settlement, there may be appeals which can take time to
   5   resolve, perhaps more than a year. No payments will be made unless the Effective
   6   Date of the Settlement occurs, as defined below in paragraph __. It also takes a
   7   long time for all of the Claim Forms to be accurately reviewed and processed.
   8   Please be patient.
   9    10. What am I giving up to receive a payment or by staying in the
  10        Settlement Class?

  11            29.      If you are a member of the Settlement Class, unless you exclude
  12   yourself, you will remain in the class and that means that, upon the “Effective
  13   Date” of the Settlement, you will release all “Released Claims” against the
  14   “Released Defendant Parties.”
  15                     (a)      “Released Claims” means any and all claims, rights, remedies,
  16   demands, liabilities and causes of action of every nature and description (including
  17   but not limited to any claims for damages, punitive damages, compensation,
  18   restitution, disgorgement, rescission, interest, injunctive relief, attorneys’ fees,
  19   expert or consulting fees, obligations, debts, losses, and any other costs, expenses,
  20   or liabilities of any kind or nature whatsoever), whether legal, statutory or
  21   equitable in nature to the fullest extent that the law permits their release in the
  22   Action, whether known claims or Unknown Claims (as defined below), whether
  23   arising under federal, state, common or foreign law, whether class or individual in
  24   nature, that Lead Plaintiff or any other member of the Settlement Class: (i) asserted
  25   in the Action, including any complaint filed or submitted to the Court in the
  26   Action; or (ii) could have asserted in any forum or proceeding that arise out of or
  27
  28   NOTICE OF PENDENCY OF CLASS ACTION, PROPOSED SETTLEMENT, AND MOTION FOR ATTORNEYS’ FEES AND EXPENSES
       CASE NO. 16-CV-02942-DSF-KS AND CASE NO. 16-CV-03412-DSF-KS                                            13
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 70 of 120 Page ID
                                   #:5013



   1   are based upon or are related to the allegations, transactions, facts, matters or
   2   occurrences, representations or omissions involved, set forth, or referred to in the
   3   Complaint that arise out of the purchase or acquisition of Daimler American
   4   Depository Receipts and/or Global Registered Shares in the United States during
   5   the Class Period. For the avoidance of doubt, Released Claims do not include
   6   claims relating to the enforcement of the Settlement or claims alleged in the TILP
   7   Litigation Rechtsanwaltsgesellschaft mbH/Daimler AG arising from the purchase
   8   and/or acquisition of Daimler shares (Ticker: DAI) outside the United States.
   9                     (b)      “Released Defendant Parties” means Defendants, all their
  10   respective past, present, and future parent companies, subsidiaries, affiliates,
  11   divisions, joint venturers, subcontractors, agents, attorneys, insurers, subrogees, co-
  12   insurers and reinsurers, all their respective, past, present and future officers,
  13   directors, employees, members, partners, principals, shareholders and owners, and
  14   all their respective heirs, executors, administrators, personal representatives,
  15   trustees, predecessors, successors, transferees and assigns, in their respective
  16   capacities as such.
  17                     (c)      “Unknown Claims” means any and all Released Claims that
  18   Lead Plaintiff or any other Settlement Class Member do not know or suspect to
  19   exist in his, her, or its favor at the time of the release of the Released Defendant
  20   Parties, and any and all Released Defendants’ Claims that any Defendant or any
  21   other Released Defendant Party does not know or suspect to exist in his, her, or its
  22   favor at the time of the release of the Released Plaintiff Parties, which if known by
  23   him, her, or it might have affected his, her, or its decision(s) with respect to the
  24   Settlement, including the decision to object to the terms of the Settlement or to
  25   exclude himself, herself, or itself from the Settlement Class. With respect to any
  26   and all Released Claims and Released Defendants’ Claims, the Parties stipulate
  27   and agree that, upon the Effective Date, Lead Plaintiff and Defendants shall
  28   NOTICE OF PENDENCY OF CLASS ACTION, PROPOSED SETTLEMENT, AND MOTION FOR ATTORNEYS’ FEES AND EXPENSES
       CASE NO. 16-CV-02942-DSF-KS AND CASE NO. 16-CV-03412-DSF-KS                                            14
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 71 of 120 Page ID
                                   #:5014



   1   expressly, and each Settlement Class Member and Released Defendant Party shall
   2   be deemed to have, and by operation of the Judgment or Alternative Judgment
   3   shall have, to the fullest extent permitted by law, expressly waived and
   4   relinquished any and all provisions, rights and benefits conferred by any law of any
   5   state or territory of the United States or foreign law, or principle of common law,
   6   which is similar, comparable, or equivalent to Cal. Civ. Code § 1542, which
   7   provides:
   8                     A general release does not extend to claims that the creditor or
   9                     releasing party does not know or suspect to exist in his or her
  10                     favor at the time of executing the release and that, if known by
  11                     him or her, would have materially affected his or her settlement
  12                     with the debtor or released party.
  13   Lead Plaintiff, all Settlement Class Members, Defendants, or Released Defendant
  14   Parties may hereafter discover facts, legal theories, or authorities in addition to or
  15   different from those which any of them now knows, suspects, or believes to be true
  16   with respect to the Action, the Released Claims, or the Released Defendants’
  17   Claims, but Lead Plaintiff and Defendants shall expressly, fully, finally, and
  18   forever settle and release, and each Settlement Class Member and Released
  19   Defendant Party shall be deemed to have fully, finally, and forever settled and
  20   released, and upon the Effective Date and by operation of the Judgment or
  21   Alternative Judgment shall have settled and released, fully, finally, and forever,
  22   any and all Released Claims and Released Defendants’ Claims as applicable,
  23   without regard to the subsequent discovery or existence of such different or
  24   additional facts, legal theories, or authorities.                         Lead Plaintiff and Defendants
  25   acknowledge, and all Settlement Class Members by operation of law shall be
  26   deemed to have acknowledged, that the inclusion of “Unknown Claims” in the
  27
  28   NOTICE OF PENDENCY OF CLASS ACTION, PROPOSED SETTLEMENT, AND MOTION FOR ATTORNEYS’ FEES AND EXPENSES
       CASE NO. 16-CV-02942-DSF-KS AND CASE NO. 16-CV-03412-DSF-KS                                            15
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 72 of 120 Page ID
                                   #:5015



   1   definition of Released Claims and Released Defendants’ Claims was separately
   2   bargained for and was a material element of the Settlement.
   3            30.      The “Effective Date” will occur when an Order entered by the Court
   4   approving the Settlement becomes Final and is not subject to appeal. If you
   5   remain a member of the Settlement Class, all of the Court’s orders, whether
   6   favorable or unfavorable, will apply to you and legally bind you.                                      Upon the
   7   Effective Date, Defendants will also provide a release of any claims against Lead
   8   Plaintiff and the Settlement Class arising out of or related to the institution,
   9   prosecution, or settlement of the claims in the Action.
  10
                EXCLUDING YOURSELF FROM THE SETTLEMENT CLASS
  11
  12            31.      If you do not want to be eligible to receive a payment from the
  13   Settlement but you want to keep any right you may have to sue or continue to sue
  14   the Released Defendant Parties on your own about the Released Claims, then you
  15   must take steps to remove yourself from the Settlement Class. This is called
  16   excluding yourself or “opting out.” Please note: if you bring your own claims,
  17   Defendants will have the right to seek their dismissal. Also, Defendants have
  18   the right to terminate the Settlement if a certain threshold of exclusion
  19   requests is received.
  20    11. How do I exclude myself from the Settlement Class?
  21
                32.      To exclude yourself from the Settlement Class, you must mail a
  22
       signed letter stating that you “request to be excluded from the Settlement Class in
  23
       Vancouver Alumni Asset Holdings, Inc. v. Daimler AG, et al., No. 2:16-cv-02942-
  24
       DSF-KS (C.D. Cal.).” You cannot exclude yourself by telephone or e-mail. Each
  25
       request for exclusion must also: (i) state the name, address, and telephone number
  26
       of the person or entity requesting exclusion; (ii) state the number of Daimler
  27
  28   NOTICE OF PENDENCY OF CLASS ACTION, PROPOSED SETTLEMENT, AND MOTION FOR ATTORNEYS’ FEES AND EXPENSES
       CASE NO. 16-CV-02942-DSF-KS AND CASE NO. 16-CV-03412-DSF-KS                                                16
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 73 of 120 Page ID
                                   #:5016



   1   American Depository Receipts and/or Global Registered Shares the person or
   2   entity purchased, acquired, and sold in the United States during the Class Period,
   3   as well as the dates and prices of each such purchase, acquisition and sale; and (iii)
   4   be signed by the person or entity requesting exclusion or an authorized
   5   representative. A request for exclusion must be mailed, so that it is received no
   6   later than _________, 2020 to:
   7                          Daimler AG Securities Litigation
                                      c/o __________
   8                                P.O. Box _________
   9                              ____________________

  10   Your exclusion request must comply with these requirements in order to be
       valid.
  11
                33.      If you ask to be excluded, do not submit a Claim Form because you
  12
       cannot receive any payment from the Net Settlement Fund. Also, you cannot
  13
       object to the Settlement because you will no longer be a Settlement Class Member.
  14
       However, if you submit a valid exclusion request, you will not be legally bound by
  15
       anything that happens in the Action, and you may be able to sue (or continue to
  16
       sue) Defendants and the other Released Defendant Parties in the future, assuming
  17
       your claims are timely. If you have a pending lawsuit against any of the Released
  18
       Defendant Parties, please speak to your lawyer in the case immediately.
  19
  20                              THE LAWYERS REPRESENTING YOU
  21    12. Do I have a lawyer in this case?
  22
  23            34.      The Court appointed the law firm of Labaton Sucharow LLP to

  24   represent all Settlement Class Members.                              These lawyers are called “Lead

  25   Counsel.” You will not be separately charged for these lawyers. The Court will

  26   determine the amount of attorneys’ fees and expenses, which will be paid from the

  27
  28   NOTICE OF PENDENCY OF CLASS ACTION, PROPOSED SETTLEMENT, AND MOTION FOR ATTORNEYS’ FEES AND EXPENSES
       CASE NO. 16-CV-02942-DSF-KS AND CASE NO. 16-CV-03412-DSF-KS                                            17
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 74 of 120 Page ID
                                   #:5017



   1   Settlement Fund. If you want to be represented by your own lawyer, you may hire
   2   one at your own expense.
   3    13. How will the lawyers be paid?
   4
                35.       Lead Counsel will ask the Court to award Plaintiffs’ Counsel
   5
       attorneys’ fees of no more than 30% of the Settlement Fund, which may include
   6
       accrued interest. Plaintiffs’ Counsel are Lead Counsel, Glancy Prongay & Murray
   7
       LLP, and Mark Flaherty. No other attorneys will share in the fee awarded by the
   8
       Court. Plaintiffs’ Counsel have not received any payment for their services in
   9
       pursuing the claims against Defendants on behalf of the Settlement Class, nor have
  10
       they been reimbursed for their litigation expenses. Lead Counsel will also seek
  11
       payment of litigation expenses incurred by Plaintiffs’ Counsel in the prosecution
  12
       of the Action of no more than $300,000, plus accrued interest, if any, which may
  13
       include an application by Lead Plaintiff, in accordance with the PSLRA, for its
  14
       reasonable costs and expenses (including lost wages) directly related to its
  15
       representation of the Settlement Class.
  16
  17   OBJECTING TO THE SETTLEMENT, THE PLAN OF ALLOCATION, OR
  18               THE FEE AND EXPENSE APPLICATION
        14. How do I tell the Court that I do not like something about the
  19        proposed Settlement?
  20
                36.      If you are a Settlement Class Member, you can object to the
  21
       Settlement or any of its terms, the proposed Plan of Allocation, and/or the Fee and
  22
       Expense Application.               You can ask the Court not to approve the Settlement,
  23
       however you cannot ask the Court to order a different settlement. The Court can
  24
       only approve or deny this Settlement.                          If the Court denies approval of the
  25
       Settlement, no payments will be made to Settlement Class Members and the
  26
       Action will continue to be litigated.
  27
  28   NOTICE OF PENDENCY OF CLASS ACTION, PROPOSED SETTLEMENT, AND MOTION FOR ATTORNEYS’ FEES AND EXPENSES
       CASE NO. 16-CV-02942-DSF-KS AND CASE NO. 16-CV-03412-DSF-KS                                            18
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 75 of 120 Page ID
                                   #:5018



   1            37.      To object, you must send a signed letter stating that you object to the

   2   proposed Settlement, the proposed Plan of Allocation, and/or the Fee and Expense

   3   Application in “Vancouver Alumni Asset Holdings, Inc. v. Daimler AG, et al., No.

   4   2:16-cv-02942-DSF-KS (C.D. Cal.).” Your objection must state why you are

   5   objecting and whether your objection applies only to you, a subset of the

   6   Settlement Class, or the entire Settlement Class. The objection must also: (i)

   7   include the name, address, and telephone number of the person or entity objecting;

   8   (ii) contain a statement of the objection and the specific reasons for it, including

   9   any legal and evidentiary support (including witnesses) the Settlement Class

  10   Member wishes to bring to the Court’s attention; and (iii) identify the number of

  11   Daimler American Depository Receipts and Global Registered Shares purchased,

  12   acquired, and sold, in the United States, during the Class Period, as well as the

  13   dates and prices of each such purchase, acquisition and sale. Unless otherwise

  14   ordered by the Court, any Settlement Class Member who does not object in the

  15   manner described in this Notice will be deemed to have waived any objection and

  16   will be forever foreclosed from making any objection to the proposed Settlement,

  17   the Plan of Allocation, and/or Lead Counsel’s Fee and Expense Application. Your
  18   objection must be mailed or delivered to the following counsel so that it is
  19   received no later than __________________, 2020:
  20                       Lead Counsel                               Defendants’ Counsel
                      Labaton Sucharow LLP                           Latham & Watkins LLP
  21                   James W. Johnson, Esq.                         Christopher S. Turner
  22                       140 Broadway                                555 Eleventh Street
                        New York, NY 10005                                 Suite 1000
  23                                                                  Washington, DC 20004
  24
  25
  26
  27
  28   NOTICE OF PENDENCY OF CLASS ACTION, PROPOSED SETTLEMENT, AND MOTION FOR ATTORNEYS’ FEES AND EXPENSES
       CASE NO. 16-CV-02942-DSF-KS AND CASE NO. 16-CV-03412-DSF-KS                                            19
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 76 of 120 Page ID
                                   #:5019



   1    15. What is the difference between objecting and seeking exclusion?

   2            38.      Objecting is telling the Court that you do not like something about the
   3   proposed Settlement, Plan of Allocation, or Lead Counsel’s Fee and Expense
   4   Application. You can still recover money from the Settlement. You can object
   5   only if you stay in the Settlement Class. Excluding yourself is telling the Court
   6   that you do not want to be part of the Settlement Class. If you exclude yourself
   7   from the Settlement Class, you have no basis to object because the Settlement and
   8   the Action no longer affect you.
   9
  10                                     THE SETTLEMENT HEARING
  11    16. When and where will the Court decide whether to approve the
             proposed Settlement?
  12
  13            39.      The Court will hold the Settlement Hearing on ___________,

  14   _______ at ____ _.m., in Courtroom 7D, United States District Court for the

  15   Central District of California, First Street Courthouse, 350 W. 1st Street, Los

  16   Angeles, California, 90012. At this hearing, the Court will consider, whether: (i)

  17   the Settlement is fair, reasonable, adequate, and should be finally approved; (ii) the

  18   Plan of Allocation is fair and reasonable, and should be approved; and (iii) Lead

  19   Counsel’s Fee and Expense Application is reasonable and should be approved.

  20   The Court will take into consideration any written objections filed in accordance

  21   with the instructions in Question 14 above. We do not know how long it will take

  22   the Court to make these decisions.

  23            40.      You should be aware that the Court may change the date and time of

  24   the Settlement Hearing, or hold the hearing telephonically, without another notice

  25   being sent to Settlement Class Members. If you want to attend the hearing, you

  26   should check with Lead Counsel beforehand to be sure that the date and/or time

  27   has       not       changed,          periodically           check         the       Court’s           website    at

  28   NOTICE OF PENDENCY OF CLASS ACTION, PROPOSED SETTLEMENT, AND MOTION FOR ATTORNEYS’ FEES AND EXPENSES
       CASE NO. 16-CV-02942-DSF-KS AND CASE NO. 16-CV-03412-DSF-KS                                                      20
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 77 of 120 Page ID
                                   #:5020



   1   https://www.cacd.uscourts.gov, or periodically check the settlement website at
   2   www.___________.com to see if the Settlement Hearing stays as calendared or is
   3   changed. Subscribers to PACER, a fee-based service, can also view the Court’s
   4   docket for the Action for updates about the Settlement Hearing through the Court’s
   5   on-line Case Management/Electronic Case Files System at https://www.pacer.gov.
   6    17. Do I have to come to the Settlement Hearing?
   7
                41.      No. Lead Counsel will answer any questions the Court may have.
   8
       But, you are welcome to attend at your own expense. If you submit a valid and
   9
       timely objection, the Court will consider it and you do not have to come to Court
  10
       to discuss it. You may have your own lawyer attend (at your own expense), but it
  11
       is not required. If you do hire your own lawyer, he or she must file and serve a
  12
       Notice of Appearance in the manner described in the answer to Question 17 below
  13
       no later than _____________, 2020.
  14
        18. May I speak at the Settlement Hearing?
  15
  16            42.      You may ask the Court for permission to speak at the Settlement
  17   Hearing. To do so, you must include with your objection (see Question 14), no
  18   later than _________ __, 2020, a statement that you, or your attorney, intend to
  19   appear in “Vancouver Alumni Asset Holdings, Inc. v. Daimler AG, et al., No. 2:16-
  20   cv-02942-DSF-KS (C.D. Cal.).” Persons who intend to present evidence at the
  21   Settlement Hearing must also include in their objections the identities of any
  22   witnesses they may wish to call to testify and any exhibits they intend to introduce
  23   into evidence at the hearing. You may not speak at the Settlement Hearing if you
  24   exclude yourself or if you have not provided written notice in accordance with the
  25   procedures described in this Question 18 and Question 14 above.
  26
  27
  28   NOTICE OF PENDENCY OF CLASS ACTION, PROPOSED SETTLEMENT, AND MOTION FOR ATTORNEYS’ FEES AND EXPENSES
       CASE NO. 16-CV-02942-DSF-KS AND CASE NO. 16-CV-03412-DSF-KS                                            21
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 78 of 120 Page ID
                                   #:5021



                                                IF YOU DO NOTHING
   1
        19. What happens if I do nothing at all?
   2
   3            43.      If you do nothing and you are a member of the Settlement Class, you
   4   will receive no money from this Settlement and you will be precluded from
   5   starting a lawsuit, continuing with a lawsuit, or being part of any other lawsuit
   6   against Defendants and the other Released Defendant Parties concerning the
   7   Released Claims. To share in the Net Settlement Fund, you must submit a Claim
   8   Form (see Question 8 above).
   9
  10                                   GETTING MORE INFORMATION
        20. Are there more details about the Settlement?
  11
  12            44.      This Notice summarizes the proposed Settlement. More details are in
  13   the Stipulation.          Lead Counsel’s motions in support of final approval of the
  14   Settlement, the request for attorneys’ fees and litigation expenses, and approval of
  15   the proposed Plan of Allocation will be filed with the Court no later than
  16   ____________, 2020 and be available from Lead Counsel, the Claims
  17   Administrator, or the Court, pursuant to the instructions below.
  18            45.      Absent exigent circumstances, you may review the Stipulation or
  19   documents filed in the case at the Office of the Clerk of the United States District
  20   Court for the Central District of California, First Street Courthouse, 350 W. 1st
  21   Street, Los Angeles, California, 90012, on weekdays (other than court holidays)
  22   between 9:00 a.m. and 4:00 p.m. Subscribers to PACER can also view the papers
  23   filed      publicly        in      the      Action        through         the      Court’s        on-line   Case
  24   Management/Electronic Case Files System at https://www.pacer.gov.
  25            46.      You can also get a copy of the Stipulation and other case documents
  26   by calling the Claims Administrator toll free at (___) ____-_____; writing to the
  27
  28   NOTICE OF PENDENCY OF CLASS ACTION, PROPOSED SETTLEMENT, AND MOTION FOR ATTORNEYS’ FEES AND EXPENSES
       CASE NO. 16-CV-02942-DSF-KS AND CASE NO. 16-CV-03412-DSF-KS                                                 22
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 79 of 120 Page ID
                                   #:5022



   1   Claims Administrator at Daimler AG Securities Litigation, c/o ______ _____,
   2   ____; or visiting the website dedicated to the Settlement, www._________.com or
   3   the website of Lead Counsel, www.labaton.com. Please do not call or write the
   4   Court with questions about the Settlement.
   5
                      PLAN OF ALLOCATION OF NET SETTLEMENT FUND
   6
        21. How will my claim be calculated?
   7
   8            47.      As discussed above, the Settlement Amount and any interest it earns
   9   constitute the Settlement Fund. The Settlement Fund, after the deduction of Court-
  10   approved attorneys’ fees and litigation expenses, Notice and Administration
  11   Expenses, Taxes, and any other fees or expenses approved by the Court, is the Net
  12   Settlement Fund. If the Settlement is approved by the Court, the Net Settlement
  13   Fund will be distributed to eligible Authorized Claimants – i.e., members of the
  14   Settlement Class who timely submit valid Claim Forms that are accepted for
  15   payment – in accordance with the proposed Plan of Allocation set forth below, or
  16   such other plan of allocation as the Court may approve. The Court may approve
  17   this proposed Plan of Allocation, or modify it, without additional notice to the
  18   Settlement Class. Any order modifying the Plan of Allocation will be posted on
  19   the settlement website, www.____________.com. Settlement Class Members who
  20   do not timely submit valid Claim Forms will not share in the Net Settlement Fund,
  21   but will otherwise be bound by the Settlement.
  22            48.      The objective of the Plan of Allocation is to distribute the Net
  23   Settlement Fund equitably among those Settlement Class Members who suffered
  24   economic losses as a proximate result of the alleged wrongdoing. The Plan of
  25   Allocation is not intended to estimate, or be indicative of, the amounts that
  26   Settlement Class Members might have been able to recover after a trial. Because
  27
  28   NOTICE OF PENDENCY OF CLASS ACTION, PROPOSED SETTLEMENT, AND MOTION FOR ATTORNEYS’ FEES AND EXPENSES
       CASE NO. 16-CV-02942-DSF-KS AND CASE NO. 16-CV-03412-DSF-KS                                            23
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 80 of 120 Page ID
                                   #:5023



   1   the Net Settlement Fund is less than the total losses alleged to be suffered by
   2   Settlement Class Members, the formulas described below for calculating
   3   Recognized Losses are not intended to estimate the amounts that will actually be
   4   paid to Authorized Claimants. The Plan of Allocation measures the amount of loss
   5   that a Settlement Class Member can claim for purposes of making pro rata
   6   allocations of the Net Settlement Fund to Authorized Claimants.
   7            49.      For purposes of determining the amount a claimant may recover
   8   under the Plan, Lead Counsel conferred with its damages consultants and the Plan
   9   reflects an assessment of the daily per share artificial inflation amounts that
  10   allegedly were caused by the false and misleading statements and material
  11   omissions.          In calculating the estimated artificial inflation, Lead Plaintiff’s
  12   damages consultants considered price changes in Daimler American Depository
  13   Receipts and/or Global Registered Shares (collectively “Daimler Securities”), in
  14   the United States, in reaction to certain public announcements in which the
  15   misrepresentations and omissions were alleged to have been disclosed to the
  16   market, adjusting for price changes that were attributable to nonactionable market
  17   or industry forces.
  18            50.      In order to have recoverable losses in connection with purchases
  19   and/or acquisitions of Daimler Securities during the Class Period, disclosure(s) of
  20   the allegedly misrepresented or omitted information must be the cause of the
  21   decline in the price of Daimler Securities. In this case, it is alleged that artificial
  22   inflation was removed from the prices of Daimler Securities over the course of
  23   September 21, 2015-September 22, 2015, and on April 22, 2016. To have a loss,
  24   among other things, you must have purchased and/or acquired a Daimler Security
  25   during the Class Period and held it through at least September 20, 2015.
  26
  27                   CALCULATION OF RECOGNIZED LOSS AMOUNTS

  28   NOTICE OF PENDENCY OF CLASS ACTION, PROPOSED SETTLEMENT, AND MOTION FOR ATTORNEYS’ FEES AND EXPENSES
       CASE NO. 16-CV-02942-DSF-KS AND CASE NO. 16-CV-03412-DSF-KS                                            24
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 81 of 120 Page ID
                                   #:5024



   1            51.      For purposes of determining whether a claimant has a Recognized
   2   Loss, purchases, acquisitions, and sales of Daimler Securities will first be matched
   3   on a First In/First Out (“FIFO”) basis. If a Settlement Class Member has more
   4   than one purchase/acquisition or sale of any eligible Daimler Security during the
   5   Class Period, all purchases/acquisitions and sales of the like security shall be
   6   matched on a FIFO basis. Class Period sales will be matched first against any
   7   holdings        at     the     beginning          of     the     Class       Period       and          then   against
   8   purchases/acquisitions in chronological order, beginning with the earliest
   9   purchase/acquisition made during the Class Period.
  10            52.      The Claims Administrator will calculate a “Recognized Loss
  11   Amount,” as set forth below, for each purchase of Daimler Securities, in the
  12   United States, during the Class Period (February 22, 2012 through April 21, 2016,
  13   inclusive) that is listed in the Claim Form and for which adequate documentation
  14   is provided. To the extent that the calculation of a claimant’s Recognized Loss
  15   Amount results in a negative number or zero, the Recognized Loss Amount shall
  16   be set to zero.
  17            53.      The sum of a claimant’s Recognized Loss Amounts will be the
  18   claimant’s “Recognized Loss.” An Authorized Claimant’s “Recognized Loss”
  19   shall be the amount used to calculate the Authorized Claimant’s pro rata share of
  20   the Net Settlement Fund. The pro rata share shall be the Authorized Claimant’s
  21   Recognized Loss divided by the total of the Recognized Losses of all Authorized
  22   Claimants, multiplied by the total amount in the Net Settlement Fund.
  23
                            Daimler American Depository Receipt Calculations
  24
  25            54.      Table-1 (below) provides the per share amount of artificial inflation
  26   in Daimler ADRs during the Class Period for specified periods. Each claimant’s
  27   Recognized Loss Amount per ADR, if any, will be computed as follows:
  28   NOTICE OF PENDENCY OF CLASS ACTION, PROPOSED SETTLEMENT, AND MOTION FOR ATTORNEYS’ FEES AND EXPENSES
       CASE NO. 16-CV-02942-DSF-KS AND CASE NO. 16-CV-03412-DSF-KS                                                      25
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 82 of 120 Page ID
                                   #:5025



   1       (a) If an ADR is sold with an equal, or greater, amount of artificial inflation (see
               Table-1), the Recognized Loss Amount per ADR is zero.
   2
           (b) If sold prior to September 21, 2015, the Recognized Loss Amount per ADR
   3           is zero.
   4       (c) If sold on September 21, 2015, the Recognized Loss Amount per ADR is
   5           equal to the lesser of:
   6            i) the difference between the per ADR inflation in the Daimler ADR price
                   at time of purchase (see Table-1) and the per ADR inflation in the
   7
                   Daimler ADR price at time of sale (see Table-1); and
   8
                ii) the difference between the purchase price per ADR and the sales price
   9                per ADR.
  10       (d) If sold on or after September 22, 2015 and prior to April 22, 2016, the
  11           Recognized Loss Amount per ADR is equal to the lesser of:
  12            i) the difference between the per ADR inflation in the Daimler ADR price
                   at time of purchase (see Table-1) and the per ADR inflation in the
  13
                   Daimler ADR price at time of sale (see Table-1); and
  14
                         ii) the difference between the purchase price per ADR and the sales
  15                         price per ADR.
  16       (e) If sold on or after April 22, 2016 and on or before July 20, 2016,3 the
  17           Recognized Loss Amount per ADR is equal to the lesser of:

  18            i) the per ADR inflation in the Daimler ADR price at time of purchase (see
                   Table-1); and
  19
                ii) the difference between the purchase price per ADR and the average
  20
                    closing price per ADR up to the date of sale as set forth in Table-2
  21                below.
  22
  23
            3
             Under Section 21(D)(e)(1) of the Exchange Act, “in any private action arising
  24   under this Act in which the plaintiff seeks to establish damages by reference to the
       market price of a security, the award of damages to the plaintiff shall not exceed
  25   the difference between the purchase or sale price paid or received, as appropriate,
       by the plaintiff for the subject security and the mean trading price of that security
  26   during the 90-day period beginning on the date on which the information
       correcting the misstatement or omission that is the basis for the action is
  27   disseminated to the market.” In this case, the 90-day period ends on July 20, 2016.
  28   NOTICE OF PENDENCY OF CLASS ACTION, PROPOSED SETTLEMENT, AND MOTION FOR ATTORNEYS’ FEES AND EXPENSES
       CASE NO. 16-CV-02942-DSF-KS AND CASE NO. 16-CV-03412-DSF-KS                                            26
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 83 of 120 Page ID
                                   #:5026



   1       (f) If held as of the close of trading on July 20, 2016 or sold thereafter, the
               Recognized Loss Amount per ADR is equal to the lesser of:
   2
                i) the per ADR inflation in the Daimler ADR price at time of purchase (see
   3               Table-1); and
   4            ii) the difference between the purchase price and $65.32 per ADR.4
   5
   6                           Daimler Global Registered Share Calculations
   7
   8            55.      Table-3 (attached hereto) provides the per share amount of artificial

   9   inflation in Daimler Global Registered Shares during the Class Period for specified

  10   periods. Each Claimant’s Recognized Loss Amount per share, if any, will be

  11   computed as follows:

  12
           (a) If a Global Registered Share is sold with an equal, or greater, amount of
  13           artificial inflation (see Table-3), the Recognized Loss Amount per share is
  14           zero.
  15       (b) If sold prior to September 21, 2015, the Recognized Loss Amount per share
               is zero.
  16
           (c) If sold on September 21, 2015, the Recognized Loss Amount per share is
  17
               equal to the lesser of:
  18
                i) the difference between the per share inflation in the Daimler Global
  19               Registered Share price at time of purchase (see Table-3) and the per
  20               share inflation in the Daimler Global Registered Share price at time of
                   sale (see Table-3); and
  21
                ii) the difference between the purchase price per share and the sales price
  22                per share.
  23
  24
  25        4
              Consistent with the requirements of Section 21(D)(e)(1) of the Exchange
       Act, Recognized Loss Amounts for Daimler ADRs are reduced to an appropriate
  26   extent by taking into account the closing prices of Daimler ADRs during the 90-
       day look-back period. The mean (average) closing price for Daimler ADRs during
  27   this 90-day look-back period was $65.32 per share as shown in Table-2.
  28   NOTICE OF PENDENCY OF CLASS ACTION, PROPOSED SETTLEMENT, AND MOTION FOR ATTORNEYS’ FEES AND EXPENSES
       CASE NO. 16-CV-02942-DSF-KS AND CASE NO. 16-CV-03412-DSF-KS                                            27
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 84 of 120 Page ID
                                   #:5027



   1       (d) If sold on or after September 22, 2015 and prior to April 22, 2016, the
               Recognized Loss Amount per share is equal to the lesser of:
   2
                i) the difference between the per share inflation in the Daimler Global
   3               Registered Share price at time of purchase (see Table-3) and the per
   4               share inflation in the Daimler Global Registered Share price at time of
                   sale (see Table-3); and
   5
                ii) the difference between the purchase price per share and the sales price
   6                per share.
   7
           (e) If sold on after April 22, 2016 and sold on or before July 20, 2016, the
   8           Recognized Loss Amount per share is equal to the lesser of:
   9            i) the per share inflation in the Daimler Global Registered Share price at
  10               time of purchase (see Table-3); and

  11            ii) the difference between the purchase price per share and the average
                    closing price per share up to the date of sale as set forth in Table-4
  12                below.
  13
           (f) If held as of the close of trading on July 20, 2016 or sold thereafter, the
  14           Recognized Loss Amount per share is equal to the lesser of:
  15            i) the per share inflation in the Daimler Global Registered Share price at
  16               time of purchase (see Table-3); and

  17            ii) the difference between the purchase price per share and $65.37 per
                    share.5
  18
  19
                ADDITIONAL PROVISIONS OF THE PLAN OF ALLOCATION
  20
  21        5
              Under Section 21(D)(e)(1) of the Exchange Act, “in any private action
       arising under this Act in which the plaintiff seeks to establish damages by
  22   reference to the market price of a security, the award of damages to the plaintiff
       shall not exceed the difference between the purchase or sale price paid or received,
  23   as appropriate, by the plaintiff for the subject security and the mean trading price
       of that security during the 90-day period beginning on the date on which the
  24   information correcting the misstatement or omission that is the basis for the action
       is disseminated to the market.” Consistent with the requirements of the statute,
  25   Recognized Loss for Daimler Global Registered Shares are reduced to an
       appropriate extent by taking into account the closing prices of Daimler Global
  26   Registered Shares during the 90-day look-back period. The mean (average) closing
       price for Daimler Global Registered Shares during this 90-day look-back period
  27   was $65.37 per share as shown in Table-4.
  28   NOTICE OF PENDENCY OF CLASS ACTION, PROPOSED SETTLEMENT, AND MOTION FOR ATTORNEYS’ FEES AND EXPENSES
       CASE NO. 16-CV-02942-DSF-KS AND CASE NO. 16-CV-03412-DSF-KS                                            28
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 85 of 120 Page ID
                                   #:5028



   1            56.      Only Daimler American Depository Receipts and Global Registered
   2   Shares purchased in the United States are eligible for a recovery in the Settlement.
   3            57.      Purchases/acquisitions and sales of Daimler Securities shall be
   4   deemed to have occurred on the “contract” or “trade” date as opposed to the
   5   “settlement” or “payment” date.                      The receipt or grant by gift, inheritance or
   6   operation of law of Daimler Securities during the Class Period shall not be deemed
   7   a purchase, acquisition or sale of Daimler Securities for the calculation of a
   8   claimant’s Recognized Loss, nor shall the receipt or grant be deemed an
   9   assignment of any claim relating to the purchase/acquisition of such Daimler
  10   Securities unless (i) the donor or decedent purchased or otherwise acquired such
  11   Daimler Securities during the Class Period; (ii) no Claim Form was submitted by
  12   or on behalf of the donor, on behalf of the decedent, or by anyone else with respect
  13   to such Daimler Securities; and (iii) it is specifically so provided in the instrument
  14   of gift or assignment.
  15            58.      The date of covering a “short sale” is deemed to be the date of
  16   purchase or acquisition of the share of Daimler Securities. The date of a “short
  17   sale” is deemed to be the date of sale of the respective Daimler Security. In
  18   accordance with the Plan of Allocation, however, the Recognized Loss Amount on
  19   purchases/acquisitions used to cover “short sales” is zero. In the event that a
  20   claimant has an opening short position in Daimler Securities, the earliest Class
  21   Period purchases or acquisitions shall be matched against such opening short
  22   position and not be entitled to a recovery until that short position is fully covered.
  23   In the event that a claimant newly establishes a short position during the Class
  24   Period, the earliest subsequent Class Period purchases or acquisitions shall be
  25   matched against such short position on a FIFO basis and not be entitled to a
  26   recovery.
  27
  28   NOTICE OF PENDENCY OF CLASS ACTION, PROPOSED SETTLEMENT, AND MOTION FOR ATTORNEYS’ FEES AND EXPENSES
       CASE NO. 16-CV-02942-DSF-KS AND CASE NO. 16-CV-03412-DSF-KS                                            29
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 86 of 120 Page ID
                                   #:5029



   1            59.      Option contracts to purchase or sell Daimler Securities are not
   2   securities eligible to participate in the Settlement.                             With respect to Daimler
   3   Securities purchased or sold through the exercise of an option, the purchase/sale
   4   date of the Daimler Security is the exercise date of the option and the purchase/sale
   5   price is the exercise price of the option.
   6            60.      The Net Settlement Fund will be allocated among all Authorized
   7   Claimants whose prorated payment is $10.00 or greater. If the prorated payment
   8   to any Authorized Claimant calculates to less than $10.00, it will not be included
   9   in the calculation and a distribution will not be made to that Authorized Claimant.
  10            61.      Distributions to eligible Authorized Claimants will be made after
  11   claims have been processed. After an initial distribution of the Net Settlement
  12   Fund, if there is any balance remaining in the Net Settlement Fund (whether by
  13   reason of tax refunds, uncashed checks or otherwise) after at least six (6) months
  14   from the date of initial distribution of the Net Settlement Fund, Lead Counsel
  15   shall, if feasible and economical after payment of Notice and Administration
  16   Expenses, Taxes, and attorneys’ fees and expenses if any, redistribute such balance
  17   among Authorized Claimants who have cashed their checks in an equitable and
  18   economic fashion. These redistributions shall be repeated until the balance in the
  19   Net Settlement Fund is no longer feasible to distribute to Authorized Claimants.
  20   Once it is no longer feasible or economical to make further distributions, any
  21   balance that still remains in the Net Settlement Fund after re-distribution(s) and
  22   after payment of outstanding Notice and Administration Expense, Taxes, and
  23   attorneys’ fees and expenses, if any, shall be contributed to the National Council of
  24   Teachers Retirement, or such other non-profit and non-sectarian organization(s)
  25   approved by the Court.
  26            62.      Payment pursuant to the Plan of Allocation, or such other plan of
  27   allocation as may be approved by the Court, shall be conclusive against all
  28   NOTICE OF PENDENCY OF CLASS ACTION, PROPOSED SETTLEMENT, AND MOTION FOR ATTORNEYS’ FEES AND EXPENSES
       CASE NO. 16-CV-02942-DSF-KS AND CASE NO. 16-CV-03412-DSF-KS                                            30
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 87 of 120 Page ID
                                   #:5030



   1   claimants.        No person shall have any claim against Lead Plaintiff, Plaintiff’s
   2   Counsel, Lead Plaintiff’s consulting damages experts, Defendants, Defendants’
   3   Counsel, any of the other Released Parties, or the Claims Administrator or other
   4   agent designated by Lead Counsel, arising from distributions made substantially in
   5   accordance with the Stipulation, the Plan of Allocation approved by the Court, or
   6   further orders of the Court.                   Lead Plaintiff, Defendants and their respective
   7   counsel, and all other Released Defendant Parties, shall have no responsibility or
   8   liability whatsoever for the investment or distribution of the Settlement Fund or the
   9   Net Settlement Fund; the Plan of Allocation; the determination, administration,
  10   calculation, or payment of any Claim Form or nonperformance of the Claims
  11   Administrator; the payment or withholding of Taxes; or any losses incurred in
  12   connection therewith.
  13            63.      The Court has reserved jurisdiction to allow, disallow, or adjust on
  14   equitable grounds the Claim of any claimant. Each claimant shall be deemed to
  15   have submitted to the jurisdiction of the Court with respect to his, her or its Claim
  16   Form.
  17
             SPECIAL NOTICE TO SECURITIES BROKERS AND NOMINEES
  18
  19            64.      If you purchased or otherwise acquired Daimler American Depository
  20   Receipts and/or Global Registered Shares, in the United States, (note: shares
  21   traded as DAI or DMLRY are not eligible), during the Class Period for the
  22   beneficial interest of a person or entity other than yourself, the Court has directed
  23   that WITHIN TEN (10) CALENDAR DAYS OF YOUR RECEIPT OF THIS
  24   NOTICE, YOU MUST EITHER: (a) provide to the Claims Administrator the
  25   name and last known address of each person or entity for whom or which you
  26   purchased shares during the Class Period; or (b) request additional copies of the
  27   Notice from the Claims Administrator, which will be provided to you free of
  28   NOTICE OF PENDENCY OF CLASS ACTION, PROPOSED SETTLEMENT, AND MOTION FOR ATTORNEYS’ FEES AND EXPENSES
       CASE NO. 16-CV-02942-DSF-KS AND CASE NO. 16-CV-03412-DSF-KS                                            31
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 88 of 120 Page ID
                                   #:5031



   1   charge, and WITHIN TEN (10) CALENDAR DAYS of receipt, mail the Notice
   2   directly to all the beneficial owners of those securities. You must also provide
   3   email addresses of such beneficial owners to the Claims Administrator, to the
   4   extent available. If you choose to follow procedure (b), the Court has also directed
   5   that, upon making that mailing, YOU MUST SEND A STATEMENT to the
   6   Claims Administrator confirming that the mailing was made as directed and keep a
   7   record of the names and mailing addresses used.                                         You are entitled to
   8   reimbursement from the Settlement Fund of your reasonable out-of-pocket
   9   expenses (not to exceed $0.10 per name and mailing address or $0.20, plus postage
  10   at the then current pre-sort rate used by the Claims Administrator, per Notice)
  11   actually incurred in connection with the foregoing, assuming the expenses would
  12   not have been incurred except for the sending of such Notice. Expenses will be
  13   paid upon submission of appropriate supporting documentation and timely and full
  14   compliance with the above directives.                           All communications concerning the
  15   foregoing should be addressed to the Claims Administrator: Daimler AG Securities
  16   Litigation,        Claims         Administrator,           ___________,             (800)       ____,   [email],
  17   www._______.
  18   Dated:                              , 2020______                   BY ORDER OF THE UNITED
  19                                                                      STATES DISTRICT COURT FOR
                                                                          THE CENTRAL DISTRICT OF
  20                                                                      CALIFORNIA
  21
  22                                                        TABLE-1

  23                                   Daimler ADR Artificial Inflation Per ADR

  24                                                                         Per ADR Inflation
                                              Date Range                       in ADR Price
  25                                2/22/2012       9/20/2015                        $5.52
  26                                        9/21/2015                                $4.23
                                    9/22/2015       4/21/2016                        $2.96
  27
  28   NOTICE OF PENDENCY OF CLASS ACTION, PROPOSED SETTLEMENT, AND MOTION FOR ATTORNEYS’ FEES AND EXPENSES
       CASE NO. 16-CV-02942-DSF-KS AND CASE NO. 16-CV-03412-DSF-KS                                                 32
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 89 of 120 Page ID
                                   #:5032



   1                                   On and after 4/22/2016                        $0.00

   2
   3                                                         TABLE 2

   4                         Daimler ADR Closing Prices and Average Closing Prices
                                        April 22, 2016 – July 20, 2016
   5
                                                                                                                 Average
   6                                     Average Closing                                                      Closing Price
                                          Price Between                                                          Between
   7                     Closing          4/22/2016 and                                    Closing            4/22/2016 and
          Date            Price            Date Shown                      Date             Price              Date Shown
   8   4/22/2016         $71.10               $71.10                     6/7/2016          $68.26                 $67.76
   9   4/25/2016         $70.78               $70.94                     6/8/2016          $67.92                 $67.76
       4/26/2016         $71.16               $71.01                     6/9/2016          $66.57                 $67.73
  10   4/27/2016         $70.99               $71.01                    6/10/2016          $64.97                 $67.65
  11   4/28/2016         $71.26               $71.06                    6/13/2016          $63.70                 $67.54
       4/29/2016         $69.51               $70.80                    6/14/2016          $61.71                 $67.38
  12    5/2/2016         $70.34               $70.73                    6/15/2016          $62.37                 $67.25
  13    5/3/2016         $68.61               $70.47                    6/16/2016          $61.65                 $67.11
        5/4/2016         $67.44               $70.13                    6/17/2016          $62.85                 $67.00
  14    5/5/2016         $67.34               $69.85                    6/20/2016          $66.15                 $66.98
  15    5/6/2016         $67.85               $69.67                    6/21/2016          $66.12                 $66.96
        5/9/2016         $68.08               $69.54                    6/22/2016          $66.56                 $66.95
  16   5/10/2016         $68.49               $69.46                    6/23/2016          $68.09                 $66.97
  17   5/11/2016         $67.89               $69.35                    6/24/2016          $61.20                 $66.85
       5/12/2016         $67.01               $69.19                    6/27/2016          $58.58                 $66.67
  18   5/13/2016         $66.47               $69.02                    6/28/2016          $59.32                 $66.51
  19   5/16/2016         $66.66               $68.88                    6/29/2016          $59.66                 $66.37
       5/17/2016         $65.47               $68.69                    6/30/2016          $59.46                 $66.23
  20
       5/18/2016         $64.97               $68.50                     7/1/2016          $60.94                 $66.12
  21   5/19/2016         $64.32               $68.29                     7/5/2016          $58.07                 $65.96
       5/20/2016         $64.85               $68.12                     7/6/2016          $57.54                 $65.80
  22
       5/23/2016         $63.75               $67.92                     7/7/2016          $57.89                 $65.65
  23   5/24/2016         $64.92               $67.79                     7/8/2016          $59.75                 $65.54
       5/25/2016         $66.99               $67.76                    7/11/2016          $61.00                 $65.46
  24
       5/26/2016         $68.10               $67.77                    7/12/2016          $63.82                 $65.43
  25   5/27/2016         $67.55               $67.77                    7/13/2016          $63.58                 $65.40
       5/31/2016         $68.34               $67.79                    7/14/2016          $64.95                 $65.39
  26
        6/1/2016         $67.43               $67.77                    7/15/2016          $64.64                 $65.38
  27
  28   NOTICE OF PENDENCY OF CLASS ACTION, PROPOSED SETTLEMENT, AND MOTION FOR ATTORNEYS’ FEES AND EXPENSES
       CASE NO. 16-CV-02942-DSF-KS AND CASE NO. 16-CV-03412-DSF-KS                                                     33
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 90 of 120 Page ID
                                   #:5033



   1   6/2/2016          $67.64                 $67.77                  7/18/2016            $64.52              $65.36
       6/3/2016          $67.18                 $67.75                  7/19/2016            $63.49              $65.33
   2   6/6/2016          $67.47                 $67.74                  7/20/2016            $64.60              $65.32
   3                                                        TABLE-3
   4                               Artificial Inflation Per Global Registered Share
   5                                                                         Per Share Inflation
                                              Date Range                       in Share Price
   6
                                    2/22/2012        9/20/2015                       $5.60
   7                                        9/21/2015                                $4.37
   8                                9/22/2015        4/21/2016                       $2.80
                                      On and after 4/22/2016                         $0.00
   9
  10
  11                                                         TABLE 4
  12             Daimler Global Registered Share Closing Prices and Average Closing Prices
                                       April 22, 2016 – July 20, 2016
  13
                                                                                                                 Average
  14                                      Average Closing                                                     Closing Price
                                           Price Between                                                         Between
  15                     Closing           4/22/2016 and                                     Closing          4/22/2016 and
          Date            Price             Date Shown                      Date              Price            Date Shown
  16
       4/22/2016         $70.85                $70.85                     6/7/2016           $67.86               $67.69
  17   4/25/2016         $70.72                $70.79                     6/8/2016           $67.80               $67.70
       4/26/2016         $71.35                $70.97                     6/9/2016           $66.72               $67.67
  18
       4/27/2016         $71.31                $71.06                    6/10/2016           $64.31               $67.57
  19   4/28/2016         $70.58                $70.96                    6/13/2016           $63.19               $67.45
       4/29/2016         $69.76                $70.76                    6/14/2016           $62.04               $67.30
  20
        5/2/2016         $70.55                $70.73                    6/15/2016           $62.27               $67.17
  21    5/3/2016         $68.73                $70.48                    6/16/2016           $63.08               $67.07
        5/4/2016         $67.35                $70.13                    6/17/2016           $63.59               $66.98
  22
        5/5/2016         $67.20                $69.84                    6/20/2016           $65.80               $66.95
  23    5/6/2016         $68.00                $69.67                    6/21/2016           $66.56               $66.94
  24    5/9/2016         $68.22                $69.55                    6/22/2016           $66.69               $66.94
       5/10/2016         $68.64                $69.48                    6/23/2016           $68.89               $66.98
  25   5/11/2016         $67.43                $69.33                    6/24/2016           $60.80               $66.84
  26   5/12/2016         $67.00                $69.18                    6/27/2016           $59.60               $66.69
       5/13/2016         $66.20                $68.99                    6/28/2016           $60.20               $66.55
  27
  28   NOTICE OF PENDENCY OF CLASS ACTION, PROPOSED SETTLEMENT, AND MOTION FOR ATTORNEYS’ FEES AND EXPENSES
       CASE NO. 16-CV-02942-DSF-KS AND CASE NO. 16-CV-03412-DSF-KS                                                     34
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 91 of 120 Page ID
                                   #:5034



   1   5/16/2016          $66.64                 $68.85                  6/29/2016           $59.65           $66.40
       5/17/2016          $65.29                 $68.66                  6/30/2016           $60.00           $66.27
   2   5/18/2016          $64.57                 $68.44                   7/1/2016           $60.88           $66.16
   3   5/19/2016          $62.99                 $68.17                   7/5/2016           $57.75           $66.00
       5/20/2016          $64.68                 $68.00                   7/6/2016           $58.17           $65.85
   4   5/23/2016          $64.07                 $67.82                   7/7/2016           $57.60           $65.69
   5   5/24/2016          $65.22                 $67.71                   7/8/2016           $59.87           $65.59
       5/25/2016          $67.18                 $67.69                  7/11/2016           $62.35           $65.53
   6   5/26/2016          $67.89                 $67.70                  7/12/2016           $63.74           $65.49
   7   5/27/2016          $67.56                 $67.69                  7/13/2016           $63.45           $65.46
       5/31/2016          $68.22                 $67.71                  7/14/2016           $65.13           $65.45
   8    6/1/2016          $67.52                 $67.70                  7/15/2016           $64.46           $65.44
   9    6/2/2016          $68.00                 $67.71                  7/18/2016           $64.51           $65.42
        6/3/2016          $67.23                 $67.70                  7/19/2016           $63.30           $65.39
  10    6/6/2016          $67.40                 $67.69                  7/20/2016           $64.61           $65.37
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28   NOTICE OF PENDENCY OF CLASS ACTION, PROPOSED SETTLEMENT, AND MOTION FOR ATTORNEYS’ FEES AND EXPENSES
       CASE NO. 16-CV-02942-DSF-KS AND CASE NO. 16-CV-03412-DSF-KS                                                 35
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 92 of 120 Page ID
                                   #:5035




                        Exhibit A-2
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 93 of 120 Page ID
                                   #:5036



   1   GLANCY PRONGAY                         LABATON SUCHAROW LLP
              & MURRAY LLP                    JAMES W. JOHNSON (pro hac vice)
   2   JOSHUA L. CROWELL (295411)             MICHAEL H. ROGERS (pro hac vice)
       1925 Century Park East                 IRINA VASILCHENKO (pro hac vice)
   3   Suite 2100                             JAMES T. CHRISTIE (pro hac vice)
       Los Angeles, CA 90067                  MARGARET SCHMIDT (pro hac vice)
   4   Telephone: (310) 201-9150              140 Broadway
       Facsimile: (310) 432-1495              New York, NY 10005
   5   jcrowell@glancylaw.com                 Telephone: (212) 907-0700
                                              Facsimile: (212) 818-0477
   6   Liaison Counsel for Lead Plaintiff the jjohnson@labaton.com
       Public School Retirement System of the mrogers@labaton.com
   7   School District of Kansas City,        ivasilchenko@labaton.com
       Missouri and Liaison Counsel           jchristie@labaton.com
   8   for the Proposed Class                 mschmidt@labaton.com
   9                                                  Attorneys for Lead Plaintiff the Public
                                                      School Retirement System of the
  10                                                  School District of Kansas City,
                                                      Missouri and Lead Counsel
  11                                                  for the Proposed Class
  12                          UNITED STATES DISTRICT COURT
  13                        CENTRAL DISTRICT OF CALIFORNIA
  14   VANCOUVER ALUMNI ASSET                   Master File No. 16-cv-02942-DSF-KS
       HOLDINGS INC., Individually and on
  15   Behalf of All Others Similarly Situated,
                                                Judge:      Hon. Dale S. Fischer
  16                Plaintiffs,
  17          v.
  18   DAIMLER AG, DIETER ZETSCHE,
       BODO UEBBER, and THOMAS
  19   WEBER,
  20                 Defendants.
  21   MARIA MUNRO, Individually and on Case No. 16-cv-03412-DSF-KS
       Behalf of All Others Similarly Situated,
  22
                     Plaintiffs,                      PROOF OF CLAIM AND RELEASE
  23
              v.                                      EXHIBIT A-2
  24
       DAIMLER AG, DIETER ZETSCHE,
  25   BODO UEBBER, and THOMAS
       WEBER,
  26
                     Defendants.
  27
  28
       PROOF OF CLAIM AND RELEASE
       CASE NO. 16-CV-02942-DSF-KS AND CASE NO. 16-CV-03412-DSF-KS
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 94 of 120 Page ID
                                   #:5037



   1        I.     GENERAL INSTRUCTIONS
   2          1.     To recover as a member of the Settlement Class based on your claims
   3   in the action entitled Vancouver Alumni Asset Holdings, Inc. v. Daimler AG, et al.,
   4   No. 2:16-cv-02942-DSF-KS (C.D. Cal.) (the “Action”), you must complete and,
   5   on page ____ below, sign this Proof of Claim and Release form (“Claim Form”).
   6   If you fail to submit a timely and properly addressed (as set forth in paragraph 3
   7   below) Claim Form, your claim may be rejected and you may not receive any
   8   recovery from the Net Settlement Fund created in connection with the proposed
   9   Settlement.
  10          2.     Submission of this Claim Form, however, does not assure that you
  11   will share in the proceeds of the settlement of the Action.
  12          3.     THIS CLAIM FORM MUST BE SUBMITTED ONLINE AT
  13   WWW.____ NO LATER THAN _______________, 2020 OR, IF MAILED,
  14   BE POSTMARKED OR RECEIVED NO LATER THAN ____________,
  15   2020, ADDRESSED AS FOLLOWS:
  16                                  Daimler AG Securities Litigation
                                          Claims Administrator
  17                                            c/o ______
                                              ____________
  18                                             ________
  19                                       www.xxxxxxxx.com

  20   If you are NOT a member of the Settlement Class (as defined in the Notice of
  21   Pendency of Class Action, Proposed Settlement, and Motion for Attorneys’ Fees
  22   and Expenses (“Notice”), which accompanies this Claim Form) DO NOT submit a
  23   Claim Form.
  24          4.     If you are a member of the Settlement Class and you did not timely
  25   request exclusion in response to the Notice dated __________, 2020, you are
  26   bound by the terms of any judgment entered in the Action, including the releases
  27   provided therein, WHETHER OR NOT YOU SUBMIT A CLAIM FORM.
  28       II.     CLAIMANT IDENTIFICATION

       PROOF OF CLAIM AND RELEASE                                                       1
       CASE NO. 16-CV-02942-DSF-KS AND CASE NO. 16-CV-03412-DSF-KS
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 95 of 120 Page ID
                                   #:5038



   1          1.     If you purchased or otherwise acquired Daimler AG (“Daimler”)
   2   American Depository Receipts and/or Global Registered Shares, in the United
   3   States, during the period from February 22, 2012 through April 21, 2016, inclusive
   4   (the “Class Period”) and held the shares in your name, you are the beneficial
   5   purchaser as well as the record purchaser.               If, however, you purchased or
   6   otherwise acquired Daimler American Depository Receipts and/or Global
   7   Registered Shares, in the United States, during the Class Period through a third
   8   party, such as a brokerage firm, you are the beneficial purchaser and the third
   9   party is the record purchaser.
  10          2.     Use Part I of this form entitled “Claimant Identification” to identify
  11   each beneficial purchaser or acquirer of Daimler American Depository Receipts
  12   and/or Global Registered Shares, in the United States, during the Class Period that
  13   forms the basis of this claim, as well as the purchaser or acquirer of record if
  14   different. THIS CLAIM MUST BE FILED BY THE ACTUAL BENEFICIAL
  15   PURCHASER(S)           OR      THE      LEGAL        REPRESENTATIVE       OF    SUCH
  16   PURCHASER(S).
  17          3.     All joint purchasers must sign this claim. Executors, administrators,
  18   guardians, conservators, and trustees must complete and sign this claim on behalf
  19   of persons represented by them and their authority must accompany this claim and
  20   their titles or capacities must be stated.            The Social Security (or taxpayer
  21   identification) number and telephone number of the beneficial owner may be used
  22   in verifying the claim. Failure to provide the foregoing information could delay
  23   verification of your claim or result in rejection of the claim.
  24      III.     IDENTIFICATION OF TRANSACTIONS
  25          1.     Use Part II of this form entitled “Schedule of Transactions in Daimler
  26   American Depository Receipts” to supply all required details of your
  27   transaction(s) in Daimler American Depository Receipts. Use Part III of this form
  28   entitled “Schedule of Transactions in Daimler Global Registered Shares” to supply

       PROOF OF CLAIM AND RELEASE
       CASE NO. 16-CV-02942-DSF-KS AND CASE NO. 16-CV-03412-DSF-KS
                                                                                           2
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 96 of 120 Page ID
                                   #:5039



   1   all required details of your transaction(s) in Daimler Global Registered Shares.
   2   Shares traded as DAI or DMLRY are not eligible. If you need more space or
   3   additional schedules, attach separate sheets giving all of the required information
   4   in substantially the same form.          Sign and print or type your name on each
   5   additional sheet.
   6          2.     On the schedules, provide all of the requested information with
   7   respect to: (i) all of your holdings of Daimler American Depository Receipts
   8   and/or Global Registered Shares as of the beginning of trading on February 22,
   9   2012; (ii) all of your purchases and acquisitions of Daimler American Depository
  10   Receipts and/or Global Registered Shares which took place at any time from
  11   February 22, 2012 through April 21, 2016; (iii) all of your sales of Daimler
  12   American Depository Receipts and/or Global Registered Shares which took place
  13   at any time from February 22, 2012 through July 20, 2016; and (iv) all of your
  14   holdings in Daimler American Depository Receipts and/or Global Registered
  15   Shares as of the close of trading on July 20, 2016, whether such purchases,
  16   acquisitions, sales or transactions resulted in a profit or a loss. Failure to report all
  17   such transactions may result in the rejection of your claim.
  18          3.     The date of covering a “short sale” is deemed to be the date of
  19   purchase of Daimler American Depository Receipts and/or Global Registered
  20   Shares. The date of a “short sale” is deemed to be the date of sale of Daimler
  21   American Depository Receipts and/or Global Registered Shares.
  22          4.     Copies of broker confirmations or other documentation of your
  23   transactions in Daimler American Depository Receipts and/or Global Registered
  24   Shares should be attached to your claim. Failure to provide this documentation
  25   could delay verification of your claim or result in rejection of your claim. The
  26   Parties do not have information about your transactions in Daimler American
  27   Depository Receipts and/or Global Registered Shares.
  28

       PROOF OF CLAIM AND RELEASE
       CASE NO. 16-CV-02942-DSF-KS AND CASE NO. 16-CV-03412-DSF-KS
                                                                                              3
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 97 of 120 Page ID
                                   #:5040



   1          5.        NOTICE REGARDING ELECTRONIC FILES: Certain claimants
   2   with large numbers of transactions may request, or may be requested, to submit
   3   information regarding their transactions in electronic files. All claimants MUST
   4   submit a manually signed paper Claim Form whether or not they also submit
   5   electronic copies. If you wish to file your claim electronically, you must contact
   6   the Claims Administrator at (XXX) XXX-XXXX to obtain the required file
   7   layout. No electronic files will be considered to have been properly submitted
   8   unless the Claims Administrator issues to the claimant a written acknowledgment
   9   of receipt and acceptance of electronically submitted data.
  10                              PART I – CLAIMANT INFORMATION
  11
  12   The Claims Administrator will use this information for all communications

  13   regarding this Claim Form. If this information changes, you MUST notify the

  14   Claims Administrator in writing at the address above. Complete names of all

  15   persons and entities must be provided.

  16          Beneficial Owner’s Name
              First Name                                                        Last Name
  17
  18
              Joint Beneficial Owner’s Name (if applicable)
  19          First Name                                                        Last Name

  20
  21          If this claim is submitted for an IRA, and if you would like any check that you MAY be eligible to receive made
              payable to the IRA, please include “IRA” in the “Last Name” box above (e.g., Jones IRA).
  22
              Entity Name (if the Beneficial Owner is not an individual)
  23
  24
  25          Name of Representative, if applicable (executor, administrator, trustee, c/o, etc.), if different from Beneficial Owner

  26
  27
  28          Last 4 digits of Social Security Number or Taxpayer Identification Number



       PROOF OF CLAIM AND RELEASE
       CASE NO. 16-CV-02942-DSF-KS AND CASE NO. 16-CV-03412-DSF-KS
                                                                                                                                        4
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 98 of 120 Page ID
                                   #:5041



   1
   2
               Street Address
   3
   4
   5
               City                                                                                    State/Province   Zip Code
   6
   7
   8           Foreign Postal Code (if applicable)                        Foreign Country (if applicable)

   9
  10
  11           Telephone Number (Day)                                               Telephone Number (Evening)

  12
  13
               Email Address (email address is not required, but if you provide it you authorize the Claims Administrator to use it in
  14           providing you with information relevant to this claim):

  15
  16
  17           Type of Beneficial Owner:
               Specify one of the following:
  18       Individual(s)                 Corporation                UGMA Custodian               IRA
  19
  20      Partnership                   Estate                    Trust                     Other (describe: ________________)

  21
  22
  23
  24
  25
  26
  27
  28

       PROOF OF CLAIM AND RELEASE
       CASE NO. 16-CV-02942-DSF-KS AND CASE NO. 16-CV-03412-DSF-KS
                                                                                                                                    5
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 99 of 120 Page ID
                                   #:5042



   1                     PART II – SCHEDULE OF TRANSACTIONS IN DAIMLER
                                  AMERICAN DEPOSITORY RECEIPTS
   2
        1. BEGINNING HOLDINGS – State the total number of shares of Daimler American Depository
   3    Receipts held as of the opening of trading on February 22, 2012. (Shares traded as DMLRY are not
        eligible.) If none, write “0” or “Zero.” (Must be documented.) _____________________
   4    2. PURCHASES/ACQUISITIONS DURING THE CLASS PERIOD – Separately list each and
        every purchase/acquisition of Daimler American Depository Receipts as of the opening of trading on
   5    February 22, 2012 through and including the close of trading on April 21, 2016. (Must be
   6    documented.)
            Date of Purchase         Number of     Purchase Price Per Share Total Purchase Price (excluding
   7     (List Chronologically)        Shares                                    taxes, commissions and fees)
             (MM/DD/YY)              Purchased
   8      /            /                          $                           $
          /            /                          $                           $
   9      /            /                          $                           $
          /            /                          $                           $
  10    3. PURCHASES/ACQUISITIONS DURING 90-DAY LOOKBACK PERIOD – State the total
        number of shares of American Depository Receipts purchased/acquired from after the opening of
  11    trading on April 22, 2016 through the close of trading on July 20, 2016.1 (Must be documented.)
  12    4. SALES DURING THE CLASS PERIOD AND DURING THE 90-DAY LOOKBACK
        PERIOD – Separately list each and every sale/disposition of American Depository Receipts from
  13    after the opening of trading on February 22, 2012 through the close of trading on July 20, 2016.
        (Must be documented.)
  14           Date of Sale          Number of            Sale Price              Total Sale Price (excluding
         (List Chronologically) Shares Sold                Per Share             taxes, commissions and fees)
  15         (MM/DD/YY)
  16     /            /                         $                          $
  17     /            /                         $                          $
         /            /                         $                          $
  18     /            /                         $                          $
        5. ENDING HOLDINGS – State the total number of shares of American Depository Receipts held
  19    as of the close of trading on July 20, 2016. If none, write “0” or “Zero.” (Must be documented.)
        ____________________
  20
           IF YOU NEED ADDITIONAL SPACE TO LIST YOUR TRANSACTIONS YOU MUST
  21                    PHOTOCOPY THIS PAGE AND CHECK THIS BOX
  22
  23
  24
  25
  26
           1
  27         Information requested in this Claim Form with respect to your transactions
       from the opening of trading on April 22, 2016 through the close of trading on July
  28   20, 2016, is needed only in order to balance your claim.
       Purchases/acquisitions/sales during this period are not eligible to participate in the
       Settlement because they are outside the Class Period.
       PROOF OF CLAIM AND RELEASE
       CASE NO. 16-CV-02942-DSF-KS AND CASE NO. 16-CV-03412-DSF-KS
                                                                                            6
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 100 of 120 Page ID
                                    #:5043



    1                     PART III – SCHEDULE OF TRANSACTIONS IN DAIMLER
                                      GLOBAL REGISTERED SHARES
    2
         1. BEGINNING HOLDINGS – State the total number of shares of Daimler Global Registered
    3    Shares held as of the opening of trading on February 22, 2012. (Shares traded as DAI are not
         eligible.) If none, write “0” or “Zero.” (Must be documented.) _____________________
    4    2. PURCHASES/ACQUISITIONS DURING THE CLASS PERIOD – Separately list each and
    5    every purchase/acquisition of Daimler Global Registered Shares as of the opening of trading on
         February 22, 2012 through the close of trading on April 21, 2016.2 (Must be documented.)
    6        Date of Purchase         Number of     Purchase Price Per Share Total Purchase Price (excluding
          (List Chronologically)        Shares                                   taxes, commissions and fees)
    7         (MM/DD/YY)              Purchased
           /            /                          $                           $
    8      /            /                          $                           $
           /            /                          $                           $
    9      /            /                          $                           $
         3. PURCHASES/ACQUISITIONS DURING 90-DAY LOOKBACK PERIOD – State the total
   10    number of shares of Global Registered Shares purchased/acquired from after the opening of trading on
         April 22, 2016 through the close of trading on July 20, 2016. (Must be documented.)
   11
         4. SALES DURING THE CLASS PERIOD AND DURING THE 90-DAY LOOKBACK
   12    PERIOD – Separately list each and every sale/disposition of Global Registered Shares from after the
         opening of trading on February 22, 2012 through the close of trading on July 20, 2016. (Must be
   13    documented.)
               Date of Sale           Number of            Sale Price             Total Sale Price (excluding
   14     (List Chronologically) Shares Sold               Per Share             taxes, commissions and fees)
              (MM/DD/YY)
   15
          /           /                        $                       $
   16
          /           /                        $                       $
   17     /           /                        $                       $
          /           /                        $                       $
   18    5. ENDING HOLDINGS – State the total number of shares of Global Registered Shares held as of
         the close of trading on July 20, 2016. If none, write “0” or “Zero.” (Must be documented.)
   19    ____________________

   20       IF YOU NEED ADDITIONAL SPACE TO LIST YOUR TRANSACTIONS YOU MUST
                         PHOTOCOPY THIS PAGE AND CHECK THIS BOX
   21
   22
           IV.      SUBMISSION TO JURISDICTION                                 OF       COURT          AND
   23               ACKNOWLEDGMENTS
   24            By signing and submitting this Claim Form, the claimant(s) or the person(s)
   25   acting on behalf of the claimant(s) certify(ies) that: I (We) submit this Claim Form
   26
            2
   27         Information requested in this Claim Form with respect to your transactions
        from the opening of trading on April 22, 2016 through the close of trading on July
   28   20, 2016, is needed only in order to balance your claim.
        Purchases/acquisitions/sales during this period are not eligible to participate in the
        Settlement because they are outside the Class Period.
        PROOF OF CLAIM AND RELEASE
        CASE NO. 16-CV-02942-DSF-KS AND CASE NO. 16-CV-03412-DSF-KS
                                                                                             7
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 101 of 120 Page ID
                                    #:5044



    1   under the terms of the Plan of Allocation of Net Settlement Fund described in the
    2   accompanying Notice. I (We) also submit to the jurisdiction of the United States
    3   District Court for the Central District of California (the “Court”) with respect to
    4   my (our) claim as a Settlement Class Member(s) and for purposes of enforcing the
    5   releases set forth herein. I (We) further acknowledge that I (we) will be bound by
    6   the terms of any judgment entered in connection with the Settlement in the Action,
    7   including the releases set forth therein.           I (We) agree to furnish additional
    8   information to the Claims Administrator to support this claim, such as additional
    9   documentation for transactions in eligible Daimler American Depository Receipts
   10   and/or Global Registered Shares, in the United States, if required to do so. I (We)
   11   have not submitted any other claim covering the same transactions in Daimler
   12   American Depository Receipts and/or Global Registered Shares, in the United
   13   States during the alleged Class Period and know of no other person having done so
   14   on my (our) behalf.
   15       V.        RELEASES, WARRANTIES, AND CERTIFICATION
   16            1.     I (We) hereby warrant and represent that I am (we are) a Settlement
   17   Class Member as defined in the Notice, that I am (we are) not excluded from the
   18   Settlement Class, that I am (we are) not one of the “Released Defendant Parties”
   19   as defined in the accompanying Notice.
   20            2.     As a Settlement Class Member, I (we) hereby acknowledge full and
   21   complete satisfaction of, and do hereby fully, finally, and forever settle, release,
   22   and discharge with prejudice the Released Claims as to each and all of the
   23   Released Defendant Parties (as these terms are defined in the accompanying
   24   Notice). This release shall be of no force or effect unless and until the Court
   25   approves the Settlement and it becomes effective on the Effective Date.
   26            3.     I (We) hereby warrant and represent that I (we) have not assigned or
   27   transferred or purported to assign or transfer, voluntarily or involuntarily, any
   28   matter released pursuant to this release or any other part or portion thereof.

        PROOF OF CLAIM AND RELEASE
        CASE NO. 16-CV-02942-DSF-KS AND CASE NO. 16-CV-03412-DSF-KS
                                                                                            8
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 102 of 120 Page ID
                                    #:5045



    1          4.     I (We) hereby warrant and represent that I (we) have included
    2   information about all of my (our) purchases, acquisitions and sales and other
    3   transactions in Daimler American Depository Receipts and/or Global Registered
    4   Shares, in the United States that occurred during the Class Period and the number
    5   of securities held by me (us), to the extent requested.
    6          5.     I (We) certify that I am (we are) NOT subject to backup tax
    7   withholding. (If you have been notified by the Internal Revenue Service that you
    8   are subject to backup withholding, please strike out the prior sentence.)
    9          I (We) declare that all of the foregoing information supplied by the
   10   undersigned is true and correct.
   11   Executed this __________ day of _____________________, 2020
   12
   13   _____________________________                   ______________________________
        Signature of Claimant                           (Type or print name of Claimant)
   14
   15   _____________________________                   ______________________________
        Signature of Joint Claimant, if any             (Type or print name of Joint Claimant, if
   16
        any)
   17
   18   _____________________________                   ______________________________
        Signature of person signing on behalf           (Type or print name of person signing,
   19   of Claimant                                     on behalf of Claimant)
   20
        ____________________________________________________________
   21   Capacity of person signing on behalf of Claimant, if other than an individual (e.g.,
   22   Administrator, Executor, Trustee, President, Custodian, Power of Attorney, etc.)

   23
   24
   25
   26
   27
   28

        PROOF OF CLAIM AND RELEASE
        CASE NO. 16-CV-02942-DSF-KS AND CASE NO. 16-CV-03412-DSF-KS
                                                                                                 9
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 103 of 120 Page ID
                                    #:5046



    1                                 REMINDER CHECKLIST:
    2   1.     Please sign this Claim Form.
    3   2.     DO NOT HIGHLIGHT THE CLAIM FORM OR YOUR SUPPORTING
    4          DOCUMENTATION.
    5   3.     Attach only copies of supporting documentation as these documents will not
    6          be returned to you.
    7   4.     Keep a copy of your Proof of Claim for your records.
    8   5.     The Claims Administrator will acknowledge receipt of your Claim Form by
    9          mail, within 60 days. Your claim is not deemed submitted until you
   10          receive an acknowledgment postcard. If you do not receive an
   11          acknowledgment postcard within 60 days, please call the Claims
   12          Administrator toll free at XXX-XXX-XXXX.
   13   6.     If you move after submitting this Claim Form please notify the Claims
   14          Administrator of the change in your address, otherwise you may not receive
   15          additional notices or payment.
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

        PROOF OF CLAIM AND RELEASE
        CASE NO. 16-CV-02942-DSF-KS AND CASE NO. 16-CV-03412-DSF-KS
                                                                                       10
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 104 of 120 Page ID
                                    #:5047




                         Exhibit A-3
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 105 of 120 Page ID
                                    #:5048



    1   GLANCY PRONGAY &                                             LABATON SUCHAROW LLP
          MURRAY LLP                                                 JAMES W. JOHNSON (pro hac vice)
    2   JOSHUA L. CROWELL (295411)                                   MICHAEL H. ROGERS (pro hac vice)
                                                                     IRINA VASILCHENKO (pro hac vice)
    3   1925 Century Park East                                       JAMES T. CHRISTIE (pro hac vice)
        Suite 2100                                                   MARGARET SCHMIDT (pro hac vice)
    4   Los Angeles, CA 90067                                        140 Broadway
        Telephone: (310) 201-9150                                    New York, NY 10005
    5   Facsimile: (310) 432-1495                                    Telephone: (212) 907-0700
        jcrowell@glancylaw.com                                       Facsimile: (212) 818-0477
    6                                                                jjohnson@labaton.com
                                                                     mrogers@labaton.com
    7   Liaison Counsel for Lead Plaintiff the                       ivasilchenko@labaton.com
        Public School Retirement System of the                       jchristie@labaton.com
    8   School District of Kansas City,                              mschmidt@labaton.com
        Missouri and Liaison Counsel
    9   for the Proposed Class                                       Attorneys for Lead Plaintiff the Public
                                                                     School Retirement System of the
   10                                                                School District of Kansas City,
                                                                     Missouri and Lead Counsel
   11                                                                for the Proposed Class
   12                               UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
   13
   14   VANCOUVER ALUMNI ASSET                                         Case No. 16-cv-02942-DSF-KS
        HOLDINGS INC., Individually and on
   15   Behalf of All Others Similarly Situated,                       Judge:       Hon. Dale S. Fischer

   16                              Plaintiffs,

   17            v.

   18   DAIMLER AG, DIETER ZETSCHE,
        BODO UEBBER, and THOMAS
   19   WEBER,

   20                              Defendants.

   21   MARIA MUNRO, Individually and on                               Case No. 16-cv-03412-DSF-KS
        Behalf of All Others Similarly Situated,
   22                              Plaintiffs,
   23                                                                  SUMMARY NOTICE OF
                 v.                                                    PENDENCY OF CLASS ACTION,
   24                                                                  PROPOSED SETTLEMENT, AND
        DAIMLER AG, DIETER ZETSCHE,                                    MOTION FOR ATTORNEYS’
   25   BODO UEBBER, and THOMAS                                        FEES AND EXPENSES
        WEBER,
   26                              Defendants.
   27
   28
        SUMMARY NOTICE OF PENDENCY OF CLASS ACTION, PROPOSED SETTLEMENT, AND MOTION FOR ATTORNEYS’ FEES AND EXPENSES
        CASE NO. 16-CV-02942-DSF-KS AND 16-CV-03412-DSF-KS
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 106 of 120 Page ID
                                    #:5049



    1     TO: ALL PERSONS OR ENTITIES THAT PURCHASED OR
              OTHERWISE ACQUIRED DAIMLER AMERICAN
    2         DEPOSITORY RECEIPTS AND/OR GLOBAL REGISTERED
              SHARES, IN THE UNITED STATES, DURING THE PERIOD
    3         FROM FEBRUARY 22, 2012 THROUGH APRIL 21, 2016,
              INCLUSIVE, AND WERE ALLEGEDLY DAMAGED THEREBY
    4         (“SETTLEMENT CLASS”).
    5            YOU ARE HEREBY NOTIFIED, pursuant to Rule 23 of the Federal Rules
    6   of Civil Procedure and an Order of the United States District Court for the Central
    7   District of California, that Court-appointed Lead Plaintiff, on behalf of itself and
    8   all members of the proposed Settlement Class, and Daimler AG (“Daimler” or the
    9   “Company”), and Dieter Zetsche, Bodo Uebber, and Thomas Weber (collectively,
   10   “Defendants”), have reached a proposed settlement of the claims in the above-
   11   captioned class action (the “Action”) in the amount of $19,000,000 (the
   12   “Settlement”).
   13            A hearing will be held before the Honorable Dale S. Fischer, on
   14   __________, 2020, at ____ ___.m., either in person or telephonically at the Court’s
   15   discretion, in Courtroom 7D of the United States District Court for the Central
   16   District of California, First Street Courthouse, 350 West 1st Street, Los Angeles,
   17   California 90012 (the “Settlement Hearing”) to, among other things, determine
   18   whether the Court should: (i) approve the proposed Settlement as fair, reasonable,
   19   and adequate; (ii) dismiss the Action with prejudice as provided in the Stipulation
   20   and Agreement of Settlement, dated April ____, 2020; (iii) approve the proposed
   21   Plan of Allocation for distribution of the settlement funds available for distribution
   22   to Settlement Class Members (the “Net Settlement Fund”); and (iv) approve Lead
   23   Counsel’s Fee and Expense Application. The Court may change the date of the
   24   Settlement Hearing, or hold it telephonically, without providing another notice.
   25   You do NOT need to attend the Settlement Hearing to receive a distribution from
   26   the Net Settlement Fund.
   27
   28
        SUMMARY NOTICE OF PENDENCY OF CLASS ACTION, PROPOSED SETTLEMENT, AND MOTION FOR ATTORNEYS’ FEES AND EXPENSES
        CASE NO. 16-CV-02942-DSF-KS AND 16-CV-03412-DSF-KS
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 107 of 120 Page ID
                                    #:5050



    1            IF YOU ARE A MEMBER OF THE SETTLEMENT CLASS, YOUR
    2   RIGHTS WILL BE AFFECTED BY THE PROPOSED SETTLEMENT AND
    3   YOU MAY BE ENTITLED TO A MONETARY PAYMENT. If you have not
    4   yet received a Notice and Claim Form, you may obtain copies of these documents
    5   by visiting the website for the Settlement, www._________, or by contacting the
    6   Claims Administrator at:
    7                                      Daimler AG Securities Litigation
                                                c/o _____________
    8
                                                P.O. Box_________
    9                                           ________________
                                                 City, State Zipcode
   10
                                               www._____________
   11                                            ____ ____-_____
   12
                 Inquiries, other than requests for the Notice/Claim Form or for information
   13
        about the status of a claim, may also be made to Lead Counsel:
   14
                                                 James W. Johnson Esq.
   15                                      LABATON SUCHAROW LLP
                                                     140 Broadway
   16                                             New York, NY 10005
                                                   www.labaton.com
   17                                      settlementquestions@labaton.com
   18                                               (888) 219-6877
   19            If you are a Settlement Class Member, to be eligible to share in the
   20   distribution of the Net Settlement Fund, you must submit a Claim Form
   21   postmarked or submitted online no later than ___________ __, 2020. If you are
   22   a Settlement Class Member and do not timely submit a valid Claim Form, you will
   23   not be eligible to share in the distribution of the Net Settlement Fund, but you will
   24   nevertheless be bound by all judgments or orders entered by the Court relating to
   25   the Settlement, whether favorable or unfavorable.
   26
   27
   28
        SUMMARY NOTICE OF PENDENCY OF CLASS ACTION, PROPOSED SETTLEMENT, AND MOTION FOR ATTORNEYS’ FEES AND EXPENSES
        CASE NO. 16-CV-02942-DSF-KS AND 16-CV-03412-DSF-KS                                                             2
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 108 of 120 Page ID
                                    #:5051



    1            If you are a Settlement Class Member and wish to exclude yourself from the
    2   Settlement Class, you must submit a written request for exclusion in accordance
    3   with the instructions set forth in the Notice such that it is received no later than
    4   _____________ __, 2020. If you properly exclude yourself from the Settlement
    5   Class, you will not be bound by any judgments or orders entered by the Court
    6   relating to the Settlement, whether favorable or unfavorable, and you will not be
    7   eligible to share in the distribution of the Net Settlement Fund.
    8            Any objections to the proposed Settlement, Lead Counsel’s Fee and Expense
    9   Application, and/or the proposed Plan of Allocation must be mailed to counsel for
   10   the Parties in accordance with the instructions in the Notice, such that they are
   11   received no later than ____________ __, 2020.
   12           PLEASE DO NOT CONTACT THE COURT, DEFENDANTS, OR
                  DEFENDANTS’ COUNSEL REGARDING THIS NOTICE.
   13
   14
   15   DATED: __________________,                              BY ORDER OF THE COURT
   16   2020                                                    UNITED STATES DISTRICT COURT
                                                                CENTRAL DISTRICT OF CALIFORNIA
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
        SUMMARY NOTICE OF PENDENCY OF CLASS ACTION, PROPOSED SETTLEMENT, AND MOTION FOR ATTORNEYS’ FEES AND EXPENSES
        CASE NO. 16-CV-02942-DSF-KS AND 16-CV-03412-DSF-KS                                                             3
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 109 of 120 Page ID
                                    #:5052




                         Exhibit B
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 110 of 120 Page ID
                                    #:5053



    1
    2
    3
    4
    5
    6
    7
    8
    9                      UNITED STATES DISTRICT COURT
   10                    CENTRAL DISTRICT OF CALIFORNIA
   11   VANCOUVER ALUMNI ASSET                   Master File No. 16-cv-02942-DSF-KS
        HOLDINGS INC., Individually and on
   12   Behalf of All Others Similarly Situated,
                                                 Judge:      Hon. Dale S. Fischer
   13                Plaintiffs,
   14        v.
   15   DAIMLER AG, DIETER ZETSCHE,
        BODO UEBBER, and THOMAS
   16   WEBER,
   17              Defendants.
   18   MARIA MUNRO, Individually and on Case No. 16-cv-03412-DSF-KS
        Behalf of All Others Similarly Situated,
   19
                   Plaintiffs,
   20
             v.
   21                                         [PROPOSED] FINAL ORDER AND
        DAIMLER AG, DIETER ZETSCHE,           JUDGMENT
   22   BODO UEBBER, and THOMAS
        WEBER,
   23
                   Defendants.
   24
   25
   26
   27
   28
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 111 of 120 Page ID
                                    #:5054



    1         WHEREAS:
    2         A.     As of April ____ 2020, Lead Plaintiff Public School Retirement
    3   System of the School District of Kansas City, Missouri (“Lead Plaintiff” or
    4   “Kansas City”) on behalf of itself and all other members of the proposed
    5   Settlement Class (defined below), on the one hand, and Daimler AG (“Daimler” or
    6   the “Company”), Dieter Zetsche, Bodo Uebber, and Thomas Weber (collectively,
    7   “Defendants”), on the other, entered into a Stipulation and Agreement of
    8   Settlement (the “Stipulation”) in the above-titled litigation (the “Action”), which is
    9   subject to review under Rule 23 of the Federal Rules of Civil Procedure and
   10   which, together with the exhibits thereto, sets forth the terms and conditions of the
   11   proposed settlement of the Action and the claims alleged in the Consolidated Class
   12   Action Complaint for Violations of the Federal Securities Laws, filed on October
   13   11, 2016, on the merits and with prejudice (the “Settlement”);
   14         B.     Pursuant to the Order Granting Preliminary Approval of Class Action
   15   Settlement, Approving Form and Manner of Notice, and Setting Date for Hearing
   16   on Final Approval of Settlement, entered _________, 2020 (the “Preliminary
   17   Approval Order”), the Court scheduled a hearing for _________, 2020, at _____
   18   _.m. (the “Settlement Hearing”) to, among other things: (i) determine whether the
   19   proposed Settlement of the Action on the terms and conditions provided for in the
   20   Stipulation is fair, reasonable, and adequate, and should be approved by the Court;
   21   (ii) determine whether a judgment as provided for in the Stipulation should be
   22   entered; and (iii) rule on Lead Counsel’s Fee and Expense Application;
   23         C.     The Court ordered that the Notice of Pendency of Class Action,
   24   Proposed Settlement, and Motion for Attorneys’ Fees and Expenses (the “Notice”)
   25   and a Proof of Claim and Release form (“Claim Form”), substantially in the forms
   26   attached to the Preliminary Approval Order as Exhibits 1 and 2, respectively, be
   27   mailed by first-class mail, postage prepaid, on or before ten (10) business days
   28   after the date of entry of the Preliminary Approval Order (“Notice Date”) to all
                                                                                            1
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 112 of 120 Page ID
                                    #:5055



    1   potential Settlement Class Members (defined below) who could be identified
    2   through reasonable effort, and that a Summary Notice of Pendency of Class
    3   Action, Proposed Settlement, and Motion for Attorneys’ Fees and Expenses (the
    4   “Summary Notice”), substantially in the form attached to the Preliminary
    5   Approval Order as Exhibit 3, be published in The Wall Street Journal and
    6   transmitted over PR Newswire within fourteen (14) calendar days of the Notice
    7   Date;
    8           D.    The Notice and the Summary Notice advised potential Settlement
    9   Class Members of the date, time, place, and purpose of the Settlement Hearing.
   10   The Notice further advised that any objections to the Settlement were required to
   11   be served on counsel for the Parties such that they were received by ________,
   12   2020;
   13           E.    The provisions of the Preliminary Approval Order as to notice were
   14   complied with;
   15           F.    On ________, 2020, Lead Plaintiff moved for final approval of the
   16   Settlement, as set forth in the Preliminary Approval Order.         The Settlement
   17   Hearing was duly held before this Court on ________, 2020, at which time all
   18   interested Persons were afforded the opportunity to be heard; and
   19           G.    This Court has duly considered Lead Plaintiff’s motion, the affidavits,
   20   declarations, memoranda of law submitted in support thereof, the Stipulation, and
   21   all of the submissions and arguments presented with respect to the proposed
   22   Settlement;
   23           NOW, THEREFORE, after due deliberation, IT IS ORDERED,
   24   ADJUDGED AND DECREED that:
   25           1.    This Judgment incorporates and makes a part hereof: (i) the
   26   Stipulation filed with the Court on ________, 2020; and (ii) the Notice, which was
   27   filed with the Court on ________, 2020. Capitalized terms not defined in this
   28   Judgment shall have the meanings set forth in the Stipulation.
                                                                                          2
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 113 of 120 Page ID
                                    #:5056



    1         2.     This Court has jurisdiction over the subject matter of the Action and
    2   over all Parties to the Action, including all Settlement Class Members.
    3         3.     The Court hereby affirms its determinations in the Preliminary
    4   Approval Order and finally certifies, for purposes of the Settlement only, pursuant
    5   to Rules 23(a) and (b)(3) of the Federal Rules of Civil Procedure, the Settlement
    6   Class of: all persons and entities that purchased or otherwise acquired Daimler
    7   American Depositary Receipts and/or Global Registered Shares, in the United
    8   States, during the period from February 22, 2012 through April 21, 2016, inclusive
    9   (the “Class Period”), and were allegedly damaged thereby. Excluded from the
   10   Settlement Class are: (i) Defendants; (ii) the Immediate Family Members of the
   11   Individual Defendants; (iii) any person who was an officer or director of Daimler
   12   during the Class Period; (iv) any firm or entity in which any Defendant has or had
   13   a controlling interest; (v) the parents, subsidiaries, and affiliates of Daimler; and
   14   (vi) the legal representatives, heirs, beneficiaries, successors, and assigns of any
   15   excluded person or entity, in their respective capacities as such. [Also excluded
   16   from the Settlement Class are those investors listed on the attached Exhibit A who
   17   timely and validly requested exclusion from the Settlement Class in accordance
   18   with the requirements set forth in the Notice.]
   19         4.     Pursuant to Fed. R. Civ. P. 23, and for purposes of the Settlement
   20   only, the Court hereby re-affirms its determinations in the Preliminary Approval
   21   Order and finally certifies Kansas City as Class Representative for the Settlement
   22   Class; and finally appoints the law firm of Labaton Sucharow LLP as Class
   23   Counsel for the Settlement Class and Glancy Prongay & Murray LLP as Liaison
   24   Counsel for the Settlement Class.
   25         5.     The Court finds that the mailing and publication of the Notice,
   26   Summary Notice, and Claim Form: (i) complied with the Preliminary Approval
   27   Order; (ii) constituted the best notice practicable under the circumstances; (iii)
   28   constituted notice that was reasonably calculated to apprise Settlement Class
                                                                                          3
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 114 of 120 Page ID
                                    #:5057



    1   Members of the effect of the Settlement, of the proposed Plan of Allocation, of
    2   Lead Counsel’s request for an award of attorney’s fees and payment of litigation
    3   expenses incurred in connection with the prosecution of the Action, of Settlement
    4   Class Members’ right to object or seek exclusion from the Settlement Class, and of
    5   their right to appear at the Settlement Hearing; (iv) constituted due, adequate, and
    6   sufficient notice to all Persons entitled to receive notice of the proposed
    7   Settlement; and (v) satisfied the notice requirements of Rule 23 of the Federal
    8   Rules of Civil Procedure, the United States Constitution (including the Due
    9   Process Clause), and Section 21D(a)(7) of the Securities Exchange Act of 1934,
   10   15 U.S.C. § 78u-4(a)(7), as amended by the Private Securities Litigation Reform
   11   Act of 1995 (the “PSLRA”).
   12         6.     [There have been no objections to the Settlement.]
   13         7.     Pursuant to Rule 23(e)(2) of the Federal Rules of Civil Procedure,
   14   this Court hereby approves the Settlement and finds that in light of the benefits to
   15   the Settlement Class, the complexity and expense of further litigation, and the
   16   costs of continued litigation, said Settlement is, in all respects, fair, reasonable,
   17   and adequate, having considered and found that: (a) Lead Plaintiff and Lead
   18   Counsel have adequately represented the Settlement Class; (b) the proposal was
   19   negotiated at arm’s-length; (c) the relief provided for the Settlement Class is
   20   adequate, having taken into account (i) the costs, risks, and delay of trial and
   21   appeal; (ii) the effectiveness of any proposed method of distributing relief to the
   22   Settlement Class, including the method of processing Settlement Class Member
   23   claims; (iii) the terms of any proposed award of attorneys’ fees, including timing
   24   of payment; and (iv) any agreement required to be identified under Rule 23(e)(3);
   25   and (d) the proposed Plan of Allocation treats Settlement Class Members equitably
   26   relative to each other. Accordingly, the Settlement is hereby approved in all
   27   respects and shall be consummated in accordance with the terms and provisions of
   28   the Stipulation.
                                                                                          4
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 115 of 120 Page ID
                                    #:5058



    1         8.     The Consolidated Class Action Complaint for Violations of the
    2   Federal Securities Laws, filed on October 11, 2016 is DISMISSED IN ITS
    3   ENTIRETY, WITH PREJUDICE as of the Effective Date and without costs to
    4   any Party.
    5         9.     The Court finds that during the course of the Action, the Parties and
    6   their respective counsel at all times complied with the requirements of Rule 11 of
    7   the Federal Rules of Civil Procedure.
    8         10.    The releases set forth in the Stipulation, together with the definitions
    9   contained in the Stipulation relating thereto, are expressly incorporated herein in
   10   all respects and are effective as of the Effective Date. Each Settlement Class
   11   Member, whether or not such Settlement Class Member executes and delivers a
   12   Claim Form, is bound by this Judgment, including, without limitation, the release
   13   of claims as set forth in the Stipulation.
   14         11.    Upon the Effective Date of the Settlement, Lead Plaintiff and each
   15   and every other Settlement Class Member, on behalf of themselves and each of
   16   their respective heirs, executors, trustees, administrators, predecessors, successors,
   17   and assigns, in their capacities as such, shall be deemed to have fully, finally, and
   18   forever waived, released, discharged, and dismissed each and every one of the
   19   Released Claims against each and every one of the Released Defendant Parties and
   20   shall forever be barred and enjoined from commencing, instituting, prosecuting, or
   21   maintaining any and all of the Released Claims against any and all of the Released
   22   Defendant Parties.
   23         12.    Upon the Effective Date of the Settlement, Defendants, on behalf of
   24   themselves and each of their respective heirs, executors, trustees, administrators,
   25   predecessors, successors, and assigns, in their capacities as such, shall be deemed
   26   to have fully, finally, and forever waived, released, discharged, and dismissed each
   27   and every one of the Released Defendants’ Claims against each and every one of
   28   the Released Plaintiff Parties and shall forever be barred and enjoined from
                                                                                           5
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 116 of 120 Page ID
                                    #:5059



    1   commencing, instituting, prosecuting, or maintaining any and all of the Released
    2   Defendants’ Claims against any and all of the Released Plaintiff Parties.
    3            13.    This Judgment and the Stipulation, whether or not consummated, and
    4   any discussion, negotiation, proceeding, or agreement relating to the Stipulation,
    5   the Settlement, and any matter arising in connection with settlement discussions or
    6   negotiations, proceedings, or agreements, shall not be offered or received against
    7   or to the prejudice of any of the Parties or their respective counsel, for any purpose
    8   other than in an action to enforce the terms hereof, and in particular:
    9                   (a)       do not constitute, and shall not be offered or received against or
   10   to the prejudice of any of the Defendants or the Released Defendant Parties as
   11   evidence of, or construed as, or deemed to be evidence of any presumption,
   12   concession, or admission by any of the Defendants or the Released Defendant
   13   Parties with respect to the truth of any allegation by Lead Plaintiff and the
   14   Settlement Class, or the validity of any claim that has been or could have been
   15   asserted in the Action or in any litigation, including but not limited to the Released
   16   Claims, or of any liability, damages, negligence, fault or wrongdoing of
   17   Defendants or any person or entity whatsoever;
   18                   (b)       do not constitute, and shall not be offered or received against or
   19   to the prejudice of any of the Defendants or the Released Defendant Parties as
   20   evidence       of     a   presumption,    concession,    or   admission    of   any   fault,
   21   misrepresentation, or omission with respect to any statement or written document
   22   approved or made by any of the Defendants, or against or to the prejudice of Lead
   23   Plaintiff, or any other member of the Settlement Class, as evidence of any
   24   infirmity in the claims of Lead Plaintiff, or the other members of the Settlement
   25   Class;
   26                   (c)       do not constitute, and shall not be offered or received against or
   27   to the prejudice of any of the Defendants or the Released Defendant Parties, Lead
   28   Plaintiff, any other member of the Settlement Class, or their respective counsel, as
                                                                                                 6
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 117 of 120 Page ID
                                    #:5060



    1   evidence of a presumption, concession, or admission with respect to any liability,
    2   damages, negligence, fault, infirmity, or wrongdoing, or in any way referred to for
    3   any other reason against or to the prejudice of any of the Defendants or the
    4   Released Defendant Parties, Lead Plaintiff, other members of the Settlement
    5   Class, or their respective counsel, in any other civil, criminal, or administrative
    6   action or proceeding, other than such proceedings as may be necessary to
    7   effectuate the provisions of the Stipulation;
    8                (d)    do not constitute, and shall not be construed against any of the
    9   Defendants or the Released Defendant Parties, Lead Plaintiff, or any other
   10   member of the Settlement Class, as an admission or concession that the
   11   consideration to be given hereunder represents the amount that could be or would
   12   have been recovered after trial; and
   13                (e)    do not constitute, and shall not be construed as or received in
   14   evidence as an admission, concession, or presumption against Lead Plaintiff, or
   15   any other member of the Settlement Class that any of their claims are without
   16   merit or infirm or that damages recoverable under the Complaint would not have
   17   exceeded the Settlement Amount.
   18         14.    Notwithstanding the foregoing, any of the Parties may file or refer to
   19   this Judgment, the Stipulation, and/or any Claim Form: (i) to effectuate the
   20   liability protections granted hereunder, including without limitation to support a
   21   defense or counterclaim based on principles of res judicata, collateral estoppel,
   22   release, good-faith settlement, judgment bar or reduction, or any theory of claim
   23   preclusion or issue preclusion or similar defense or counterclaim; (ii) to enforce
   24   any applicable insurance policies and any agreements relating thereto; or (iii) to
   25   enforce the terms of the Stipulation and/or this Judgment.
   26         15.    The administration of the Settlement, and the decision of all disputed
   27   questions of law and fact with respect to the validity of any claim or right of any
   28
                                                                                         7
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 118 of 120 Page ID
                                    #:5061



    1   Person to participate in the distribution of the Net Settlement Fund, shall remain
    2   under the authority of this Court.
    3         16.    In the event that the Settlement does not become effective in
    4   accordance with the terms of the Stipulation, then this Judgment shall be rendered
    5   null and void to the extent provided by and in accordance with the Stipulation and
    6   shall be vacated, and in such event, all orders entered and releases delivered in
    7   connection herewith shall be null and void to the extent provided by and in
    8   accordance with the Stipulation.
    9         17.    Without further order of the Court, the Parties may agree to
   10   reasonable extensions of time to carry out any of the provisions of the Stipulation.
   11         18.    The Parties are hereby directed to consummate the Stipulation and to
   12   perform its terms.
   13         19.    A separate order shall be entered regarding Lead Counsel’s
   14   application for attorneys’ fees and payment of expenses as allowed by the Court.
   15   A separate order will be entered regarding the proposed Plan of Allocation for the
   16   Net Settlement Fund. Such orders shall in no way disturb or affect this Judgment
   17   and shall be considered separate from this Judgment.
   18         20.    Without affecting the finality of this Judgment in any way, this Court
   19   hereby retains continuing jurisdiction over: (i) implementation of the Settlement;
   20   (ii) the allowance, disallowance or adjustment of any Settlement Class Member’s
   21   claim on equitable grounds; (iii) disposition of the Settlement Fund; (iv) any
   22   applications for attorneys’ fees, costs, interest and payment of expenses in the
   23   Action; (v) all Parties for the purpose of construing, enforcing and administering
   24   the Settlement and this Judgment; and (vi) other matters related or ancillary to the
   25   foregoing. There is no just reason for delay in the entry of this Judgment and
   26   immediate entry by the Clerk of the Court is expressly directed.
   27
   28
                                                                                          8
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 119 of 120 Page ID
                                    #:5062



    1   DATED this _______ day of ______________, 2020
    2
    3                                  BY THE COURT:
    4
                                       ______________________________
    5                                  Honorable Dale S. Fischer
                                       UNITED STATES DISTRICT JUDGE
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                                                  9
Case 2:16-cv-02942-DSF-KS Document 310-3 Filed 04/29/20 Page 120 of 120 Page ID
                                    #:5063



    1                                  EXHIBIT A
    2    [Those Persons who have validly and timely requested exclusion from the
                                   Settlement Class]
    3
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                                                   1
